EXHIBIT 10.5


LOAN AGREEMENT
Dated as of December 2, 2016
between
MAGUIRE PROPERTIES-355 S. GRAND, LLC,
as Borrower,
and
H/2 FINANCIAL FUNDING I LLC,
as Lender






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I GENERAL TERMS
38


 
 
 
 
 
 
Section 1.1
 
The Loan.
38


 
Section 1.2
 
Term.
39


 
Section 1.3
 
Disbursement to Borrower.
39


 
Section 1.4
 
Use of Proceeds.
39


 
Section 1.5
 
Conditions to Future Advances and Disbursements of
 
 
 
 
Unfunded Obligations Reserve Funds.
40


 
Section 1.6
 
Interest and Principal.
47


 
Section 1.7
 
Method and Place of Payment.
49


 
Section 1.8
 
Taxes; Regulatory Change.
50


 
Section 1.9
 
Interest Rate Cap Agreements.
55


 
Section 1.10
 
Release.
56


 
 
 
 
 
ARTICLE II PREPAYMENT
56


 
 
 
 
 
 
Section 2.1
 
Voluntary Prepayment.
56


 
Section 2.2
 
Mandatory Prepayment.
57


 
 
 
 
 
ARTICLE III ACCOUNTS
57


 
 
 
 
 
 
Section 3.1
 
Cash Management Account.
57


 
Section 3.2
 
Distributions from Cash Management Account.
58


 
Section 3.3
 
Loss Proceeds Account.
59


 
Section 3.4
 
Basic Carrying Costs Escrow Account.
59


 
Section 3.5
 
TI/LC Reserve Account.
60


 
Section 3.6
 
Unfunded Obligations Reserve Account.
61


 
Section 3.7
 
Intentionally Blank.
62


 
Section 3.8
 
Cash Flow Sweep Reserve Account.
62


 
Section 3.9
 
Cash Collateral Account.
62


 
Section 3.10
 
Account Collateral.
62


 
Section 3.11
 
Bankruptcy.
63


 
 
 
 
 
ARTICLE IV REPRESENTATIONS
63


 
 
 
 
 
 
Section 4.1
 
Organization.
63


 
Section 4.2
 
Authorization.
64


 
Section 4.3
 
No Conflicts.
64


 
Section 4.4
 
Consents.
64


 
Section 4.5
 
Enforceable Obligations.
64


 
Section 4.6
 
No Default.
64


 
Section 4.7
 
Payment of Taxes.
64


 
Section 4.8
 
Compliance with Law.
65





i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page


 
Section 4.9
 
ERISA.
65


 
Section 4.10
 
Investment Company Act.
65


 
Section 4.11
 
No Bankruptcy Filing.
65


 
Section 4.12
 
Other Debt.
66


 
Section 4.13
 
Litigation.
66


 
Section 4.14
 
Leases; Material Agreements and Property Agreements.
66


 
Section 4.15
 
Full and Accurate Disclosure.
67


 
Section 4.16
 
Financial Condition.
67


 
Section 4.17
 
Single-Purpose Requirements.
68


 
Section 4.18
 
Use of Loan Proceeds.
69


 
Section 4.19
 
Not Foreign Person.
69


 
Section 4.20
 
Labor Matters.
69


 
Section 4.21
 
Title.
69


 
Section 4.22
 
No Encroachments.
69


 
Section 4.23
 
Physical Condition.
70


 
Section 4.24
 
Fraudulent Conveyance.
70


 
Section 4.25
 
Property Management; Parking Management Agreement.
70


 
Section 4.26
 
Condemnation.
70


 
Section 4.27
 
Utilities and Public Access.
71


 
Section 4.28
 
Environmental Matters.
71


 
Section 4.29
 
Assessments.
71


 
Section 4.30
 
No Joint Assessment.
72


 
Section 4.31
 
Separate Lots.
72


 
Section 4.32
 
Permits; Certificate of Occupancy.
72


 
Section 4.33
 
Flood Zone.
72


 
Section 4.34
 
Security Deposits.
72


 
Section 4.35
 
Parking.
72


 
Section 4.36
 
Insurance.
72


 
Section 4.37
 
Atrium Cost Sharing.
73


 
Section 4.38
 
Estoppel Certificates.
73


 
Section 4.39
 
Federal Trade Embargos.
73


 
Section 4.40
 
Brokerage Agreements.
73


 
Section 4.41
 
Parking Management.
73


 
Section 4.42
 
Survival.
73


 
 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
74


 
 
 
 
 
 
Section 5.1
 
Existence; Licenses.
74


 
Section 5.2
 
Maintenance of Property.
74


 
Section 5.3
 
Compliance with Legal Requirements.
74


 
Section 5.4
 
Impositions and Other Claims.
75


 
Section 5.5
 
Access to Property.
75


 
Section 5.6
 
Cooperate in Legal Proceedings.
75





ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page


 
Section 5.7
 
Leases.
75


 
Section 5.8
 
Plan Assets, etc.
78


 
Section 5.9
 
Further Assurances.
78


 
Section 5.10
 
Management of Collateral.
79


 
Section 5.11
 
Notice of Material Event.
80


 
Section 5.12
 
Annual Financial Statements.
80


 
Section 5.13
 
Quarterly Financial Statements.
80


 
Section 5.14
 
Additional Financial Information.
81


 
Section 5.15
 
Insurance.
82


 
Section 5.16
 
Casualty and Condemnation.
88


 
Section 5.17
 
Annual Budget.
91


 
Section 5.18
 
Venture Capital Operating Companies; Nonbinding
 
 
 
 
Consultation.
91


 
Section 5.19
 
Compliance with Permitted Encumbrances; Material
 
 
 
 
Agreements and Property Agreements.
91


 
Section 5.20
 
Cost Sharing Obligations.
92


 
Section 5.21
 
Earthquake Insurance Analysis.
94


 
Section 5.22
 
Prohibited Persons.
94


 
Section 5.23
 
Leasing of Collateral.
94


 
Section 5.24
 
Parking Management.
95


 
Section 5.25
 
Property Agreements.
96


 
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
97


 
 
 
 
 
 
Section 6.1
 
Liens on the Collateral.
97


 
Section 6.2
 
Ownership.
97


 
Section 6.3
 
Transfers.
97


 
Section 6.4
 
Debt.
101


 
Section 6.5
 
Dissolution; Merger or Consolidation.
101


 
Section 6.6
 
Change in Business.
101


 
Section 6.7
 
Debt Cancellation.
101


 
Section 6.8
 
Affiliate Transactions.
101


 
Section 6.9
 
Misapplication of Funds.
101


 
Section 6.10
 
Jurisdiction of Formation; Name.
101


 
Section 6.11
 
Modifications and Waivers.
102


 
Section 6.12
 
ERISA.
102


 
Section 6.13
 
Alterations and Expansions.
102


 
Section 6.14
 
Advances and Investments.
103


 
Section 6.15
 
Single-Purpose Entity.
103


 
Section 6.16
 
Zoning and Uses.
103


 
Section 6.17
 
Waste.
104





iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page


ARTICLE VII DEFAULTS
104


 
 
 
 
 
 
Section 7.1
 
Event of Default.
104


 
Section 7.2
 
Remedies.
108


 
Section 7.3
 
Application of Payments After an Event of Default.
109


 
 
 
 
 
ARTICLE VIII INTENTIONALLY BLANK
109


 
 
 
 
 
ARTICLE IX MISCELLANEOUS
109


 
 
 
 
 
 
Section 9.1
 
Successors.
109


 
Section 9.2
 
GOVERNING LAW.
109


 
Section 9.3
 
Modification, Waiver in Writing, Approval of Lender.
110


 
Section 9.4
 
Notices.
110


 
Section 9.5
 
TRIAL BY JURY.
111


 
Section 9.6
 
Headings.
112


 
Section 9.7
 
Assignment.
112


 
Section 9.8
 
Severability.
112


 
Section 9.9
 
Preferences; Waiver of Marshalling of Assets.
112


 
Section 9.10
 
Remedies of Borrower.
112


 
Section 9.11
 
Offsets, Counterclaims and Defenses.
113


 
Section 9.12
 
No Joint Venture.
113


 
Section 9.13
 
Conflict; Construction of Documents.
113


 
Section 9.14
 
Brokers and Financial Advisors.
113


 
Section 9.15
 
Counterparts.
114


 
Section 9.16
 
Estoppel Certificates.
114


 
Section 9.17
 
General Indemnity; Payment of Expenses.
115


 
Section 9.18
 
No Third-Party Beneficiaries.
117


 
Section 9.19
 
Recourse.
117


 
Section 9.20
 
Right of Set-Off.
120


 
Section 9.21
 
Exculpation of Lender.
120


 
Section 9.22
 
Servicer.
121


 
Section 9.23
 
No Fiduciary Duty.
121


 
Section 9.24
 
Borrower Information.
122


 
Section 9.25
 
PATRIOT Act Records.
123


 
Section 9.26
 
Prior Agreements.
123


 
Section 9.27
 
Publicity.
123


 
Section 9.28
 
Delay Not a Waiver.
124


 
Section 9.29
 
Survival; Successors and Assigns.
124


 
Section 9.30
 
Lender’ Discretion; Rating Agency Review Waiver.
124


 
Section 9.31
 
Co-Lender Agreement.
125


 
Section 9.32
 
Contractual Recognition of Bail-In.
125


 
Section 9.33
 
Sale of Loan.
127





iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page


 
Section 9.34
 
Secondary Market Identification.
128


 
Section 9.35
 
Register.
130


 
Section 9.36
 
Severance.
131


 
Section 9.37
 
Cooperation; Execution; Delivery.
132


 
Section 9.38
 
Costs and Expenses.
133


 
Section 9.39
 
Agent.
133


 
Section 9.40
 
Schedules and Exhibits Incorporated.
133





v

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Exhibits
 
 
 
 
 
I
Organizational Chart
II
Form of Subordination, Non-Disturbance and Attornment Agreement
III
Form of Tenant Notice
IV
Form of Notice of Borrowing
 
 
 
 
 
Schedules
 
 
 
 
 
A
Property
B
Property Agreements
C
Monthly Property Tax Deposits
D
Unfunded Obligations
E
Exception Report
F
[Reserved]
G
Rent Roll
H
Material Agreements
I
Deferred Maintenance Conditions







vi

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of December 2, 2016 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this “Agreement”
or sometimes “Loan Agreement”), between H/2 FINANCIAL FUNDING I LLC, a Delaware
limited liability company, as lender (together with its successors and assigns
and such other co-Lender as may exist from time to time, collectively,
“Lender”), and MAGUIRE PROPERTIES-355 S. GRAND, LLC, a Delaware limited
liability company, as borrower (together with its permitted successors and
assigns, collectively, “Borrower”).
RECITALS
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as Wells Fargo Center,
located at 355 S. Grand Avenue, Los Angeles, California, and comprising
approximately 1,163,108 square feet and approximately 1,514 parking stalls,
including approximately 744 parking stalls located at 235 South Hill Street, Los
Angeles, California.
Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Notes and the other Loan Documents.
In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:
DEFINITIONS
(a)    When used in this Agreement, the following capitalized terms have the
following meanings:
“235 Garage” shall mean the portion of the Property utilized as a garage with
approximately 744 parking stalls located at 235 South Hill Street, Los Angeles,
California.
“333 Garage” means the portion of the property known as Wells Fargo Center –
North, located at 333 S. Grand Avenue, Los Angeles, California utilized as a
garage with approximately 1312 parking stalls.
“355 Garage” shall mean the portion of the Property utilized as a garage with
approximately 740 parking stalls located at 355 S. Grand Avenue, Los Angeles,
California.
“355 Property” shall mean the portion of the Property known as Wells Fargo
Center South Tower, located at 355 S. Grand Avenue, Los Angeles, California, and
comprising approximately 1,163,108 square feet.
“Acceptable Blanket Policy” shall have the meaning specified in Section 5.15(g)
hereof.





--------------------------------------------------------------------------------





“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (a) a long-term unsecured debt rating or
counterparty rating of A or higher from S&P and (b) a long-term unsecured debt
rating of A2 or higher from Moody’s.
“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly and/or indirectly twenty-five percent (25%) or more of all equity
interests in such Person or is under common ownership, directly or indirectly,
with twenty-five percent (25%) or more of all equity interests of such Person,
and/or (ii) is in Control of, is Controlled by or is under common Control with
such Person, and/or (iii) is the spouse, issue or parent of such Person or of an
Affiliate of such Person.
“Agent” has the meaning set forth in Section 9.39.
“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“ALTA” means the American Land Title Association, or any successor thereto.
“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.
“Annual Budget” means an annual capital and operating expenditure budget for the
Property prepared by Borrower that specifies amounts sufficient to operate and
maintain the Property during the applicable year covered by such budget at a
standard at least equal to that maintained on the Closing Date.
“Applicable Federal Backstop Percentage” has the meaning set forth in Section
5.15(a)(ix).
“Appraisal” means an appraisal of the Property that is prepared by a member of
the Appraisal Institute selected by Lender, meets the minimum appraisal
standards for national banks promulgated by the Comptroller of the Currency
pursuant to Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).
“Approved Annual Budget” has the meaning set forth in Section 5.17.
“Approved Brokerage Agreement” means, (i) as of the Closing Date, the Initial
Approved Management Agreement, and (ii) following the Closing Date, any other
brokerage agreement that is approved by Lender, in each case, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.


2

--------------------------------------------------------------------------------





“Approved Leasing Costs” means out-of-pocket expenses which are actually
incurred by Borrower, including, without limitation, any costs and expenses for
Tenant Improvements, Tenant Allowances, Leasing Commissions, Capital
Expenditures and other similar costs incurred to prepare space for occupancy by
the applicable Tenant, architectural design costs, lease takeover/buyout costs
related to inducing a Tenant to take space at the Property and the reasonable
costs and expenses of Borrower in negotiating, preparing and executing the
applicable Lease, in each case, in connection with, or pursuant to, Leases
executed or renewed (or the space under an existing Lease is expanded) after the
Closing Date in accordance with the terms of this Agreement and as set forth in
and required by such Leases and brokerage agreements.
“Approved Listing Agent” means Brookfield Properties Management (CA) Inc., a
Delaware corporation and an Affiliate of Borrower, or any other Affiliate of a
Brookfield Party or any other listing agent approved by Lender in accordance
with the terms of this Agreement, in each case unless and until Lender requests
the termination of such listing agent pursuant to Section 5.23.
“Approved Management Agreement” means that certain Management and Leasing
Agreement, dated as of November 8, 2013, between Borrower and the Initial
Approved Property Manager (as amended in accordance with the terms hereof from
time to time, the “Initial Approved Management Agreement”), and any other
property management agreement with an Approved Property Manager in substantially
the form of the Initial Approved Management Agreement or that is otherwise
approved by Lender in accordance with the terms of this Agreement, in each case,
as the same may be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Approved Parking Management Agreement” means, collectively, (i) that certain
Management Agreement (Wells Fargo Center), effective as of August 1, 2014, by
and among North Tower, LLC, a Delaware limited liability company (“North Tower
Owner”), Borrower and Initial Approved Parking Manager, (ii) that certain
Management Agreement (X-2 Garage), effective as of August 1, 2014, by and
between Borrower and Initial Approved Parking Manager, and (iii) any other
parking management agreement that is substantially in the form of either of the
agreements set forth in clauses (i) and (ii) above, or that is approved by
Lender in accordance with the terms of this Agreement, in each case as the same
may be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“Approved Parking Manager” means ABM Onsite Services – West, Inc., a Delaware
corporation (“Initial Approved Parking Manager”), or any other management
company approved by Lender in accordance with the terms of this Agreement, in
each case unless and until Lender requests the termination of that management
company pursuant to Section 5.24(c).
“Approved Property Manager” means Brookfield Properties Management (CA) Inc., a
Delaware corporation and an Affiliate of Borrower (the “Initial Approved
Property Manager”), or any other Affiliate of a Brookfield Party or any other
management company approved by Lender in accordance with the terms of this
Agreement, in each case unless and until Lender requests the termination of that
management company pursuant to Section 5.10(d).


3

--------------------------------------------------------------------------------





“Approved Replacement Guarantor” means a Person that satisfies the conditions
set forth in clauses (x) and (y) of the definition of “Qualified Transferee” (i)
who either Controls Borrower or owns a direct or indirect interest in Borrower,
(ii) either (a) satisfies the Guarantor Net Worth Covenant and is otherwise
reasonably acceptable to Lender or (b) whose identity, experience, financial
condition and creditworthiness, including net worth and liquidity, is acceptable
to Lender in Lender’s sole discretion, (iii) is formed in (or, if such Person is
an individual, is a citizen of), maintains its principal place of business in
(or, if such Person is an individual, maintains a primary residence in), and is
subject to service in the United States or Canada, (iv) has sufficient assets in
the United States or Canada to meet the Guarantor Net Worth Covenant and (v) if
required pursuant to a pooling and servicing agreement entered into in
connection with a Secondary Market Transaction, which satisfies the Rating
Condition of each applicable Rating Agency.
“Assignment of Contracts” shall mean that certain Assignment of Plans,
Specifications, Permits, Contracts, Licenses, Entitlements and Intangibles dated
as of the date hereof by Borrower in favor of Lender, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form executed
by Borrower and the initial Acceptable Counterparty on the Closing Date, as the
same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Assignment of Leases” shall mean a certain Assignment of Leases and Rents,
dated as of the date hereof, from Borrower, as assignor, to Lender, as assignee,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
“Assumed Leasing Costs” means, with respect to any Lease, an amount equal to (x)
$12.00, multiplied by (y) the number of rentable square feet demised pursuant to
the terms of such Lease, multiplied by (z) the number of years that are in the
initial term of such Lease, excluding all unexercised extension options.
“Atrium” means the Retail Pavilion (as defined in the Reciprocal Easement and
Operating Agreement listed on Exhibit B, item 2 hereof).
“Atrium Renovation” means a renovation of the Atrium.
“Backward-Looking Special Purpose Entity Representations and Warranties” shall
have the meaning set forth in Section 4.17(d) hereof.
“Bankruptcy Code” has the meaning set forth in Section 7.1(d).
“Basic Carrying Costs Escrow Account” has the meaning set forth in Section
3.4(a).
“Border Zone Property” has the meaning set forth in Section 4.28(e).


4

--------------------------------------------------------------------------------





“Borrower” has the meaning set forth in the first paragraph of this Agreement.
“Borrower Party” or “Borrower Parties” shall mean each of Borrower, any Approved
Property Manager that is an Affiliate of Borrower (including, without
limitation, the Initial Approved Property Manager), Single-Purpose Equityholder
and Guarantor.
“Borrower Related Party” means, collectively and individually, any Borrower
Party and any Affiliate of any of the foregoing, and any officer, director,
manager, agent, employee of the foregoing, and any Person acting at the
direction of any of the foregoing.
“Breakage Costs” has the meaning set forth in Section 1.8(g).
“Brookfield Parties” means, each of Brookfield Property Partners, L.P., a
Bermuda limited partnership and Brookfield Asset Management, Inc., an Ontario
corporation.
“Budgeted Operating Expenses” means, with respect to any calendar month, an
amount equal to the Operating Expenses budgeted for such calendar month as set
forth in the then-applicable Approved Annual Budget, subject to an increase in
Operating Expenses not to exceed an aggregate increase of all Operating Expenses
of ten percent (10%) of the Operating Expenses set forth in the then-applicable
Approved Annual Budget without the prior written consent of Lender, not to be
unreasonably withheld, delayed or conditioned; provided that no such consent
shall be required in connection with expenditures for non-discretionary items
and expenditures required to be made by reason of the occurrence of any
unexpected event that threatens imminent harm to persons or property at the
Property and with respect to which it would be impracticable, under the
circumstances, to obtain Lender’s prior consent thereto.
“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.
“CapEx Sharing Agreement” has the meaning set forth in Section 5.20(f).
“Capital Expenditure” means hard and soft costs (including, without limitation,
architectural, engineering and special permitting related costs) incurred by
Borrower with respect to replacements and capital repairs made to the Property
(including repairs to, and replacements of, structural components, roofs,
building systems, parking garages and parking lots), in each case to the extent
capitalized in accordance with GAAP.
“Cash Flow Sweep Period” means each of the following:
(i) from and after December 2, 2019 (the “First Cash Flow Test Date”), the
period commencing upon a Low Debt Yield Period Trigger and ending on a Low Debt
Yield Period Cure (and, from and after December 2, 2019, if the financial
reports required under Sections 5.12 and 5.13 are not delivered to Lender as and
when required hereunder, a Cash Flow Sweep Period shall be deemed to have
commenced and be ongoing, unless and until such reports


5

--------------------------------------------------------------------------------





are delivered and they indicate that, in fact, no Cash Flow Sweep Period is
ongoing). For avoidance of doubt, Lender shall determine whether a Low Debt
Yield Period Trigger exists as of the First Cash Flow Test Date based on the
Test Period occurring immediately prior to the First Cash Flow Test Date;
(ii) the period of time commencing upon the occurrence of any Event of Default,
and ending upon such time as Lender has accepted in writing a cure of such Event
of Default (it being understood that Lender shall have no obligation to accept a
cure by Borrower of an Event of Default) and so long as no other Event of
Default then exists and is continuing; and
(iii) the period of time commencing upon the date that Latham delivers to
Borrower the Termination Notice (as such term defined in the Latham Lease)
pursuant to the terms of the Latham Lease and ending on a Low Debt Yield Period
Cure; provided, that, at all times after Latham delivers the Termination Notice,
the calculation of In-Place NOI shall exclude base rent under the Latham Lease.
“Cash Flow Sweep Reserve Account” has the meaning set forth in Section 3.8(a).
“Cash Management Account” has the meaning set forth in Section 3.1(a).
“Cash Management Agreement” means that certain cash management agreement, to be
entered into by and among Borrower, Lender and the Cash Management Bank that
maintains the Cash Management Account in accordance with the terms of this
Agreement, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
“Cash Management Bank” means, individually and collectively, Wells Fargo Bank,
N.A., or another the Eligible Institution(s) at which the Collateral Accounts
(other than the Clearing Account) are maintained.
“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.
“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director’s duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.
“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.


6

--------------------------------------------------------------------------------





“Clearing Account” has the meaning set forth in Section 3.1(a).
“Clearing Account Agreement” has the meaning set forth in Section 3.1(a).
“Clearing Account Bank” means Bank of the West or another Eligible Institution
chosen by Borrower and reasonably satisfactory to Lender.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property in respect
of which Lender is granted a Lien under the Loan Documents, and all proceeds
thereof.
“Collateral Account” means, each of the accounts and sub-accounts established
pursuant to Article III hereof, other than the Operating Account.
“Component Spread” has the meaning set forth in Section 1.1(f).
“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.
“Condemnation/Casualty Threshold Amount” means an amount equal to
$10,000,000.00.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consultant” shall mean a third party construction consultant as may be selected
by Lender and approved by Borrower (which approval shall not be unreasonably
withheld, conditioned or delayed).
“Consultant Fee” means the fees charged to Lender by Consultant.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ability to exercise voting power,
by contract or otherwise, subject to,


7

--------------------------------------------------------------------------------





if applicable, major decision approval rights in favor of another Person
(“Controlled” and “Controlling” each have the meanings correlative thereto).
“Controlled Affiliate” means a Person that is in Control of, is Controlled by or
is under common Control with any Borrower Party.
“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.
“DBRS” means DBRS, Inc. or its applicable affiliate.
“Debt” means, with respect to any Person, without duplication:
(i)    all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;
(ii)    all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
(iii)    all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due or delinquent;
(iv)    all Contingent Obligations of such Person;
(v)    all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;
(vi)    all contractual indemnity obligations of such Person pursuant to which
such Person actually then owes an amount to another Person; and
(vii)    any material actual liability to any Person or Governmental Authority
with respect to any employee benefit plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code.


8

--------------------------------------------------------------------------------





“Debt Service” means, with respect to any particular period of time, the
scheduled interest payments due and payable under the Note.
“Debt Service Coverage Ratio” means a ratio for the applicable date of
determination thereof, as reasonably determined by Lender in which:
(i)    the numerator is the In-Place NOI calculated as of such date of
determination; and
(ii)    the denominator is the annual Debt Service assuming an interest rate
equal to the sum of a Strike Rate of three percent (3.00%) plus the Spread.
“Debt Yield” means, as of the date of determination, the fraction expressed as a
percentage equal to (i) In-Place NOI for the most recently ended Test Period by
(ii) the Principal Indebtedness as of such date of determination.
“Debt Yield Threshold” means (i) with respect to the second Extension Term,
seven and one half of one percent (7.50%), and (ii) with respect to the third
Extension Term, eight percent (8.0%).
“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) three percent (3.0%) per annum in excess of the interest rate otherwise
applicable to such Note or Note Component hereunder and (y) one percent (1.0%)
per annum in excess of the Prime Rate from time to time; provided that, if the
foregoing would result in an interest rate in excess of the maximum rate
permitted by Legal Requirements, the Default Rate shall be limited to the
maximum rate permitted by Legal Requirements.
“Deferred Maintenance Conditions” means those items described in Schedule I.
“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.
“Eligible Institution” means either an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
“A–1” by S&P, “P–1” by Moody’s and “F–1” by Fitch, and whose long-term senior
unsecured debt obligations are rated at least “A-” by S&P, “A” by Fitch, and
“A2” by Moody’s and whose deposits are insured by the FDIC or (ii) that is
otherwise approved by Lender in writing, which approval shall not be
unreasonably withheld.


9

--------------------------------------------------------------------------------





“Eligibility Requirements” means, with respect to any Person, a Person that (i)
has total assets (excluding such Person’s interest in Borrower) (in name or
under management and which shall include unencumbered, irrevocable and uncalled
capital commitments) in excess of $650,000,000.00 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $300,000,000.00, and (ii) is a Qualified Transferee.
“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.
“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.
“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
executed by Borrower and Guarantor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.
“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, or (iv) the liability for or costs of other actual or
threatened danger to health or the environment. The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including Subtitle I relating to underground storage tanks); the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act. The term “Environmental Law” also includes, but
is not limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like,


10

--------------------------------------------------------------------------------





as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.
“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
“Event of Default” has the meaning set forth in Section 7.1.
“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule E, setting forth any exceptions to the representations set
forth in Article IV.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) Lender acquires such interest in the Loan or
(ii) Lender changes its lending office, except in each case to the extent that,
pursuant to Section 1.8, amounts with respect to such Taxes were payable either
to Lender’s assignor immediately before Lender became a party hereto or to
Lender immediately before it changed its lending office, (c) Taxes attributable
to Lender’s failure to comply with Section 1.8(b) and (d) any Taxes imposed
under FATCA.
“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Guarantor.
“Executed Leases” means the Leases entered into by Borrower or Borrower’s
predecessor-in-interest prior to the date hereof and that are in full force and
effect as of the date hereof.


11

--------------------------------------------------------------------------------





“Extension DSCR” means the quotient of (i) the In-Place NOI for the applicable
Extension Term divided by (ii) the anticipated annual debt service on the
Principal Indebtedness during the applicable Extension Term assuming an interest
rate equal to the sum of the Strike Rate plus the Spread.
“Extension Term” has the meaning set forth in Section 1.2.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.
“Fee Letter” means that certain Fee Letter, dated as of the date hereof, by
Borrower in favor of Lender.
“FF&E” has the meaning set forth in Section 1.5(b)(iii)(M).
“Fiscal Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.
“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.
“Fitch” means Fitch, Inc. and its successors.
“Force Majeure” means a delay due to strikes, lockouts, labor disputes,
inability to obtain materials generally in the market, failure of power or other
necessary utilities, acts of God, governmental restrictions, regulations or
controls, enemy or hostile governmental actions, terrorist acts, civil
commotion, insurrection, revolution, sabotage or fire or other casualty or other
event or circumstance beyond the reasonable control of Borrower; provided, that
Borrower’s lack of funds in and of itself shall not be deemed a cause beyond the
control of Borrower. For the purposes of this Agreement, any period of Force
Majeure shall apply only to such Person’s performance of the obligations
necessarily affected by such circumstance and shall continue only so long as
such Person is continuously and diligently using all reasonable efforts to
minimize the effect and duration thereof, and, in no event, for longer than one
hundred twenty (120) days from the commencement of the Force Majeure period.


12

--------------------------------------------------------------------------------





“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Individuals)) or Form
W-8BEN-E (Certificate of Status of Beneficial Owner for United States Tax
Withholding and Reporting (Entities)), as applicable, of the Department of
Treasury of the United States of America, and any successor form.
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) of the Department of the Treasury of the United States of
America, and any successor form.
“Form W-8IMY” means Form W-8IMY (Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches for United States Tax Withholding
and Reporting) of the Department of the Treasury of the United States of
America, and any successor form.
“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.
“Future Advance” means each additional funding of Loan proceeds after the
Closing Date.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“Government Lists” means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control (“OFAC”), (2)
any other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC that Agent
notified Borrower in writing is now included in “Government Lists”, or (3) any
similar lists maintained by the United States Department of State, the United
States Department of Commerce or any other Governmental Authority or pursuant to
any Executive Order of the President of the United States of America that Lender
notified Borrower in writing is now included in “Government Lists”.
“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
“Gross Revenue” shall mean all revenue or other proceeds derived from the
ownership, operation, financing or sale of the Property (or any portion thereof)
from whatever source, (including, without limitation, rents, Termination Fees,
and any revenue or proceeds received by any Borrower Related Party on behalf of,
or as agent for, Borrower relating to the Property), any revenue received in
connection with any tax certiorari proceeding and any amounts received by any
Borrower Related Party, on behalf of, or as agent for, Borrower as a result of
any litigation or other legal, administrative or other proceeding (net of
reasonable costs and expenses incurred by such Borrower Related Party in
accordance herewith in recovering such amounts); provided, however, Gross
Revenue shall not include any Loss Proceeds (other


13

--------------------------------------------------------------------------------





than business interruption and/or rental loss insurance proceeds) or
disbursements from any Reserve Account.
“Guarantor” means Brookfield DTLA Holdings LLC, a Delaware limited liability
company.
“Guarantor Net Worth Covenant” means the covenant regarding Guarantor’s Net
Worth (as such term is defined in the Recourse Guaranty) set forth in Section
3.2(g) of the Recourse Guaranty.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
investigation or remediation under Environmental Law, including petroleum and
petroleum by-products, asbestos and asbestos-containing materials, toxic mold,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Property that are used at
the Property in compliance with Environmental Laws and in a manner that does not
result in a Material Adverse Effect.
“Initial Approved Management Agreement” has the meaning set forth in the
definition of “Approved Management Agreement”.
“Initial Approved Parking Manager” has the meaning set forth in the definition
of “Approved Parking Manager”.
“Initial Approved Property Manager” has the meaning set forth in the definition
of “Approved Property Manager”.
“In-Place NOI” means, with respect to any Test Period, Net Operating Income for
such Test Period, subject to the following adjustments, each for the prior
Fiscal Quarter, times four:
(i)    actual in place base rents and other contractual revenue (including, but
not limited to parking income and tenant reimbursement revenue) actually paid
under Qualified Leases; provided, that the calculation shall take into account
pro forma base rents under Qualified Leases entered into during the applicable
Test Period, as if the Tenant thereunder was paying full, unabated rent for the
entire Test Period, plus trailing twelve (12) month expense reimbursements from
such Tenants, plus trailing twelve (12) month ordinary recurring operating
income from the Property, each determined in accordance with GAAP; minus
trailing twelve (12) month operating, renting, administrative, management, legal
and other ordinary expenses of Borrower and the Property, determined in
accordance with GAAP (expressly excluding depreciation,


14

--------------------------------------------------------------------------------





amortization and other non-cash items, debt service payments on the Loan and
Capital Expenditures and non-recurring expenditures); and
(ii)    when calculating the amount set forth in clause (i) above, management
fees shall be adjusted to reflect a management fee equal to the greater of (a)
the actual management fee (provided that the actual management fee is a market
management fee that is comparable to management fees then being paid to property
managers of projects that are similar in scope and nature to the Property, as
determined by Lender in its reasonable discretion), and (b) the Maximum
Management Fee.
In-Place NOI shall be determined by Lender its reasonable discretion and shall
be binding and conclusive absent manifest error.
“Increased Costs” has the meaning set forth in Section 1.8(g).
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Spread Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Note or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Note or
any of the other Loan Documents.
“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).
“Indemnified Parties” has the meaning set forth in Section 9.17(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Independent Director” shall mean a natural person selected by Borrower (a) with
prior experience as an independent director, independent manager or independent
member, (b) with at least three (3) years of employment experience, (c) who is
provided by a Nationally Recognized Service Company, (d) who is duly appointed
as an Independent Director and is not, will not be while serving as an
Independent Director (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
to become a “special member” upon the last remaining member of Borrower ceasing
to be a member of Borrower) and shall not have been at any time during the
preceding five (5) years, any of the following:
(i)    a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;
(ii)    a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;


15

--------------------------------------------------------------------------------





(iii)    a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above; or
(iv)    a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
the corporation or limited liability company in any given year constitute in the
aggregate less than 5% of such natural person’s annual income for that year. The
same natural persons may not serve as Independent Directors of a corporation or
limited liability company and, at the same time, serve as Independent Directors
of an equityholder or member of such corporation or limited liability company.
A natural person who satisfies the foregoing definition other than clause (ii)
shall not be disqualified from serving as an Independent Director of Borrower if
such individual is an independent director, independent manager or special
manager provided by a Nationally Recognized Service Company that provides
professional independent directors, independent managers and special managers
and also provides other corporate services in the ordinary course of its
business.
“Initial Advance” mean the initial disbursement of the proceeds of the Loan by
Lender to Borrower on the Closing Date in an amount equal to the Initial Advance
Amount.
“Initial Advance Amount” means an amount equal to Two Hundred Fifty Million and
00/100 Dollars ($250,000,000.00).
“Initial Maturity Date” has the meaning set forth in the definition of “Maturity
Date”.
“Institutional Lender” means one or more of the following, in each case, that
(x) is a Person that is regularly engaged in the making of commercial loans and
(y) meets the Eligibility Requirements:
(i)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
university endowment, government entity or plan;
(ii)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended; or


16

--------------------------------------------------------------------------------





(iii)    any entity Controlled by any of the entities described in clauses (i)
and (ii) above.
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to an initial Secondary Market
Transaction, Lender shall have the right, in connection with a change in the
Payment Date in accordance with the definition thereof, to make a corresponding
change to the Interest Accrual Period (but Borrower’s obligation to pay interest
and any other amounts shall be without duplication). Notwithstanding the
foregoing, the first Interest Accrual Period shall commence on and include the
Closing Date.
“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.
“Interest Rate” has the meaning set forth in Section 1.6(a).
“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, relating to the initial term of the Loan
or the Extension Term, as applicable, pursuant to Section 1.9 hereof, in each
case, which interest rate cap confirmation shall be in form and substance
reasonably acceptable to Lender.
“Latham” shall mean Latham & Watkins LLP, a Delaware limited liability
partnership.
“Latham Lease” shall mean that certain Wells Fargo Center Office Lease, dated as
of June 21, 2007, by and between Borrower, as landlord, and Latham, as tenant,
as amended by that certain Amendment to Lease, dated as of October 6, 2008, that
certain letter agreement, dated as of August 10, 2009 and by that certain Second
Amendment to Lease, dated as of June 19, 2014, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms and provisions of this Agreement.
“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.


17

--------------------------------------------------------------------------------





“Leasing Commissions” means leasing commissions required to be paid by Borrower,
as landlord, in connection with the leasing of space to Tenants at the Property
pursuant to Leases entered into by Borrower in accordance herewith and payable
in accordance with third‑party/arm’s‑length written brokerage agreements or in
accordance with the Initial Approved Management Agreement, provided that the
Leasing Commissions payable pursuant to the Initial Approved Management
Agreement are commercially reasonable based upon the then current brokerage
market for property of a similar type and quality to the Property in the
geographic market in which the Property is located (or, in the case of Leasing
Commissions payable pursuant to such Initial Approved Management Agreement, not
in excess of the Leasing Commissions set forth in such Initial Approved
Management Agreement as of the Closing Date).
“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Guarantor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.
“Lender” has the meaning set forth in the first paragraph of this Agreement.
“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker’s price opinion or other
written determination of value using a commercially reasonable valuation method
satisfactory to Lender, the fair market value of the Property securing the Loan
at the time of such determination (but excluding any value attributable to
property that is not an interest in real property within the meaning of section
860G(a)(3)(A) of the Code) is at least 80% of the Loan’s adjusted issue price
within the meaning of the Code.
“Liberty” has the meaning set forth in Section 5.15(a)(ix).
“LIBOR” means the greater of (x) 0.00% and (y) the rate per annum calculated as
set forth below:
(i)    On each Interest Determination Date, LIBOR for the applicable period will
be the rate for deposits in United States dollars for a one-month period which
appears as the London interbank offered rate on the display designated as
“LIBOR01” on the Reuters Screen (or such other page as may replace that page on
that service, or such page or replacement therefor on any successor service) as
the London interbank offered rate as of 11:00 a.m., London time, on such date.
(ii)    With respect to an Interest Determination Date on which no such rate
appears as the London interbank offered rate on “LIBOR01” on the Reuters Screen
(or such other page as may replace that page on that service, or such page or
replacement therefor on any successor service) as described above, LIBOR for the
applicable period will be determined on the basis of the rates at which deposits
in United States dollars are offered by the Reference Banks at approximately
11:00 a.m., London time, on such date to prime banks in the London interbank
market for a one-month period (each a


18

--------------------------------------------------------------------------------





“Reference Bank Rate”). Lender shall request the principal London office of each
of the Reference Banks to provide a quotation of its Reference Bank Rate. If at
least two such quotations are provided, LIBOR for such period will be the
arithmetic mean of such quotations. If fewer than two quotations are provided,
LIBOR for such period will be the arithmetic mean of the rates quoted by major
banks in New York City, selected by Lender, at approximately 11:00 a.m., New
York City time, on such date for loans in United States dollars to leading
European banks for a one-month period.
All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounded upwards).
“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.
“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).
“Loan” has the meaning set forth in Section 1.1(a).
“Loan Documents” means this Agreement, the Note, the Mortgage (and related
financing statements), the Environmental Indemnity, Assignment of Contracts,
Assignment of Leases, the Subordination of Property Management Agreement, the
Cash Management Agreement, the Clearing Account Agreement, the Recourse
Guaranty, the Recycled Entity Certificate, each Assignment of Interest Rate Cap
Agreement, the Fee Letter, the Post-Closing Agreement and all other agreements,
instruments, certificates and documents necessary to effectuate the granting to
Lender of first-priority Liens on the Collateral or otherwise in satisfaction of
the requirements of this Agreement or the other documents listed above or
hereafter entered into by Lender and Borrower in connection with the Loan, as
all of the aforesaid may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance herewith.
“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender), respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).


19

--------------------------------------------------------------------------------





“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
“Low Debt Yield Period Cure” means that, as of any Test Period occurring after
either (a) a Low Debt Yield Period Trigger or (b) the commencement of a Cash
Flow Sweep Period pursuant to clause (iii) of the definition of “Cash Flow Sweep
Period”, as applicable, the Debt Yield is equal to or greater than seven percent
(7.0%) for two (2) consecutive Fiscal Quarters, as determined by Lender.
“Low Debt Yield Period Trigger” shall mean that, as of any Test Period, the Debt
Yield is less than seven percent (7.0%) as determined by Lender.
“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 35,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an Affiliate of Borrower as Tenant,
(iv) is a Master Lease or (v) is entered into during the continuance of an Event
of Default.
“Master Lease” means a Lease under which all or a substantial part of the
Property is demised to the Tenant thereunder for any purpose other than the
actual occupancy by the Tenant thereunder; provided, that a Lease pursuant to
which all or a substantial part of the Property is demised to a third party
Tenant that is in the business of renting or otherwise licensing rights to use
space to third parties (such as WeWork Companies Inc., Convene or Regus) shall
not constitute a Master Lease so long as such Lease is on market terms at the
time entered into.
“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to the Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Guarantor
to perform any material provision of any Loan Document, (iv) Lender’s ability to
enforce and derive the principal benefit of the security intended to be provided
by the Mortgage and the other Loan Documents, or (v) the value of the Property.
“Material Agreements” means each contract and agreement (other than (a) Leases,
(b) any Approved Parking Management Agreements, (c) Approved Brokerage
Agreements, (c) any agreements or contracts entered into in connection with any
Alteration permitted hereunder, and (d) any agreements or contracts entered into
between Borrower and any unaffiliated third-party in connection with any Tenant
Improvements or Capital Expenditures required to be performed under a Lease)
relating to the Property and imposing obligations on Borrower, under which
Borrower would have the obligation to pay more than $500,000.00 per annum and
that cannot be terminated by Borrower without cause upon sixty (60) days’ notice
or less without payment of a termination fee, or that is with an Affiliate of
Borrower.
“Material Alteration” means any Alteration affecting structural elements of the
Property to be performed by or on behalf of Borrower at the Property that (i) is
reasonably expected to result in a Material Adverse Effect, (ii) is reasonably
expected to cost in excess of


20

--------------------------------------------------------------------------------





the Threshold Amount, as determined by an independent architect selected by
Borrower and reasonably approved by Lender (except for Alterations in connection
with (a) Tenant Improvements under and pursuant to Leases existing as of the
Closing Date (pursuant to the terms thereof in existence as of the Closing Date)
or Leases thereafter entered into in accordance with this Agreement, (b) the
remediation of any Deferred Maintenance Condition in accordance with this
Agreement and (c) restoration of the Property following a Casualty or
Condemnation in accordance with this Agreement), or (iii) is reasonably expected
to permit (or is reasonably likely to induce) any Tenant under a Major Lease to
terminate its Major Lease or abate five percent (5%) or more of the base rent
under such Major Lease.
“Maturity Date” means the Payment Date in December 6, 2018 (the “Initial
Maturity Date”), as same may be extended in accordance with Section 1.2, or such
earlier date as may result from acceleration of the Loan in accordance with this
Agreement.
“Maximum Future Advance Amount” has the meaning set forth in Section 1.1(b).
“Maximum Loan Amount” means an amount equal to Two Hundred Seventy Million and
00/100 Dollars ($270,000.000.00), which represents the sum of the Initial
Advance Amount and the Maximum Future Advance Amount.
“Maximum Management Fee” means 2.75% of the Gross Revenue of the Property.
“Minimum Coverage Amount” has the meaning set forth in Section 5.15(a)(ix).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Morgan Lewis” means Morgan, Lewis & Bockius LLP, a Pennsylvania limited
liability partnership.
“Morgan Lewis Lease” means that certain Wells Fargo Center Office Lease (South
Tower), dated as of July 21, 1992, by and between Borrower, as landlord, and
Morgan Lewis, as tenant, as amended, and as the same may be further amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement.
“Mortgage” means that certain Deed of Trust, Assignment of Rents and Leases,
Collateral Assignment of Property Agreements, Security Agreement and Fixture
Filing encumbering the Property, executed by Borrower as of the Closing Date, as
the same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Munger” means Munger, Tolles & Olson LLP, a California limited liability
partnership.
“Munger Lease” means that certain Wells Fargo Center Office Lease South Tower,
dated as of March 1, 2004, by and between Borrower, as landlord, and Munger, as
tenant,


21

--------------------------------------------------------------------------------





as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the terms and provisions of this
Agreement.
“Nationally Recognized Service Company” means any of CT Corporation, Corporation
Service Company, National Registered Agents, Inc., Wilmington Trust Company,
National Corporate Research, Ltd., United Corporate Services, Inc., Independent
Member Services LLC or such other nationally recognized company that provides
independent director, independent manager or independent member services and
that is reasonably satisfactory to Lender, in each case that is not an Affiliate
of Borrower and that provides professional independent directors and other
corporate services in the ordinary course of its business.
“Net Operating Income” means, with respect to any Test Period, the excess of (i)
Operating Income for the last Fiscal Quarter contained in such Test Period
multiplied by four minus (ii) Operating Expenses for such Test Period.
“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Richards, Layton & Finger, P.A. to Lender and addressing issues
relating to substantive consolidation in bankruptcy and in all respects
acceptable to Lender.
“North Tower Owner” has the meaning set forth in the definition of “Approved
Parking Management Agreement”.
“Note(s)” means, collectively, those certain promissory notes, dated as of the
Closing Date, made by Borrower to Lender to evidence the Loan, as such notes may
be replaced by multiple Notes or divided into multiple Note Components in
accordance with Section 1.1(c) and as otherwise assigned (in whole or in part),
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
“Note Component” has the meaning set forth in Section 1.1(f).
“Notice of Borrowing” has the meaning set forth in Section 1.5(b)(ii).
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.
“Officer’s Certificate” means a certificate delivered to Lender that is signed
by a Responsible Officer of Borrower and certifies the information therein to
the best of such Responsible Officer’s knowledge.
“Operating Account” means an Eligible Account maintained by the Approved
Property Manager or Borrower at an Eligible Institution, which account shall
only contain amounts in respect of Operating Expenses for the Property (and no
amounts unrelated to the


22

--------------------------------------------------------------------------------





Property shall be deposited therein or otherwise commingled with the amounts on
deposit in such account).
“Operating Expenses” means, for any period, operating, renting, administrative,
management, legal and other ordinary expenses of Borrower and the Property
during such period, each determined in accordance with GAAP; provided, however,
that such expenses shall not include (i) depreciation, amortization or other
non-cash items, (ii) interest, principal or any other sums due and owing with
respect to the Loan, (iii) income taxes or other taxes in the nature of income
taxes, (iv) Capital Expenditures, (v) costs of Tenant Improvements or Leasing
Commissions, (vi) equity distributions and (vii) any other extraordinary or
non-recurring items.
“Operating Income” means, for any period, all operating income from the Property
for such period, including actual in-place base rents under bona fide Qualified
Leases, other contractual revenue (including, but not limited to parking income
and tenant reimbursement revenue) and ordinary recurring operating income from
the Property, in each case, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease that is not a Qualified Lease,
(iii) any revenue attributable to a Lease to the extent it is paid more than
thirty (30) days prior to the due date, (iv) any interest income from any
source, (v) any repayments received from any third party of principal loaned or
advanced to such third party by Borrower, (vi) any proceeds resulting from the
Transfer of all or any portion of the Collateral, (vii) sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
government or governmental agency, (viii) Termination Fees, and (ix) any other
extraordinary or non-recurring items.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant Register” has the meaning set forth in Section 9.35(b).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
“Payment Date” means, the sixth (6th) day of each calendar month (or, if such
day is not a Business Day, the immediately preceding Business Day); provided,
that prior to an initial


23

--------------------------------------------------------------------------------





Secondary Market Transaction, Lender shall have the right to change the Payment
Date so long as the Interest Accrual Period at all times commences on a Payment
Date and terminates on the day immediately preceding the next Payment Date.
“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of the
Property).
“Permitted Debt” means:
(i)    the Indebtedness;
(ii)    Property Taxes not yet delinquent;
(iii)    Tenant Improvement costs, Tenant Allowances and Capital Expenditure
costs required under Leases or otherwise permitted to be incurred under the Loan
Documents that are paid on or prior to the date when due;
(iv)    obligations incurred under, or as a result of, any Permitted
Encumbrance, that are paid within thirty (30) days of the date the same are due,
unless such Permitted Encumbrance is being contested in good faith in accordance
with clause (iv) of the definition of “Permitted Encumbrance”;
(v)    Trade Payables not represented by a note, customarily paid by Borrower
within ninety (90) days of the date invoiced and in fact not more than ninety
(90) days outstanding (unless the same are being contested by Borrower in good
faith), which are incurred in the ordinary course of Borrower’s ownership and
operation of the Property, in amounts reasonable and customary for similar
properties, and amounts payable under equipment leases in an aggregate amount
for all underlying obligations not exceeding three percent (3.0%) of the Maximum
Loan Amount; and
(vi)    amounts incurred in connection with a restoration of the Property
following a Casualty or Condemnation in accordance with the terms and conditions
of this Agreement.
“Permitted Encumbrances” means:
(i)    the Liens created by the Loan Documents;
(ii)    all Liens and other matters specifically disclosed on Schedule B of the
Title Insurance Policy;
(iii)    Liens, if any, for Property Taxes not yet delinquent;


24

--------------------------------------------------------------------------------





(iv)    mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that (a) no Event of
Default has occurred and remains uncured, (b) no such Lien is in imminent danger
of foreclosure, (c) Borrower shall promptly upon final determination thereof pay
the amount of any such Liens, together with all costs, interest and penalties
which may be payable in connection therewith, (d) such contest shall not
materially and adversely affect the ownership, use or occupancy of the Property,
and (e) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in this clause (iv); and provided, further, that if
such Lien is for an amount in excess of $1,000,000.00, individually or in the
aggregate for all Liens being contested at any given time, either (1) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policy within sixty (60) days of
its creation, or (2) Borrower deposits with Lender, by the expiration of such
60-day period, an amount equal to 110% of the dollar amount of such Lien or a
bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien, or (3) a Tenant is responsible for discharging such
Lien under the terms of its Lease (any such Lien, a “Tenant Lien”) and Borrower
is using commercially reasonable efforts to enforce the terms of such Lease to
cause such Tenant to obtain a discharge or release of such Tenant Lien;
(v)    rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement;
(vi)    any easement, reciprocal easement or other non-monetary encumbrance on
real property granted by Borrower in the ordinary course of business, and not
set forth on Schedule B of the Title Insurance Policy, in each case, so long as
(a) no Event of Default is continuing at the time the same is granted, (b) such
easement, encumbrance or non-monetary easement is subordinate to the Mortgage,
and (c) such easement, encumbrance or other non-monetary encumbrance could not
reasonably be expected to result in a Material Adverse Effect; and
(vii)    any zoning restriction or building restriction on the use of the
Property so long as (a) such restriction was imposed by a Governmental Authority
and (b) either Borrower did not have a consent right with respect to the
imposition of such restriction or Borrower granted such consent with the
approval of Lender or otherwise in accordance with the terms of this Agreement.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate with total real estate
assets (in name or under management) in excess of $650,000,000.00 (exclusive of
the Property) and capital/statutory surplus or shareholder’s equity of at least
$300,000,000.00, (ii) investing through a fund with committed capital of at
least $300,000,000.00 and (iii) not subject to a bankruptcy proceeding.


25

--------------------------------------------------------------------------------





“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:
(i)    direct obligations of, or obligations fully and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody’s (and if the term is between one and three months A1 by Moody’s) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;
(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
(iv)    commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody’s (and if
the term is between one and three months A1 by Moody’s) by each of the Rating
Agencies and having a maturity of not more than 90 days;
(v)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm or AAAm-G from S&P, Aaa by Moody’s and the highest rating obtainable
from Fitch; and
(vi)    such other investments as shall have been reasonably approved by Lender.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities that exceed the time periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and (iv)
shall exclude any investment where the right to receive principal and interest
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment. Interest on
Permitted Investments may either be fixed or variable, and any variable interest
must be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index. No Permitted Investments shall
require a payment above par for an obligation if the obligation may be prepaid
at the option of the issuer thereof prior to its maturity. Except as


26

--------------------------------------------------------------------------------





expressly provided for above, all Permitted Investments shall mature or be
redeemable upon the option of the holder thereof on or prior to the earlier of
(x) three months from the date of their purchase or (y) the Business Day
preceding the day before the date such amounts are required to be applied
hereunder.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.
“Policies” has the meaning set forth in Section 5.15(b).
“Post-Closing Agreement” means that certain Post-Closing Agreement, dated as of
the date hereof, made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.
“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.
“Prime Rate Spread” means, in connection with any conversion of the Loan to a
Prime Rate Loan, the difference (expressed as the number of basis points)
between (a) the sum of LIBOR, determined as of the Interest Determination Date
for which LIBOR was last available, plus the Spread, minus (b) the Prime Rate on
such Interest Determination Date; provided, however, that if such difference is
a negative number, then the Prime Rate Spread shall be zero.
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.
“Prior Loan” has the meaning set forth in Section 4.17(c).
“Property” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto.


27

--------------------------------------------------------------------------------





“Property Agreements” means those certain reciprocal easement agreements and
other property agreements set forth on Schedule B, and any easement agreement
entered into by Borrower following the Closing Date in accordance with the terms
of this Agreement.
“Property Taxes” means all real estate and personal property taxes, assessments,
fees, taxes on rents or rentals, water rates or sewer rents, facilities and
other governmental, municipal and utility district charges or other similar
taxes or assessments now or hereafter levied or assessed or imposed against the
Property or Borrower with respect to the Property or rents therefrom or that may
become Liens upon the Property, without deduction for any amounts reimbursable
to Borrower by third parties.
“Qualified Equity Holder” shall mean one or more of the following that, in each
case, is a Person that is regularly engaged in the business of owning or
operating Class “A” office properties similar to the Property located in major
metropolitan markets in the United States and Canada containing, in the
aggregate, not less than 5,000,000 square feet of office space (excluding the
Property):
(i)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (i) satisfies the Eligibility Requirements;
(ii)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (ii) satisfies the Eligibility
Requirements;
(iii)    an institution substantially similar to any of the foregoing entities
described in clauses (i) and (ii) that satisfies the Eligibility Requirements;
(iv)    any entity Controlled by any of the entities described in clauses (i)
through (iii) above that satisfies the Eligibility Requirements; or
(v)    entity where a Permitted Fund Manager or an entity that is otherwise a
Qualified Equity Holder under clauses (i) through (iv) above and which is
investing through a fund with committed capital of at least $300,000,000.00,
acts as the general partner, managing member or fund manager and at least fifty
percent (50%) of the equity interests in such investment vehicle are owned,
directly or indirectly, by one or more entities that are otherwise Qualified
Equity Holders under clauses (i) through (iv) above.
“Qualified Lease” means a Lease that has been entered into in accordance with
the Loan Document, which Lease is to a Tenant that (i) as accepted the premises
demised under the applicable Lease, (ii) is not in monetary default under its
Lease with respect to the payment of base rent and/or additional rent for a
period of more than sixty (60) consecutive days; provided, that, a dispute
between a Tenant and Borrower in accordance with the terms of such Tenant’s
Lease over the amount of additional rent payable by a Tenant shall not
constitute a default in the payment of additional rent, (iii) other than with
respect to the Morgan Lewis Lease,


28

--------------------------------------------------------------------------------





has not abandoned or vacated the premises or “gone dark”, (iv) has not given
notice of termination pursuant to such Lease or failed to give notice of its
intent to extend the term of such Lease in accordance with the terms thereof,
and (iv) is not the subject of a bankruptcy or similar insolvency proceeding
(unless such Tenant has assumed such Lease in bankruptcy).
“Qualified Transferee” means a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of ten percent (10%) or more
in Borrower as a result of such proposed transfer, a credit check against such
proposed transferee that is reasonably acceptable to Lender.
“Rating Agency” shall mean, prior to the final Secondary Market Transaction of
the Loan, each of S&P, Moody’s, DBRS and Fitch, or any other
nationally-recognized statistical rating agency that has been designated by
Lender and, after the final Secondary Market Transaction of the Loan, shall mean
any of the foregoing that have rated and continue to rate any of the
Certificates (excluding unsolicited ratings).
“Rating Condition” means, with respect to any proposed action, (i) if the Loan
has been securitized, the receipt by Lender of confirmation in writing from each
of the Rating Agencies that such action shall not result, in and of itself, in a
downgrade, withdrawal, or qualification of any rating then assigned to any
outstanding Certificates or (ii) if the Loan has not been securitized, Lender’s
approval of such action to the extent such approval is required pursuant to the
terms of this Agreement. No Rating Condition shall be regarded as having been
satisfied unless and until any conditions imposed on the effectiveness of any
confirmation from any Rating Agency shall have been satisfied. If any Rating
Agency declines to review a proposed action, then the Rating Condition shall be
deemed satisfied with respect to such Rating Agency.
“Recourse Guaranty” that certain Non-Recourse Carveout Guaranty dated of even
date herewith and executed by Guarantor in favor of Lender.
“Recycled Entity Certificate” means the Recycled Entity Certificate, dated as of
the date hereof, executed by Borrower in favor of Lender.
“Reference Banks” means four major banks in the London interbank market selected
by Lender.
“Register” has the meaning set forth in Section 9.35(a).
“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation


29

--------------------------------------------------------------------------------





or administration thereof; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.
“REMIC” means a “real estate mortgage investment conduit” as defined in Section
860D of the Code.
“Rent Roll” has the meaning set forth in Section 4.14(a).
“Reserve Accounts” shall mean, collectively, the Basic Carrying Costs Escrow
Account, the Loss Proceeds Account, the TI/LC Reserve Account, the Unfunded
Obligations Reserve Account, the Cash Collateral Reserve Account and the Cash
Flow Sweep Reserve Account.
“Responsible Officer” means with respect to a Person, the chairperson of the
board, president, chief operating officer, chief financial officer, general
counsel, secretary, treasurer, controller or vice president of such Person or
its direct or indirect Controlling owner(s) or such other similar officer of
such Person or its direct or indirect Controlling owner(s) as is reasonably
acceptable to Lender.
“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits, other than any
security deposits or other deposits made by a Tenant and held by, or on behalf
of, Borrower in accordance with Section 5.7(e) until the same are applied to
such Tenant’s obligations under its Lease), accounts, cash, issues, profits,
charges for services rendered, and other consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower from
any and all sources including any obligations now existing or hereafter arising
or created out of the sale, lease, sublease, license, concession or other grant
of the right of the use and occupancy of property or rendering of services by
Borrower and proceeds, if any, from business interruption or other loss of
income insurance.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.


30

--------------------------------------------------------------------------------





“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest,
whether direct or indirect.
“SAS” has the meaning set forth in Section 9.39.
“Servicer” shall have the meaning set forth in Section 9.22.
“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
“Single-Purpose Entity” means a Person that:
(a)    was formed under the laws of the State of Delaware solely for the purpose
of (i) in the case of Borrower, (A) acquiring, owning, developing, repairing,
maintaining, holding, selling, renting, leasing, transferring, exchanging,
assigning, operating, managing, financing, mortgaging, encumbering or otherwise
dealing with or disposing all or any portion of the Property, (B) entering into
and performing its obligations under this Agreement and the other Loan
Documents, (C) refinancing the Property in connection with any repayment of the
Loan, or (D) engaging in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the purposes set forth in clauses (i)(A)
through (C) above, or (ii) in the case of a Single-Purpose Equityholder, an
ownership interest in Borrower;
(b)    does not engage in any business unrelated to (i) in the case of Borrower,
the ownership and operation of the Property, or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in Borrower;
(c)    does not own any assets other than those related to (i) in the case of
Borrower, (A) its interest in the Property and (B) incidental personal property
necessary for the ownership and operation of the Property, or (ii) in the case
of a Single-Purpose Equityholder, its ownership interest in Borrower (and in the
case of Borrower, does not and will not own any assets on which Lender does not
have a Lien, other than excess cash that has been released to Borrower pursuant
hereto);
(d)    does not have any Debt other than (i) in the case of Borrower, Permitted
Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable and
customary administrative expenses and state franchise taxes (for the avoidance
of doubt, Debt incurred prior to the Closing Date that has heretofore been
released, discharged or satisfied in full is excluded from this clause (d));
(e)    maintains books, accounts, records and financial statements that are
separate and apart from those of any other Person, and, to the extent required
for the operation of the Person’s business, uses separate stationary, invoices
and checks bearing its own name, (except that such Person’s financial position,
assets, results of operations and cash flows may be included in the consolidated
financial statements of an Affiliate of such Person, provided that (i) any such
consolidated financial statements contain an appropriate notation to indicate
the


31

--------------------------------------------------------------------------------





separateness of such Person from its Affiliate and to indicate that such
Person’s assets and credit are not available to satisfy the debts and
obligations of such Affiliate or any other Person and (ii) such assets shall
also be listed on such Person’s own separate balance sheet);
(f)    to the extent required for the operation of such Person’s business,
maintain stationery, invoices and checks bearing its own name;
(g)    is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;
(h)    holds itself out to the public as a legal entity separate and distinct
from any other Person and does not identify itself or any of its Affiliates as a
division department of any other Person;
(i)    conducts its business in its own name;
(j)    exercises reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, and maintains an
arm’s-length relationship with its Affiliates and only enters into a contract or
agreement with any member, principal or Affiliate of the Borrower or any
guarantor, or any manager, member, principal or Affiliate thereof, in the
ordinary course of business upon terms and conditions that are intrinsically
fair, commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties;
(k)    pays its own liabilities out of its own funds, including the salaries of
its own employees, if any (provided that the foregoing shall not require such
Person’s equityholders to make any additional capital contributions to such
Person) and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate;
(l)    maintains a sufficient number of employees, if any, in light of its
contemplated business operations;
(m)    files its own tax return separate from those of any other Person, except
to the extent that it is treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under applicable law;
(n)    conducts its business so that the assumptions made with respect to it
that are contained in the Nonconsolidation Opinion shall at all times be true
and correct in all material respects;
(o)    maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(p)    observes all applicable entity-level formalities in all material
respects;


32

--------------------------------------------------------------------------------





(q)    does not commingle its assets with those of any other Person, and holds
its assets in its own name;
(r)    does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others;
(s)    does not acquire obligations or securities of its direct or indirect
equityholders;
(t)    does not pledge its assets for the benefit of any other Person and does
not make any loans or advances to any other Person;
(u)    intends to maintain adequate capital in light of its contemplated
business operations (provided that the foregoing shall not require such Person’s
partners, members or shareholders to make any additional capital contributions
to such Person);
(v)    has two (2) Independent Directors on its board of directors or board of
managers, or has a Single-Purpose Equityholder with two Independent Directors on
such Single-Purpose Equityholder’s board of directors or board of managers, and
has organizational documents that prohibit replacing any Independent Director
without Cause and without giving at least two (2) Business Days’ prior written
notice to Lender and the Rating Agencies (except in the case of the death, legal
incapacity, or voluntary non-collusive resignation of an Independent Director,
in which case no prior notice to Lender or the Rating Agencies shall be required
in connection with the replacement of such Independent Director with a new
Independent Director that is provided by any of the companies listed in the
definition of “Independent Director”);
(w)    if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event (other than a permitted equity
transfer) that causes its sole member to cease to be a member while the Loan is
outstanding, at least one of its Independent Directors shall automatically be
admitted as the sole member of the Single Member LLC and shall preserve and
continue the existence of the Single Member LLC without dissolution; and
(x)    has by-laws or an operating agreement, or has a Single-Purpose
Equityholder with by-laws or an operating agreement, which provides that, for so
long as the Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:
(i)    the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of Borrower);
(ii)    the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the Property and activities incidental thereto (and, in the case of
a Single-Purpose


33

--------------------------------------------------------------------------------





Equityholder, activities incidental to the acquisition and ownership of its
interest in Borrower);
(iii)    the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower,
without the affirmative vote of both of its Independent Directors; and
(iv)    any amendment or modification of any provision of its (and, in the case
of a Single-Purpose Equityholder, Borrower’s) organizational documents relating
to qualification as a “Single-Purpose Entity”.
“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and (z)
serves as the general partner or managing member of Borrower.
“Spread” means:
(i)    initially, 3.69%; and
(ii)    following the bifurcation of the Note into multiple Note Components
pursuant to Section 1.1(f), the weighted average of the Component Spreads of
such Note Components at the time of determination, weighted on the basis of the
corresponding outstanding principal balances of such Note Components at the time
of determination.
“Spread Maintenance Date” means June 6, 2018.
“Spread Maintenance Premium” means, with respect to any payment or prepayment of
principal (or, after the occurrence of an Event of Default, the acceleration of
the Loan) on or before the Spread Maintenance Date, an amount equal to the
product of the following: (a) the amount of such prepayment (or the amount of
principal so accelerated), multiplied by (b) the then-applicable Spread,
multiplied by (c) a fraction (expressed as a percentage) having a numerator
equal to the number of days difference between the Spread Maintenance Date and
the date such prepayment occurs (or the next succeeding Payment Date through
which interest has been paid by Borrower) and a denominator equal to three
hundred and sixty (360).
“Strike Rate” means (i) through the Initial Maturity Date, three percent
(3.00%), and (ii) with respect to any subsequent Extension Term, a strike rate
equal to the greater of (A) the strike rate necessary to produce an Extension
DSCR of at least 1.25:1.00, and (B) three percent (3.00%).


34

--------------------------------------------------------------------------------





“Subordination of Brokerage Agreement” means any consent and agreement of
listing agent and subordination of brokerage agreement, substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), received by Lender in connection with the execution and
delivery of any brokerage agreement entered into by Borrower in accordance with
the terms of the Loan Agreement following the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.
“Subordination of Parking Management Agreement” means (i) that certain Consent
and Agreement of Manager and Subordination of Parking Management Agreement
(Wells Fargo Center), executed by Borrower, North Tower Owner and the Initial
Approved Parking Manager as of the Closing Date, (ii) that certain Consent and
Agreement of Manager and Subordination of Parking Management Agreement (X-2
Garage), executed by Borrower and the Initial Approved Parking Manager as of the
Closing Date, and (iii) any consent and agreement of parking manager and
subordination of parking management agreement, substantially in the form then
used by Lender (or of such other form and substance reasonably acceptable to
Lender), received by Lender in connection with the execution and delivery of any
parking management agreement entered into by Borrower in accordance with the
terms of the Loan Agreement following the Closing Date, in each case, as the
same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Subordination of Property Management Agreement” means (i) that certain Consent
and Agreement of Manager and Subordination of Management Agreement, executed by
Borrower and the Initial Approved Property Manager as of the Closing Date, and
(ii) any consent and agreement of manager and subordination of management
agreement, substantially in the form then used by Lender (or of such other form
and substance reasonably acceptable to Lender), received by Lender in connection
with the execution and delivery of any other property management agreement
entered into by Borrower in accordance with the terms of the Loan Agreement
following the Closing Date, in each case, as the same may from time to time be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
“Survey” means a current land title survey of the Property, certified to
Borrower, the title company issuing the Title Insurance Policy, Lender and its
successors and assigns, in form and substance reasonably satisfactory to Lender.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
“Tenant Allowances” means Tenant Improvements paid or reimbursed through
allowances to a Tenant pursuant to such Tenant’s Lease.
“Tenant Improvements” means tenant improvements to be undertaken for any Tenant
that are (a) required to be completed by or on behalf of Borrower or such Tenant
pursuant


35

--------------------------------------------------------------------------------





to the terms of such Tenant’s Lease, (b) undertaken to induce such Tenant to
take space at the Property or (c) undertaken in connection with upgrading the
Property for Tenants.
“Tenant Notice” has the meaning set forth in Section 3.1(a).
“Termination Fee” means any payment, fee or penalty received by Borrower in
respect of (i) the termination of a Lease, whether by buy-out, cancellation,
default or otherwise (including, without limitation, any fees payable to
Borrower in connection with the termination by Munger of the Munger Lease), or
(ii) the reduction of the premises demised pursuant to a Lease.
“Terrorism Premium Cap” has the meaning set forth in Section 5.15(a)(ix).
“Test Period” means each 12-month period ending on the last day of any Fiscal
Quarter.
“Threshold Amount” means an amount equal to $13,500,000.00 (which is five
percent (5%) of the Maximum Loan Amount).
“TI/LC Reserve Account” has the meaning set forth in Section 3.5(a).
“Title Insurance Policy” means an ALTA lender’s title insurance policy or a
comparable form of lender’s title insurance policy approved for use in the
applicable jurisdiction, in form and substance reasonably satisfactory to
Lender.
“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.
“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
“Transfer” has the meaning set forth in Section 6.3(b).
“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2007
and 2015, as it may be amended from time to time, and any successor statutes
thereto.
“Unfunded Obligations” means those certain Tenant Improvements, Tenant
Allowances (which, pursuant to the terms of certain of the Executed Leases set
forth on Schedule D, may in some circumstances be converted to free rent), and
Leasing Commissions that are unpaid and owed by Borrower to Tenants pursuant to
the Executed Leases, and in the amounts, set forth on Schedule D.
“Unfunded Obligations Reserve Account” has the meaning set forth in Section
3.6(a).


36

--------------------------------------------------------------------------------





“Unfunded Obligations Reserve Funds” has the meaning set forth in Section
3.6(b).
“Unsecured Corporate Loan” has the meaning set forth in Section 6.3(d)(vii).
“Updated Analysis Delivery Date” has the meaning set forth in Section 5.21.
“Upper-Tier Brookfield Entity” has the meaning set forth in Section 6.3(d)(vii).
“Upper-Tier Brookfield Indebtedness” has the meaning set forth in Section
6.3(d)(vii).
“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
1.8(b)(ii)(B)(3).
“Waste” means any material abuse or destructive use (whether by action or
inaction) of the Property.
“Winston” means Winston & Strawn LLP, an Illinois limited liability partnership.
“Winston Lease” means that certain Lease, dated as of September 22, 2016, by and
between Borrower, as landlord, and Winston, as tenant, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms and provisions of this Agreement.
“Zoning Report” means that certain PZR Report for 355 South Grand Avenue & 235
South Hill Street, Los Angeles, California (PZR Site Number 97930-1), prepared
for Lender by The Planning & Zoning Resource Company, dated as of October 26,
2016 and revised on November 9, 2016, November 18, 2016 and November 22, 2016.
(y)    Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to “this Section” shall refer to
the


37

--------------------------------------------------------------------------------





Section of this Agreement in which such reference appears in its entirety and
not to any particular clause or subsection or such Section, and (vii) terms used
herein and defined by cross-reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the Closing
Date, notwithstanding any subsequent amendment or restatement of or modification
to such other agreement or document. Except as otherwise indicated, all
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement.
ARTICLE I

GENERAL TERMS
Section 1.1    The Loan.
(a)    Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make a loan to Borrower in Dollars in an aggregate principal
amount up, to but not exceeding, the Maximum Loan Amount, which Loan shall
include the Initial Advance and the Future Advances, as may be made from time to
time under and in accordance with this Agreement (collectively, the “Loan”).
(b)    Subject to the conditions and upon the terms provided in this Agreement,
Lender agreed and hereby agrees to advance to Borrower Future Advances from time
to time in a maximum aggregate principal amount not to exceed $20,000,000.00
(the “Maximum Future Advance Amount”). The Future Advances are evidenced by the
Note and this Agreement, are secured by the Mortgage and the other Loan
Documents and shall be repaid with interest, costs and charges as set forth
herein. The Future Advances shall be advanced in accordance with and subject to
the provisions of Section 1.5 hereof.
(c)    Notwithstanding anything contained herein or in any other Loan Document
to the contrary, the aggregate amount advanced, or deemed advanced, under the
Loan shall not under any circumstances exceed the Maximum Loan Amount. Other
than the Loan, Lender shall not have any obligation to loan any additional
funds.
(d)    Interest payable hereunder shall be computed on the basis of a 360-day
year and the actual number of days elapsed in the related Interest Accrual
Period.
(e)    The Loan shall be secured by the Collateral pursuant to the Mortgage and
the other Loan Documents.
(f)    Upon written notice from Lender to Borrower, the Note will be deemed to
have been subdivided into multiple components (the “Note Components”). Each Note
Component shall have such notional balance as Lender shall specify in such
notice and an interest rate equal to the sum of LIBOR plus such amount as Lender
shall specify in such notice (“Component Spread”); provided, that the sum of the
principal balances of all Note Components shall equal the then-current Principal
Indebtedness, and the weighted average of the Component Spreads, weighted on the
basis of their respective principal balances, shall equal the percentage set
forth in clause (i) of the definition of “Spread” (except following repayments
of principal during the continuance of an Event of Default or as a result of a
Casualty or Condemnation).


38

--------------------------------------------------------------------------------





Borrower shall be treated as the obligor with respect to each of the Note
Components, and Borrower acknowledges that each Note Component may be
individually beneficially owned by a separate Person. The Note Components need
not be represented by separate physical Notes, but if requested by Lender each
Note Component shall be represented by a separate physical Note, in which case
Borrower shall execute and return to Lender each such Note in substantially the
same form as the Note executed and delivered on the Closing Date, promptly
following Borrower’s receipt of an execution copy thereof.
Section 1.2    Term. Borrower shall have three (3) successive options to extend
the scheduled Maturity Date of the Loan to the Payment Date in the month
containing the one-year anniversary of the applicable Maturity Date as
theretofore in effect (the period of each such extension, an “Extension Term”);
provided, that, except as otherwise set forth below, as a condition to the
commencement of each Extension Term (i) Borrower shall deliver to Lender written
notice of such extension at least thirty (30) and not more than ninety (90) days
prior to the applicable Maturity Date as theretofore in effect; (ii) no Default
or Event of Default shall be continuing on either the date of such notice or the
Maturity Date as theretofore in effect; (iii) in connection with the second
Extension Term and the third Extension Term only, the Debt Yield for the
Property for the Test Period ending immediately prior to the applicable Maturity
Date as theretofore in effect shall be no less than the applicable Debt Yield
Threshold; provided, that if the Debt Yield is less than the applicable Debt
Yield Threshold, Borrower shall be permitted to prepay the Loan on or prior to
the then-current Maturity Date in the amount required to cause the Debt Yield to
equal the applicable Debt Yield Threshold, which prepayment shall be made
pursuant to, and in accordance with, Section 2.1 but without the prior written
notice required thereunder, (iv) Borrower shall have obtained an Interest Rate
Cap Agreement for the applicable Extension Term and collaterally assigned such
Interest Rate Cap Agreement to Lender pursuant to an Assignment of Interest Rate
Cap Agreement; (v) as a condition precedent to the commencement of the second
Extension Term and the third Extension Term, Borrower shall have paid an
extension fee in an amount equal to one-quarter of one percent (0.25%) of the
Principal Indebtedness outstanding as of the date of the commencement of the
applicable Extension Term, plus all reasonable out-of-pocket expenses incurred
by Lender in connection with each such extension. If Borrower fails to exercise
any extension option in accordance with the provisions of this Agreement, such
extension option, and any subsequent extension option hereunder, will
automatically cease and terminate.
Section 1.3    Disbursement to Borrower.
(a)    Multiple Borrowings. The Loan shall be funded in one or more advances and
any amount borrowed and repaid hereunder in respect of the Loan may not be
re-borrowed.
(b)    Initial Advance. On the Closing Date, Lender shall make the Initial
Advance to Borrower. During the term of the Loan in accordance with the terms,
provisions and conditions of Section 1.5, Lender shall make one or more Future
Advances of the Loan to Borrower in an aggregate amount not to exceed the
Maximum Future Advance Amount.
Section 1.4    Use of Proceeds. Borrower shall use the Initial Advance to, (a)
refinance the Prior Loan in full, (b) make deposits into the Basic Carrying
Costs Escrow Account and the


39

--------------------------------------------------------------------------------





Unfunded Obligations Reserve Account on the Closing Date in the amounts provided
herein and (c) pay costs and expenses incurred in connection with the closing of
the Loan.
Section 1.5    Conditions to Future Advances and Disbursements of Unfunded
Obligations Reserve Funds.
(a)    Subject to the terms and provisions of this Section 1.5, Future Advances
shall be available to pay or reimburse Borrower in an amount not to exceed the
lesser of (i) an amount equal to fifty percent (50.0%) of the Approved Leasing
Costs that are the subject of the applicable Future Advance, and (ii) an amount
equal to fifty percent (50.0%) of the aggregate amount of Assumed Leasing Costs
in respect of all Leases under which the Approved Leasing Costs are the subject
of the applicable Future Advance.
(b)    Future Advances shall be funded to pay the Approved Leasing Costs, and
Unfunded Obligations Reserve Funds will be disbursed from the Unfunded
Obligations Reserve Account for the purposes of satisfying the Unfunded
Obligations (or, if a Tenant under an Executed Lease has a right to convert a
Tenant Allowance to free rent, Unfunded Obligations Reserve Funds shall be
disbursed to the Cash Management Account on a monthly basis in an amount equal
to the base rent payable during the applicable free rent period), in each case,
in accordance with the term and conditions of this Section 1.5 and subject to
the satisfaction of the following conditions:
(i)    Each Future Advance shall be considered an advance of the Loan, shall be
added to the Principal Indebtedness as of the day such Future Advance is made
for the purposes of Borrower’s payment obligations under this Agreement and the
Note, and repayment thereof, together with interest thereon at the Interest
Rate, and shall be secured by this Agreement and the other Loan Documents. For
the avoidance of doubt, Borrower acknowledges and agrees that the Loan shall not
be a revolving loan and accordingly, no portion of the Future Advances advanced
by Lender to Borrower and subsequently repaid to Lender may be re-borrowed by
Borrower. Any Future Advance made to Borrower shall result in a corresponding
decrease in the Maximum Future Advance Amount by the amount of such Future
Advance.
(ii)    Whenever Borrower desires to obtain a Future Advance or a disbursement
from the Unfunded Obligations Reserve Account hereunder, Borrower shall give
Lender at least ten (10) Business Days prior written notice of such advance (a
“Notice of Borrowing”), which Notice of Borrowing shall:
(A)    be executed by a Responsible Officer of Borrower;
(B)    specify (1) the aggregate principal amount of the requested Future
Advance and/or amount of the requested disbursement from the Unfunded
Obligations Reserve Account and (2) the requested date of such Future Advance
and/or disbursement from the Unfunded Obligations Reserve Account;
(C)    contain a certification that, taking into account the amount of the
requested Future Advance, no Event of Default or Default has occurred and is
continuing, and that all of the conditions precedent to such Future Advance


40

--------------------------------------------------------------------------------





and/or disbursement from the Unfunded Obligations Reserve Account set forth
herein have been complied with (other than those conditions that are dependent
upon any action or determination of Lender);
(D)    contain a description of the intended uses of the Future Advance and/or
the disbursement from the Unfunded Obligations Reserve Account;
(E)    be in the form attached hereto as Exhibit IV;
(F)    contain a certification that the applicable Future Advance will be used
for Approved Leasing Costs (and providing the breakdown of such Approved Leasing
Costs) or to reimburse Borrower for such Approved Leasing Costs previously paid
by Borrower and/or that the applicable disbursement from the Unfunded
Obligations Reserve Account will be used for Unfunded Obligations (and providing
a breakdown of such Unfunded Obligations) or to reimburse Borrower for such
Unfunded Obligations previously paid by Borrower;
(G)    contain a certification that, together with all previous Future Advances,
the amount of such Future Advance does not exceed the Maximum Future Advance
Amount;
(H)    shall include (1) with respect to items of Approved Leasing Costs in
excess of $50,000.00, invoices and/or other evidence reasonably satisfactory to
Lender that such amounts are due and payable or have been paid or (2) with
respect to items of Approved Leasing Costs not in excess of $50,000.00, a
certification that such amounts are due and payable or have been paid;
(I)    contain a certification that, if applicable, the Approved Leasing Costs
to be funded by the requested Future Advance and/or the Unfunded Obligations to
be funded by the disbursement from the Unfunded Obligations Reserve Account have
been performed by Borrower or requisitioned by the applicable Tenant
substantially in accordance with the terms of the applicable Lease; and
(J)    contain a certification that all representations and warranties with
respect to the Property set forth in this Agreement and the other Loan Documents
(except representations and warranties that are made as of a specific date) are
true and correct in all material respects as of such date or describing any such
representations and warranties that are no longer true but that do not
constitute violations of the terms and conditions of this Agreement and the
other Loan Documents, or are otherwise acceptable to Lender in its sole
discretion, as shall be set forth in a supplement to the Exception Report
attached to the Notice of Borrowing.
(K)    Subject to satisfaction of the terms and conditions set forth in Section
1.5(b)(iii) and the other conditions set forth in this Section 1.5, Lender shall
deposit the amount of such Future Advance into in immediately available


41

--------------------------------------------------------------------------------





funds into the account of Borrower specified in the Notice of Borrowing (or such
other account designated by Borrower by reasonable advance written notice to
Lender) on or before 5:00 p.m. (New York time) on the date requested for such
Future Advance in such Notice of Borrowing.
(L)    If a disbursement of Unfunded Obligations Reserve Funds is in connection
with a Tenant’s conversion of Tenant Allowance to free rent, contain a statement
of the appropriate amount and the period for which such free rent is applicable
and Lender shall disburse an amount from the Unfunded Obligations Reserve
Account to the Cash Management Account each month equal to the amount of free
rent with respect to such month.
(iii)    In addition to the conditions set forth in Section 1.5(b)(i) and
Section 1.5(b)(ii), Borrower shall satisfy the following conditions prior to
Lender making any Future Advance or disbursement from the Unfunded Obligations
Reserve Account:
(A)    No Default or Event of Default shall exist;
(B)    Borrower shall have delivered to Lender a Notice of Borrowing that
complies with Section 1.5(b)(ii) hereof;
(C)    With respect to Future Advances only, Borrower shall simultaneously, and
on a pari passu basis, shall either provide evidence reasonably acceptable to
Lender that Borrower has already paid the other fifty percent (50%) of the
applicable Approved Leasing Costs with respect to the Lease that is the subject
to the Future Advance or Borrower shall provide evidence reasonably acceptable
to Lender that it will simultaneously pay the other fifty percent (50%) of such
Approved Leasing Costs that are subject to the Future Advance. In addition, in
the event that the Approved Leasing Costs with respect to a Lease that is the
subject of the applicable Future Advance exceed the applicable Assumed Leasing
Costs with respect to such Lease, then Borrower shall have provided evidence
reasonably acceptable to Lender that Borrower has either already paid (or
simultaneously with the making of the Future Advance by Lender Borrower shall
pay) one hundred percent (100%) of the amount in excess of the Assumed Leasing
Costs with respect to each Lease that is the subject of the Future Advance;
(D)    (i) Borrower shall have delivered to Lender each Lease (or expansion or
renewal thereof) related to the Future Advance or the disbursement from the
Unfunded Obligations Reserve Account, (ii) each Lease related to the Future
Advance shall have been entered into in accordance with the terms and provisions
of this Agreement, and (iii) Future Advances shall not be funded for any
Executed Lease. For the avoidance of doubt, Future Advances shall be funded for
expansions or renewals of Executed Leases subject to the satisfaction of the
applicable conditions set forth in this Section 1.5 for Future Advances;


42

--------------------------------------------------------------------------------





(E)    Lender shall have no obligation (i) to make any Future Advance for less
than $100,000.00, except for the final Future Advance, or (ii) to make Future
Advances more often than once in any calendar month.
(F)    Borrower shall have delivered to Lender an Officer’s Certificate
certifying that the requirements of this Section 1.5 have been satisfied
(excluding requirements that are based on the determinations of Lender);
(G)    Borrower shall deliver to Lender (i) upon request (but no more than one
(1) time during any calendar quarter if Lender has not received a title
date-down endorsement with respect to a Future Advance during such calendar
quarter) a title search which shall, without limitation, indicate that the
Property is free from all liens, claims and other encumbrances other than
Permitted Encumbrances and (ii) with respect to Future Advances only, a
date-down endorsement to the Title Insurance Policy, which endorsement shall
have the effect of (w) updating the date of such Title Insurance Policy to the
date of the making of such Future Advance and (y) increasing the coverage of
such Title Insurance Policy by an amount equal to the amount of the Future
Advance then being made, and (iii) to the title company such information as
reasonably requested by the title company in order for the title company to
issue the required endorsements or updates as set forth in this Section
1.5(b)(iii)(G);
(H)    With respect to any Future Advance only, a modification of the Mortgage
reflecting the making of any Future Advance(s), if Lender determines in its
reasonable discretion that such modification is necessary or advisable in order
to maintain the first-priority status of the Mortgage following the making of
any Future Advance(s) and a modification endorsement of the Title Insurance
Policy in connection therewith;
(I)    At the option of Lender, Lender may engage a Consultant to assist with
the inspection of the Property if the Tenant Improvements involve material
structural renovations (excluding all demolition and improvements in connection
with customary Tenant build-outs). Borrower shall pay the Consultant Fees
incurred in connection therewith in monthly installments on each Payment Date.
(J)    If a Consultant is engaged by Lender with respect to any Tenant
Improvement project as provided in clause (I) above, Lender shall have received
a report satisfactory to Lender in its reasonable discretion from Consultant in
respect of such Consultant’s inspection of the work associated with the
requested Future Advance;
(K)    No Casualty (that has not been or is not in the process of being
restored) or Condemnation (that has not been or is not in the process of being
restored) shall have occurred, each as reasonably determined by Lender;


43

--------------------------------------------------------------------------------





(L)    The representations, warranties and covenants by Borrower and Guarantor
made to Lender herein, in the other Loan Documents and in any other document,
certificate or statement executed or delivered to Lender in connection with the
Loan shall be true and correct in all material respects on and as of the date of
the Future Advance with the same effect as if made on such date (except with
respect to representations and warranties made as of a specific date) or
describing any such representations and warranties that are no longer true but
that do not constitute violations of the terms and conditions of this Agreement
and the other Loan Documents, or are otherwise acceptable to Lender in its sole
discretion, as shall be set forth in a supplement to the Exception Report
attached to the Notice of Borrowing;
(M)    (i) if such request for disbursement or portion thereof for any
contractor and/or materialmen is for $250,000.00 or more and to the extent
reasonably required by Lender, copies of appropriate lien waivers, conditional
lien waivers, or other evidence of payment reasonably satisfactory to Lender;
provided, that, no such lien waivers shall be required for disbursements for
reimbursements to Tenants for the purchase and installation of furniture,
fixtures or equipment in accordance with such Tenant’s Lease (“FF&E”) and (ii)
if such request is for disbursement in connection with FF&E that costs in excess
of $50,000, Borrower shall provide to Lender copies of invoices or paid receipts
reflecting the amounts being requested;
(N)    Future Advances for Approved Leasing Costs and/or disbursements from the
Unfunded Obligations Reserve Account for Unfunded Obligations, in each case,
that involve Tenant Improvements shall be made on the following additional
conditions:
(1)    All Tenant Improvements constructed by Borrower prior to the date such
Future Advance and/or disbursement from the Unfunded Obligations Reserve
Account, as applicable is requested shall be completed substantially in
accordance with the plans therefor approved by Tenant under the applicable
Lease;
(2)    As a condition to the funding of the final Future Advance or disbursement
from the Unfunded Obligations Reserve Account, as applicable, for Tenant
Improvements and Tenant Allowances, pursuant to a particular Lease, Borrower
shall have delivered to Lender either (a) a copy of the rent commencement letter
sent by Borrower to such tenant and a certification from Borrower that there is
no adverse response to such rent commencement letter or a tenant estoppel
certificate from the applicable Tenant, which tenant estoppel certificate shall
be addressed to Lender and shall be in a form reasonably satisfactory to Lender
or (b) a certificate executed by Borrower certifying to Lender that (i) the
Tenant under such Lease has accepted the portion of the leased premises it is
initially required to accept under the Lease as of the applicable lease
commencement date, (ii) all landlord construction


44

--------------------------------------------------------------------------------





obligations in favor of the Tenant under such Lease required for initial
occupancy by such Tenant will have been satisfied in full and (iii) there are no
conditions (other than the passage of time until the end of any free rent
period) to such Tenant’s obligation to commence paying rent; and
(3)    As a condition to the funding of the final Future Advance or disbursement
from the Unfunded Obligations Reserve Account, as applicable, for Tenant
Improvements, pursuant to a particular Lease, Borrower shall have furnished
Lender with (a) a true and correct a copy of any license, permit or other
approval by any Governmental Authority required in connection with such Tenant
Improvements; (b) Lender shall have received final lien waivers from each
contractor and/or materialmen performing work or materials in such space in
excess of $250,000; provided, that no such lien waivers shall be required for
disbursements for reimbursements to Tenants for the purchase and installation of
FF&E and (c) if such request is for disbursement in connection with FF&E,
Borrower shall provide to Lender copies of invoices or paid receipts reflecting
the amounts being requested.
(O)    Future Advances for Approved Leasing Costs and/or disbursements from the
Unfunded Obligations Reserve Account for Unfunded Obligations, in each case,
that involve Tenant Allowances shall be made on the following additional
conditions:
(1)    To the extent that Borrower is entitled under the applicable Lease to
receive (or Borrower otherwise receives) any plans and specifications in respect
of the applicable work that is the subject of the Tenant Allowance, Borrower
shall make such plans and specifications available for Lender at Borrower’s
offices;
(2)    Lender shall have received reasonably satisfactory evidence (which may be
in the form of a certificate of Borrower) that all material permits, licenses
and approvals required for any work associated with such requested Future
Advance or disbursement from the Unfunded Obligations Reserve, as applicable,
have been obtained (except to the extent the same are of a nature so as not to
be obtainable or customarily issued until a later stage of construction) and are
in full force and effect;
(3)    To the extent that Borrower is entitled under the applicable Lease to
receive (or Borrower otherwise receives) the same from the applicable Tenant,
Lender shall have received certificates from the applicable architect or
engineer in connection with the applicable work that is the subject of the
Tenant Allowance certifying to Borrower that all of such work that has been
completed has been done substantially in compliance with the plans and
specifications previously approved by Borrower in accordance with the terms of
the applicable Lease and applicable Legal Requirements;


45

--------------------------------------------------------------------------------





(4)    Except to the extent that the amount to be paid to any contractor is the
subject of a good faith dispute by Borrower and is being contested pursuant to
the applicable provisions of this Agreement and the other Loan Documents
(provided that this exception shall not apply the final Future Advance or
disbursement from the Unfunded Obligations Reserve Account, as applicable, for
Tenant Allowances pursuant to a particular Lease) and except for payments under
$50,000 and payments for FF&E (for which Borrower shall provide to Lender copies
of invoices or paid receipts reflecting the amounts being requested), in each
instance only, to the extent that Borrower is entitled under the applicable
Lease to receive (or Borrower otherwise receives) the same from the applicable
Tenant, Borrower shall have delivered to Lender (x) lien waivers (which shall be
conditional lien waivers (for payments to be made from the pending Future
Advance or disbursement from the Unfunded Obligations Reserve Account, as
applicable) and (y) unconditional lien waivers (for all payments from prior
Future Advances or disbursement from the Unfunded Obligations Reserve Account,
as applicable)) executed and delivered by the general contractor for all work
for which a Future Advance or disbursement from the Unfunded Obligations Reserve
Account, as applicable, in respect of Tenant Allowances has previously been made
or for which the Future Advance in respect of Tenant Allowances in question is
being requested. For the avoidance of doubt, no portion of any Future Advance
shall be advanced to Borrower or disbursement from the Unfunded Obligations
Reserve Account made, as applicable, for the purpose of paying any amount due to
any general contractor that is the subject of a dispute or that has not provided
a lien waiver (unless the payment in question is under $50,000) as required
pursuant to this Section 1.5(b)(iii)(O)(4).
(P)    As a condition to the funding of Future Advances for Approved Leasing
Costs and/or disbursements from the Unfunded Obligations Reserve Account for
Unfunded Obligations, in each case, that involve Leasing Commissions, Lender
shall have received reasonably satisfactory evidence that any Leasing
Commissions that are then due to the brokers to whom lease commissions are
payable with respect to the Lease in question have been paid in full (or will be
paid in full from funds constituting a part of the requested Future Advance or
disbursement from the Unfunded Obligations Reserve, as applicable).
Notwithstanding anything herein to the contrary, no conditions set forth in this
Section 1.5, other than conditions (A), (B) and (F) of this clause (iii) shall
be applicable to any disbursements of Unfunded Obligations Reserve Funds on
account of any Tenant Allowances converted to free rent in accordance with the
terms of the applicable Executed Lease.
(iv)    Lender shall have no obligation to make a Future Advance and/or
disbursement from the Unfunded Obligations Reserve Account, and Borrower shall
not be entitled to request or receive a Future Advance and/or disbursement from
the Unfunded Obligations Reserve Account, in either case, at any time during
which an


46

--------------------------------------------------------------------------------





Event of Default or Default has occurred and is continuing. The making of any
Future Advance and/or disbursement from the Unfunded Obligations Reserve Account
by Lender at the time when an Event of Default or Default has occurred and is
continuing, if ever, shall not be deemed a waiver or cure by Lender and/or
Lender of that Default or Event of Default, nor shall Lender’s and/or Lender’s
rights and remedies be prejudiced in any manner thereby.
(v)    Each Lender’s obligations to perform in accordance with this Section 1.5
and to make any Future Advance and/or disbursement from the Unfunded Obligations
Reserve Account in accordance with the terms and provisions of this Agreement
are an independent contract made by Lender to Borrower separate and apart from
any other obligation of Lender to Borrower under the other provisions of this
Agreement and the Loan Documents. The obligations of Borrower under this
Agreement and the Loan Documents shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of
Borrower, or any other party, against Lender by reason of Lender’s failure to
perform its obligations under this Section 1.5. Borrower and Guarantor
acknowledge and agree that the failure of Lender to perform its obligations
hereunder shall not affect the obligations of Borrower hereunder to any Person
or the obligations of Guarantor to perform its obligations under the Recourse
Guaranty or the Environmental Indemnity, nor shall any other Person be liable
for the failure of Lender to perform its obligations hereunder or under the
other Loan Documents; provided, that in no event is Lender released from the
obligations set forth in Section 9.33(a).
For the avoidance of doubt, once Lender has advanced Future Advances up to the
Maximum Future Advance Amount as provided in this Agreement, Lender shall have
no obligation to fund, advance and/or disburse any additional money for the
Property other than with respect to amounts in the Cash Management Account or
other Reserve Accounts in accordance with the terms and conditions set forth in
this Agreement. Nothing in this Agreement shall limit Borrower’s right to use
additional Borrower equity to fund Capital Expenditures, Tenant Improvement
costs, Tenant Allowances and/or Leasing Commissions for the Property in excess
of the amount set forth in Section 1.5(a) hereof. Additionally, Borrower agrees
that the obligations of Borrower under the Loan Documents shall not be reduced,
discharged or released because of or by reason of any existing or future offset,
claim or defense of Borrower, or any other party, against any Lender that either
does not have any obligation to make Future Advances or has made the Future
Advances in accordance with the terms of this Agreement by reason of another
Lender’s failure to fund any Future Advance under the terms of this Agreement;
provided, nothing contained herein shall prohibit Borrower from pursuing its
rights and remedies against any Lender that fails to make any Future Advance if
all of the conditions precedent to making such Future Advance have been
satisfied by Borrower. Notwithstanding anything to the contrary set forth
herein, each Lender’s obligation to fund its ratable share of any Future
Advances in accordance with this Section 1.5 shall be several and not joint.
Section 1.6    Interest and Principal.
(a)    On each Payment Date, Borrower shall pay to Lender interest on the
average Principal Indebtedness for the applicable Interest Accrual Period ending
on the day


47

--------------------------------------------------------------------------------





immediately prior to such Payment Date at a rate per annum equal to (i) at any
time the Loan is a LIBOR Loan, the sum of LIBOR, determined as of the Interest
Determination Date immediately preceding such Interest Accrual Period, plus the
Spread and (ii) at any time the Loan is a Prime Rate Loan, the sum of the Prime
Rate, determined as of the Interest Determination Date immediately preceding
such Interest Accrual Period, plus the Prime Rate Spread (except that in each
case, interest shall be payable on the Indebtedness, including due but unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default) (the
“Interest Rate”). As of the Closing Date, the Loan is a LIBOR Loan, and except
as provided in Section 1.6(e), the Loan shall at all times be a LIBOR Loan.
Notwithstanding the foregoing, on the Closing Date, Borrower shall pay interest
from and including the Closing Date through the end of the first Interest
Accrual Period in lieu of making such payment on the first Payment Date
following the Closing Date (unless the Closing Date falls on a Payment Date, in
which case, no interest will be collected on the Closing Date, and Borrower
shall make the payment required pursuant to this Section commencing on the first
Payment Date following the Closing Date).
(b)    No prepayments of the Loan shall be permitted except for (i) prepayments
made pursuant to Section 2.1 and (ii) prepayments resulting from Casualty or
Condemnation as described in Section 5.16. The entire Principal Indebtedness,
together with all interest thereon through the Maturity Date and all other
amounts then due under the Loan Documents shall be due and payable by Borrower
to Lender on the Maturity Date.
(c)    If all or any portion of the Principal Indebtedness is paid to Lender
prior to the Spread Maintenance Date following acceleration of the Loan,
Borrower shall pay to Lender an amount equal to the applicable Spread
Maintenance Premium. Amounts received in respect of the Indebtedness during the
continuance of an Event of Default shall be applied toward interest and other
components of the Indebtedness (in such order as Lender shall determine) before
any such amounts are applied toward payment of Spread Maintenance Premiums, with
the result that Spread Maintenance Premiums shall accrue as the Principal
Indebtedness is repaid but no amount received from Borrower shall constitute
payment of a Spread Maintenance Premium until the remainder of the Indebtedness
shall have been paid in full. Borrower acknowledges that (i) a prepayment prior
to the Spread Maintenance Date will cause damage to Lender; (ii) the Spread
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or other prepayment prior
to the Spread Maintenance Date; and (iv) the Spread Maintenance Premium
represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from
the prepayment and is not a penalty. Notwithstanding the foregoing to the
contrary, no Spread Maintenance Premium shall be payable by Borrower, so long as
no Event of Default exists at the time of such prepayment and such prepayment
is: (x) by reason of a Casualty or Condemnation as set forth in Section 5.16(f),
(y) following the date on which Borrower has satisfied all of the Future Advance
conditions set forth in Section 1.5 with respect to one or more Future Advances
and Lender fails to fund such Future Advance(s) in accordance with the terms of
this Agreement or (z) made pursuant to the terms of Section 5.20(g).


48

--------------------------------------------------------------------------------





(d)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date, when paid shall be accompanied by a late fee in an amount
equal to the lesser of three percent (3.0%) of such unpaid sum and the maximum
amount permitted by Legal Requirements, in order to defray a portion of the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment.
(e)    In the event that Lender shall determine that by reason of circumstances
affecting the interbank Eurodollar market, adequate and reasonable means do not
exist for ascertaining LIBOR in accordance with the definition thereof, then the
Loan shall be converted to a Prime Rate Loan effective as of the commencement of
the Interest Accrual Period following the date of such determination, and Lender
shall give notice thereof to Borrower by telephone at least one day prior to the
applicable Interest Determination Date (which notice shall thereafter be
promptly confirmed by Lender in writing). If, pursuant to this Section 1.6(e),
any portion of the Loan has been converted to a Prime Rate Loan and Lender
thereafter determines that the events or circumstances that resulted in such
conversion are no longer applicable, the Loan shall be converted to a LIBOR Loan
effective as of the commencement of the Interest Accrual Period following the
date of such determination, and Lender shall give notice thereof to Borrower by
telephone at least one (1) day prior to the applicable Interest Determination
Date (which notice shall thereafter be promptly confirmed by Lender in writing).
Borrower shall pay to Lender, promptly following written demand (which demand
shall include reasonable detail and supporting documentation), any additional
amounts necessary to compensate Lender for any reasonable out-of-pocket costs
actually incurred by Lender in making any conversion in accordance with this
Section 1.6(e), including interest or fees payable by Lender to Lender of funds
obtained by it in order to maintain a LIBOR Loan hereunder. In the event the
Note has been divided into multiple Notes or Note Components pursuant to Section
1.1(f), upon any conversion of the Loan pursuant to this Section, the interest
rates applicable to such Notes or Note Components shall be proportionately
adjusted to reflect such conversion. Except as provided in this Section 1.6(e),
the Loan shall at all times be a LIBOR Loan. In no event shall Borrower have the
right to convert a LIBOR Loan to a Prime Rate Loan.
Section 1.7    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 3:00 p.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.


49

--------------------------------------------------------------------------------





Section 1.8    Taxes; Regulatory Change.
(a)    Except as otherwise required by applicable law, all payments made by
Borrower hereunder shall be made free and clear of, and without reduction for or
on account of Taxes imposed, levied, collected, withheld or assessed by any
Governmental Authority except as required by applicable law. If any applicable
law requires the deduction or withholding of any Tax from any such payments by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, the amounts so payable to Lender shall be increased to the
extent necessary to yield to Lender (after payment of all Indemnified Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Indemnified Tax is paid pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Indemnified Tax. Borrower shall indemnify
Lender, for the full amount of any Indemnified Tax (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
1.8(a)) payable or paid by Lender or required to be withheld or deducted from a
payment to Lender and the reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by Lender shall be conclusive
absent manifest error.
(b)    (i)    If Lender is entitled to an exemption from or reduction of an
Indemnified Tax with respect to payments made under any Loan Document, Lender
shall deliver to Borrower at the time or times reasonably requested by Borrower
such properly completed and executed documentation reasonably requested by
Borrower as will permit such payments to be made without payment of such
Indemnified Taxes or at a reduced rate of payment of such Indemnified Taxes. In
addition, Lender, if reasonably requested by Borrower shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 1.8(b)(ii)(A), (ii)(B). and (ii)(D). below) shall not be required if in
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    if Lender is a U.S. Person, Lender shall deliver to Borrower on or prior
to the date on which Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower), executed copies of
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    if Lender is not a U.S. Person, Lender shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall


50

--------------------------------------------------------------------------------





be requested by Borrower) on or prior to the date on which Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:
(1)    in the case Lender is claiming the benefits of an income tax treaty to
which the United States of America is a party (x) with respect to payments of
interest under any Loan Document, executed copies of Form W-8BEN or other
applicable successor form establishing an exemption from, or reduction of, U.S.
federal withholding Taxes pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
Form W-8BEN or other applicable successor form establishing an exemption from,
or reduction of, U.S. federal withholding Taxes pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of Form W-8ECI;
(3)    in the case Lender is claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of Form W-8BEN or other applicable successor form; or
(4)    to the extent Lender is not the beneficial owner, executed copies of Form
W-8IMY, accompanied by Form W-8ECI, Form W-8BEN or other applicable successor
form, a U.S. Tax Compliance Certificate, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if Lender is
a partnership and one or more direct or indirect partners of Lender are claiming
the portfolio interest exemption, Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;
(C)    if Lender is not a U.S. Person it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by Borrower) on or prior to the date on which Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender


51

--------------------------------------------------------------------------------





were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Lender shall deliver to Borrower at the time or times prescribed by
law and at such time or times reasonably requested by Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with its
obligations under FATCA and to determine that Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause d., “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(iii)    Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(c)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund (including, for purposes of this Section 1.8(c), a
credit that a party applies against other Taxes) of any Taxes as to which it has
been indemnified pursuant to Section 1.8(a) (including by the payment of
additional amounts pursuant to Section 1.8(a)), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under Section 1.8(a) with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 1.8(c) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
1.8(c), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 1.8(c) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 1.8(c) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(d)    If Lender requires Borrower to pay any Indemnified Taxes or additional
amounts to Lender or any Governmental Authority for the account of Lender
pursuant to Section 1.8(a), then Lender shall (at the request of Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of Lender,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 1.8(a), in the future, and (b) would not subject Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
Lender. Borrower hereby agrees to pay


52

--------------------------------------------------------------------------------





all reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.
(e)    If any Legal Requirement or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (A) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (B) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the last day of the then current
Interest Accrual Period or within such earlier period as required by law.
Borrower hereby agrees to pay to Lender, within ten (10) Business Days following
Borrower’s receipt of written demand therefor, any additional amounts necessary
to compensate Lender for the reasonable costs incurred by Lender in making any
conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to Lender of funds obtained by it in order to
make or maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law, regardless of the date enacted, adopted or issued.
(f)    In the event that any change in any Legal Requirement or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(i)    shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;
(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(iii)    subject Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iv)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or


53

--------------------------------------------------------------------------------





maintaining loans or extensions of credit or to reduce any amount receivable
hereunder (other than due to Taxes);
then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable as determined by Lender (collectively, “Increased
Costs”). If Lender becomes entitled to claim any Increased Costs pursuant to
this subsection, Lender shall provide Borrower with not less than thirty (30)
days’ notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such Increased Costs. A certificate as to any Increased Costs payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. Notwithstanding anything contained
herein to the contrary, Borrower shall not be required to compensate Lender
pursuant to this Section 1.8(f) for any Increased Costs actually paid by Lender
more than one hundred eighty (180) days prior to the date that Lender notifies
Borrower of the change in law giving rise to such Increased Costs and of
Lender’s intention to claim compensation or reimbursement therefor; provided,
however, that the foregoing shall not prohibit Lender from delivering such
certificate to Borrower prior to Lender’s actual payment of such Increased
Costs. Notwithstanding anything contained in this Section 1.8(f) to the
contrary, Lender shall not be permitted to make a claim against Borrower under
this Section 1.8(f) unless Lender is making similar claims against other
borrowers of Lender to the extent such borrowers are similarly situated as
Borrower after consideration of such factors as Lender then reasonably
determines to be relevant. Notwithstanding anything to the contrary herein, no
Increased Costs shall be payable to Lender to the extent such Lender’s Note has
been included in a Secondary Market Transaction. This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.
(g)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to Lender of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan on a day that is not a Payment Date, including, without limitation,
such loss or expense arising from interest or fees payable by Lender to Lender
of funds obtained by it in order to maintain the LIBOR Loan hereunder and
(C) the conversion (for any reason whatsoever, whether voluntary or involuntary)
of the Interest Rate from the LIBOR Rate to the Prime Rate plus the Prime Rate
Spread with respect to any portion of the outstanding principal amount of the
Loan then bearing interest at the LIBOR Rate on a date other than the last day
of an Interest Accrual Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to Lender of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (A), (B) and (C) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.


54

--------------------------------------------------------------------------------





(h)    Each party’s obligations under this Section 1.8 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Agreement.
Section 1.9    Interest Rate Cap Agreements.
(a)    On or prior to the Closing Date, Borrower shall obtain, and thereafter
maintain in effect, an Interest Rate Cap Agreement, which shall be coterminous
with the initial term of the Loan and have a notional amount equal to the
Maximum Loan Amount. Any initial Interest Rate Cap Agreement shall have a strike
rate equal to or less than the applicable Strike Rate.
(b)    If Borrower exercises any of its options to extend the term of the Loan
pursuant to Section 1.2, on or prior to the commencement of the applicable
Extension Term, Borrower shall obtain, and thereafter maintain in effect, an
Interest Rate Cap Agreement having (x) a term coterminous with such Extension
Term, (y) a notional amount at least equal to the Principal Indebtedness plus
any unfunded Future Advances, in each case, as of the first day of such
Extension Term, and (z) a strike rate equal to or less than the applicable
Strike Rate.
(c)    Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement all of its right, title and interest in any and all
payments under each Interest Rate Cap Agreement and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement and obtain the consent
of the Acceptable Counterparty to such collateral assignment (as evidenced by
the Acceptable Counterparty’s execution of such Assignment of Interest Rate Cap
Agreement).
(d)    Borrower shall comply with all of its obligations under the terms and
provisions of each Interest Rate Cap Agreement. All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into the Cash Management
Account. Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.
(e)    If, at any time during the term of the Loan, the counterparty to the
Interest Rate Cap Agreement then in effect is downgraded below (i) “A-” by S&P
and/or (ii) “A3” by Moody’s, then Borrower shall promptly obtain a replacement
Interest Rate Cap Agreement satisfying the requirements set forth in this
Section 1.9, as applicable, with a counterparty that is an Acceptable
Counterparty.
(f)    On the Closing Date, and at any time that Borrower obtains a replacement
Interest Rate Cap Agreement pursuant to this Section 1.9, Borrower shall deliver
to Lender a legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in form and substance
reasonably satisfactory to Lender (provided, that any opinion or opinions
delivered in connection with any replacement Interest Rate Cap Agreement shall
be deemed satisfactory if in substantially the same form as the opinion or
opinions delivered to Lender on the Closing Date).


55

--------------------------------------------------------------------------------





Section 1.10    Release. Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense: (a) release and discharge all Liens on all or
a portion of the Collateral securing payment of the Indebtedness (subject to
Borrower’s obligation to pay any associated fees and expenses), including all
balances in the Collateral Accounts; or (b) assign such Liens (and the Loan
Documents) to a new lender designated by Borrower. Any release or assignment
provided by Lender pursuant to this Section 1.10 shall be without recourse,
representation or warranty of any kind.
ARTICLE II
PREPAYMENT
Section 2.1    Voluntary Prepayment.
(a)    Borrower shall have the right, at its option, upon thirty (30) days’
prior written notice to Lender, to prepay the Loan in whole or in part at any
time, provided that if such prepayment is made prior to the Spread Maintenance
Date, Borrower shall pay to Lender simultaneously with such prepayment the
applicable Spread Maintenance Premium (except in the circumstances where such
amount is not payable pursuant to either (i) the last sentence of Section 1.6(c)
or (ii) Section 5.20(g)). Each such prepayment shall be accompanied by the
amount of interest theretofore accrued but unpaid in respect of the principal
amount so prepaid, plus, if any such prepayment is not made on a Payment Date,
the Breakage Costs. Following any such prepayment, Borrower may release or
transfer, free and clear of the Lien of the Loan Documents, a portion of the
notional amount of the Interest Rate Cap Agreement equal to the amount of such
prepayment. Borrower’s notice of prepayment shall create an obligation of
Borrower to prepay the Loan as set forth therein, but may be rescinded with one
(1) Business Day prior written notice to Lender (subject to payment of any
reasonable out-of-pocket costs and expenses resulting from such rescission and
may, on written notice to Lender, adjourn the proposed prepayment date set forth
therein from time to time; provided, that Borrower may not adjourn the proposed
payment date set forth in a notice of prepayment more than three (3) times).
(b)    If the Note has been bifurcated into multiple Note Components pursuant to
Section 1.1(g), so long as no Event of Default is then continuing, all
prepayments of the Loan (other than a prepayment from Loss Proceeds) shall be
applied to the Note Components pro rata. In connection with any prepayment of
the Loan from Loss Proceeds, prepayment of the Loan shall be applied to the Note
Components in ascending order of interest rate (i.e., first to the Note
Component with the lowest Component Spread until its outstanding principal
balance has been reduced to zero, then to the Note Component with the second
lowest Component Spread until its outstanding principal balance has been reduced
to zero, and so on). During the continuance of an Event of Default, any
prepayment of the Loan shall be applied in such order as Lender shall determine
in its sole discretion.


56

--------------------------------------------------------------------------------





Section 2.2    Mandatory Prepayment.
(a)    If Lender is not obligated to make Loss Proceeds available to Borrower
for restoration after a Casualty or Condemnation, on the next occurring Payment
Date following the date on which (a) Lender actually receives any Loss Proceeds,
and (b) Lender has determined that such Loss Proceeds shall be applied against
the Indebtedness, Lender may, in its sole discretion, apply Loss Proceeds as a
prepayment of, the Indebtedness in an amount equal to one hundred percent (100%)
of such Loss Proceeds; and no Spread Maintenance Premium shall be due in
connection with such prepayment so long as there is no Event of Default
continuing on such Payment Date. Except during the continuance of an Event of
Default, such Loss Proceeds shall be applied by Lender as follows in the
following order of priority: First, to all amounts (other than principal and
interest) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment); Second; accrued and
unpaid interest at the Interest Rate; and Third, to principal.
ARTICLE III
ACCOUNTS
Section 3.1    Cash Management Account.
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Clearing Account Bank a lockbox account into which all
Revenues from the Property will be deposited (the “Clearing Account”). As a
condition precedent to the closing of the Loan, Borrower shall cause the
Clearing Account Bank to execute and deliver an agreement (as modified or
replaced in accordance herewith, a “Clearing Account Agreement”) which provides,
inter alia, that Borrower shall have no access to funds in the Clearing Account
and that at the end of each Business Day the Clearing Account Bank will remit
all amounts contained therein directly into an Eligible Account specified from
time to time by Lender (the “Cash Management Account”). With regard to the Cash
Management Account, Borrower shall open the Cash Management Account and enter
into the Cash Management Agreement in accordance with the time frames set forth
in the Post-Closing Agreement and thereafter shall maintain the Cash Management
Account in accordance with the terms of this Agreement. Within five (5) Business
Days following the Closing Date, Borrower shall deliver to each Tenant a written
notice (a “Tenant Notice”) in the form of Exhibit III instructing that (i) all
payments under the Leases shall thereafter be remitted by them directly to, and
deposited directly into, the Clearing Account (and shall provide Lender with
evidence that such Tenant Notices were delivered in accordance with the terms
hereof), and (ii) such instruction may not be rescinded unless and until such
Tenant receives from Borrower or Lender a copy of Lender’s written consent to
such rescission. Borrower shall send a copy of each such written notice to
Lender and shall redeliver such notices to each Tenant until such time as such
Tenant complies therewith. Borrower shall cause all cash Revenues relating to
the Property and all other money received by Borrower or Approved Property
Manager with respect to the Property (other than Tenant security deposits
required to be held in escrow accounts) to be deposited in the Clearing Account
or the Cash Management Account by the end of the first Business Day following
Borrower’s, Approved Property Manager’s or Approved Parking Manager’s receipt
thereof; provided, that, if the Approved Parking Manager shall not be an
Affiliate of Borrower, Borrower shall cause all


57

--------------------------------------------------------------------------------





Revenues to be remitted by Approved Parking Manager to Borrower pursuant to the
terms of the Approved Parking Management Agreement (after deduction from such
Revenues by Approved Parking Manager of its fees and expenses in accordance with
the terms of the applicable Approved Parking Management Agreement) to be
deposited into the Clearing Account within two (2) Business Days following the
date that such Approved Parking Manager is required to disburse such Revenues to
Borrower pursuant to the terms of the Approved Parking Management Agreement.
(b)    Lender shall have the right at any time and from time to time in its sole
discretion to change the Eligible Institution at which any one or more of the
Collateral Accounts (other than the Clearing Account) is maintained (and in the
case of any such change in respect of the Cash Management Account, Lender shall
deliver not less than ten (10) Business Days prior written notice to Borrower
and the Clearing Account Bank). In addition, during the continuance of an Event
of Default, or if the Clearing Account Bank fails to comply with the Clearing
Account Agreement or ceases to be an Eligible Institution, Lender shall have the
right at any time, upon not less than thirty (30) days’ prior written notice to
Borrower, to replace the Clearing Account Bank with any Eligible Institution at
which Eligible Accounts may be maintained that will promptly execute and deliver
to Lender a Clearing Account Agreement reasonably satisfactory to Lender.
(c)    Borrower shall maintain at all times an Operating Account into which
amounts may be deposited from time to time pursuant to Section 3.2(b).
Section 3.2    Distributions from Cash Management Account.
(a)    Lender shall transfer (or shall cause to be transferred) from the Cash
Management Account to the Operating Account, at the end of each Business Day
(or, at Borrower’s election, on a less frequent basis), the amount, if any, by
which amounts then contained in the Cash Management Account exceed the aggregate
amount required to be paid to, or reserved with, Lender on the next Payment Date
pursuant hereto to make the payments set forth in Section 3.2(b); provided,
however, that Lender shall immediately terminate such remittances upon the
occurrence and during the continuance of an Event of Default or Cash Flow Sweep
Period.
(b)    On each Payment Date, provided no Event of Default is continuing (and, if
and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:
(i)    to the Basic Carrying Costs Escrow Account, the amounts then required to
be deposited therein pursuant to Section 3.4;
(ii)    to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);


58

--------------------------------------------------------------------------------





(iii)    during the continuance of a Cash Flow Sweep Period, to the Operating
Account, an amount equal to the Budgeted Operating Expenses for the month in
which such Payment Date occurs (excluding any amounts deposited into the Basic
Carrying Costs Escrow Account in respect of Property Taxes and Insurance
Premiums pursuant to clause (i) above); provided that the amounts disbursed to
such account pursuant to this clause (iii) shall be used by Borrower solely to
pay Budgeted Operating Expenses for such month or prior months (without
duplication) (Borrower agreeing that, in the event that such Budgeted Operating
Expenses exceed the actual operating expenses for such month, such excess
amounts shall be remitted by Borrower to the Cash Management Account prior to
the next succeeding Payment Date); and provided, further, that no amounts will
be disbursed to Borrower in respect of the base management fees of Approved
Property Manager to the extent such base management fees exceed the Maximum
Management Fee;
(iv)    during the continuance of a Cash Flow Sweep Period or, if Lender makes
the election described in Section 3.2(b) above, Event of Default, all remaining
amounts to the Cash Flow Sweep Reserve Account; and
(v)    if no Cash Flow Sweep Period or Event of Default is continuing, all
remaining amounts to the Operating Account.
(c)    If, on any Payment Date, the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Cash Flow Sweep Reserve Account or the Operating Account),
then Borrower shall remit to the Cash Management Account on such Payment Date
the amount of such deficiency. If Borrower fails to remit such amount to the
Cash Management Account on such Payment Date, the same shall constitute an Event
of Default and, in addition to all other rights and remedies provided for under
the Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.9(c).
Section 3.3    Loss Proceeds Account.
(a)    Upon the occurrence of a Casualty or Condemnation, Lender will establish
and maintain an Eligible Account (which may be a subaccount of the Cash
Management Account) for the purpose of depositing any Loss Proceeds (the “Loss
Proceeds Account”).
(b)    Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.
Section 3.4    Basic Carrying Costs Escrow Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
payable by Borrower in respect of Property Taxes and insurance premiums (the
“Basic Carrying Costs Escrow Account”).
(b)    Borrower shall deposit with Lender (i) on the Closing Date, an amount
equal to $1,072,010.85 and (ii) on each Payment Date, an amount equal to
one-twelfth of the


59

--------------------------------------------------------------------------------





Property Taxes that Lender estimates will be payable during the next ensuing
twelve (12) months as set forth on Schedule C, in order to accumulate sufficient
funds to pay all such Property Taxes at least thirty (30) days prior to their
respective due dates, which amounts shall be transferred into the Basic Carrying
Costs Escrow Account. In addition, Borrower shall deposit with or on behalf of
Lender (i) on the Closing Date, an amount equal to $0 and (ii) on each Payment
Date, an amount equal to one-twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof, in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, which amounts shall be transferred into the Basic
Carrying Costs Escrow Account. If at any time Lender determines that the amounts
on deposit in the Basic Carrying Costs Escrow Account will not be sufficient to
pay the Insurance Premiums and/or the Property Taxes when due, Lender shall
notify Borrower of such determination and the monthly deposits for Property
Taxes and Insurance Premiums shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the Policies and/or thirty (30) days prior to the
respective due dates for the Property Taxes (as applicable); provided, that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the expiration of the Policies and/or the date that Property Taxes are
due (as applicable), Borrower will deposit with or on behalf of Lender such
amount within two (2) Business Days after its receipt of such notice.
(c)    Notwithstanding anything to the contrary contained in Section 3.4(b), in
the event that an Acceptable Blanket Policy is in effect with respect to the
Policies required pursuant to Section 5.15, provided that an Event of Default
has not occurred and is continuing, deposits into the Basic Carrying Costs
Escrow Account required for Insurance Premiums pursuant to Section 3.4(b) above
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy.
(d)    Borrower shall provide Lender with copies of all insurance bills in
respect of Insurance Premiums for which Borrower is required to make deposits
into the Basic Carrying Costs Escrow Account pursuant to the terms of this
Section 3.4, and Property Tax bills relating to the Property, promptly after
Borrower’s receipt thereof. So long as no Cash Flow Sweep Period or Event of
Default has occurred and is continuing on or prior to the date which is ten (10)
Business Days prior to the date when due, Lender shall release funds on deposit
in the Basic Carrying Cost Escrow Account to the Operating Account so that
Borrower can pay all Property Taxes and Insurance Premiums required to be paid
hereunder. In connection with the making of any payment from the Basic Carrying
Costs Escrow Account, Lender may cause such payment to be made according to any
bill, statement or estimate provided by Borrower or procured from the
appropriate public office or insurance carrier, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any
Property Tax, assessment, sale, forfeiture, Property Tax lien or title or claim
thereof unless given written advance notice by Borrower of such inaccuracy,
invalidity or other contest.
Section 3.5    TI/LC Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of depositing with
Lender any Termination Fees received by Borrower that are equal to or greater
than $1,000,000.00,


60

--------------------------------------------------------------------------------





individually or in the aggregate with respect to any Lease (collectively, the
“Material Termination Fees”) (such Eligible Account, the “TI/LC Reserve
Account”).
(b)    Whenever a Lease is terminated, whether by buy-out, cancellation, default
or otherwise, and Borrower receives a Material Termination Fee, Borrower shall
promptly cause such Material Termination Fee to be deposited into the TI/LC
Reserve Account. Provided no Event of Default is continuing, (i) Lender shall
disburse such Material Termination Fee or portion thereof to Borrower, in
accordance with the same requirements as set forth in Section 1.5(b)(ii)
(including, without limitation, satisfaction of the terms and conditions set
forth in Section 1.5(b)(iii)) with respect to disbursements of Unfunded
Obligations Reserve Funds, in respect of Approved Leasing Costs incurred by
Borrower in connection with any new Lease, or renewal of, or expansion under,
any then-existing Lease, in each case, entered into in accordance with the terms
of this Agreement (provided, that (1) in no event shall any Material Termination
Fees received by Borrower in accordance with the termination of the Latham Lease
be used to pay Approved Leasing Costs in connection with a renewal of any
then-existing Lease, and (2) if any then-existing Lease is being renewed and
simultaneously the Tenant thereunder is expanding the premises demised under
such Lease, the Material Termination Fees from the Latham Lease will only be
used for Approved Leasing Costs attributable to the expanded portion of the
premises demised under such Lease, in each case, unless otherwise approved by
Lender in writing, which approval may be given or withheld by Lender in its sole
and absolute discretion) and (ii) unless a Cash Flow Sweep Period is continuing,
the remainder of such Material Termination Fee or portion thereof, if any, shall
be remitted to the Cash Management Account once an amount of space equal to or
greater than the space that is the subject of the termination payment has been
relet and/or is the subject of expansions pursuant to one or more Leases and/or
is subject to a renewal (if permitted hereunder) or expansion of any
then-existing Lease, and all Leasing Commissions and Tenant Improvement costs
relating to such Leases have been paid; provided, that with respect to the
remainder of any Material Termination Fees received by Borrower in accordance
with the termination of the Latham Lease, such amounts shall only be remitted to
the Cash Management Account once an amount of space equal to or greater than the
space that is the subject of the termination payment has been relet pursuant to
one or more new Leases or expansions of any then-existing Leases (but excluding
any non-expansion space that is the subject of a renewal of any then-existing
Lease).
Section 3.6    Unfunded Obligations Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Unfunded Obligations (the “Unfunded Obligations Reserve Account”).
(b)    On the Closing Date, there shall be deposited into the Unfunded
Obligations Reserve Account an amount equal to $6,058,113.75 (the “Unfunded
Obligations Reserve Funds”).
(c)    Disbursements of Unfunded Obligations Reserve Funds from the Unfunded
Obligations Reserve Account shall in all events be in accordance with the terms
and conditions of Section 1.5.


61

--------------------------------------------------------------------------------





Section 3.7    Intentionally Blank.
Section 3.8    Cash Flow Sweep Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the deposit of amounts required
to be deposited therein in accordance with Section 3.2(b) (the “Cash Flow Sweep
Reserve Account”).
(b)    Provided that no Default or Event of Default is then continuing, Lender
shall release to the Cash Management Account all amounts then contained in the
Cash Flow Sweep Reserve Account on the first Payment Date after Borrower
delivers to Lender evidence reasonably satisfactory to Lender establishing that
no Cash Flow Sweep Period is then continuing. Such a release shall not preclude
the subsequent commencement of a Cash Flow Sweep Period and the deposit of
amounts into the Cash Flow Sweep Reserve Account as set forth in Section 3.2(b).
Section 3.9    Cash Collateral Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of depositing with
Lender any Termination Fees received by Borrower that are less than
$1,000,000.00, individually or in the aggregate with respect to any Lease
(collectively, the “Immaterial Termination Fees”) (such Eligible Account, the
“Cash Collateral Reserve Account”).
(b)    Whenever a Lease is terminated, whether by buy-out, cancellation, default
or otherwise, and Borrower receives an Immaterial Termination Fee, Borrower
shall promptly cause such Immaterial Termination Fee to be deposited into the
Cash Collateral Reserve Account. Provided no Event of Default is continuing,
Lender shall disburse such Immaterial Termination Fee or applicable portion
thereof to Borrower at the written request of Borrower in respect of (x) any
Approved Leasing Costs in accordance with the same requirements as set forth in
Section 1.5(b)(ii) (including satisfaction of the terms and conditions set forth
in Section 1.5(b)(iii)) with respect to disbursements of Unfunded Obligations
Reserve Funds and (y) Operating Expenses and/or capital expenses incurred by
Borrower in connection with the operation, ownership and/or maintenance of the
Property subject to Lender’s receipt of invoices or other reasonable evidence
that such Operating Expenses and/or capital expenses are due and payable, along
with an Officer’s Certificate certifying that such disbursement of funds from
the Cash Collateral Reserve Account will be used solely to pay the Operating
Expenses and/or capital expenses reflected in such invoice or other evidence.
Section 3.10    Account Collateral.
(a)    Borrower hereby pledges the Account Collateral to Lender as security for
the Indebtedness, together with all rights of a secured party with respect
thereto, it being the intention of the parties that such pledge shall be a
perfected first-priority security interest. Each Collateral Account shall be an
Eligible Account under the sole dominion and control of Lender. Borrower shall
have no right to make withdrawals from any of the Collateral Accounts. Funds in
the Collateral Accounts shall not be commingled with any other monies at any
time which are not Account Collateral. Borrower shall execute any additional
documents that Lender in its


62

--------------------------------------------------------------------------------





reasonable discretion may require and shall provide all other evidence
reasonably requested by Lender to evidence or perfect its first-priority
security interest in the Account Collateral. Funds in the Collateral Accounts
shall be invested only in Permitted Investments in accordance with the terms of
the Cash Management Agreement, which Permitted Investments shall be credited to,
and retained in, the related Collateral Account. All income and gains from the
investment of funds in the Collateral Accounts, if any, shall be retained in the
Collateral Accounts from which they were derived. All fees of the Cash
Management Bank and the Clearing Account Bank shall be paid by Borrower. After
the Loan and all other Indebtedness have been paid in full, the Collateral
Accounts shall be closed and the balances therein, if any, shall be paid to
Borrower.
(b)    The insufficiency of amounts contained in the Collateral Accounts shall
not relieve Borrower from its obligation to fulfill all covenants contained in
the Loan Documents.
Section 3.11    Bankruptcy. Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
ARTICLE IV
REPRESENTATIONS
Borrower represents to Lender that, except as set forth in the Exception Report:
Section 4.1    Organization.
(a)    Borrower is duly organized, validly existing and in good standing under
the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Borrower has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted. Borrower is a Single-Purpose Entity.


63

--------------------------------------------------------------------------------





(b)    The organizational chart contained in Exhibit I is true and correct as of
the date hereof.
Section 4.2    Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
Section 4.3    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or any of its direct or
indirect equityholders is a party or may be bound, or (iv) result in or require
the creation of any Lien or other charge or encumbrance upon or with respect to
the Collateral in favor of any Person other than Lender.
Section 4.4    Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.
Section 4.5    Enforceable Obligations. This Agreement and the other Loan
Documents to which Borrower is a party have been duly executed and delivered by
Borrower and constitute Borrower’s legal, valid and binding obligations,
enforceable against Borrower in accordance with their respective terms, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Loan
Documents to which Guarantor is a party have been duly executed and delivered by
Guarantor and constitute Guarantor’s legal, valid and binding obligations,
enforceable against Guarantor in accordance with their respective terms, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Loan
Documents are not subject to any right of rescission, offset, abatement,
counterclaim or defense by Borrower or Guarantor, including the defense of usury
or fraud.
Section 4.6    No Default. No Default or Event of Default will exist immediately
following the making of the Loan.
Section 4.7    Payment of Taxes. Borrower has at all times been properly treated
for U.S. federal income tax purposes as an entity disregarded as separate from
its owner, in accordance with Treasury Regulation Section 301.7701-3(b)(1)(ii).
Borrower and its beneficial owners shall not take any action inconsistent with
such classification for U.S. federal income tax purposes. Borrower has filed, or
caused to be filed, all material U.S. federal, state, local and non-U.S. Tax
returns, reports and other Tax-related documents required to be filed by it and
has paid all Taxes payable by it that have become due, other than those (i) not
yet delinquent or (ii) that are being diligently contested in good faith by
appropriate proceedings. Borrower has


64

--------------------------------------------------------------------------------





established on its books such charges, accruals and reserves in respect of
Property Taxes for all fiscal periods as are required by GAAP consistently
applied. There is no proposed Property Tax assessment against the Property (or
any portion thereof) or any basis for such assessment which is material and has
not been disclosed to Lender. The Property is separately assessed from all other
adjacent land for purposes of all applicable Property Taxes, and for all
purposes may be dealt with as an independent parcel.
Section 4.8    Compliance with Law. Borrower, the Property and the use thereof
comply in all material respects with all applicable Insurance Requirements and
Legal Requirements, including building and zoning ordinances and codes. The
Property conforms, in all material respects, to current zoning requirements
(including requirements relating to parking) and is neither an illegal nor a
legal nonconforming use except as specified in the Zoning Report. Borrower is
not in default or violation of any order, writ, injunction, decree or demand of
any Governmental Authority the violation of which could materially and adversely
affect the Property or the condition (financial or otherwise) or business of
Borrower. There has not been committed by or on behalf of Borrower or, to
Borrower’s knowledge, any other person in occupancy of or involved with the
operation or use of the Property, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against the Property or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents. Neither Borrower
nor Guarantor has purchased any portion of the Property with proceeds of any
illegal activity.
Section 4.9    ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.
Section 4.10    Investment Company Act. Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, registered or required to
be registered under the Investment Company Act of 1940, as amended.
Section 4.11    No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property.
Borrower does not have knowledge of any Person contemplating the filing of any
such petition against it. No petition in bankruptcy has been filed against
Borrower or Guarantor (or any of their respective Affiliates that own direct or
indirect beneficial interests in the Property) and none of such Persons has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. Neither Borrower nor any of its
Affiliates that own direct or indirect beneficial interests in the Property are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or the Property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons. Borrower has not received written notice, nor


65

--------------------------------------------------------------------------------





does Borrower have actual knowledge of, any Tenant under a Major Lease
contemplating or having filed any of the foregoing actions.
Section 4.12    Other Debt. Borrower does not have outstanding any Debt other
than Permitted Debt.
Section 4.13    Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, Guarantor or the
Collateral, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or the Collateral, would reasonably be expected to have a Material Adverse
Effect).
Section 4.14    Leases; Material Agreements and Property Agreements.
(a)    Borrower has delivered to Lender true and complete copies of all Leases,
including all modifications and amendments thereto. To Borrower’s knowledge, no
person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases. The rent roll
attached to this Agreement as Schedule G (the “Rent Roll”) is accurate and
complete in all material respects as of the Closing Date. Except as indicated on
the Rent Roll or Exception Report, no security deposits are being held by
Borrower (including bonds or letters of credit being held in lieu of cash
security deposits), no Tenant has any termination options (except in connection
with a landlord default, Casualty or Condemnation, pursuant to applicable law,
or as set forth in its Lease), no Tenant has any extension or renewal rights
(except as set forth in its Lease), no Tenant or other party has any option,
right of first refusal or similar preferential right to purchase all or any
portion of the Property, no rent has been paid more than thirty (30) days in
advance of its due date and no payments of rent are more than thirty (30) days
delinquent. Except as may be disclosed in the estoppel certificates delivered to
Lender by the Tenants in connection with the closing of the Loan, each of the
following is true and correct with respect to each Lease:
(i)    such Lease is valid and enforceable and is in full force and effect;
(ii)    Borrower is the sole owner of the entire lessor’s interest in such
Lease;
(iii)    such Lease is an arm’s-length agreement with a bona fide, independent
third party;
(iv)     none of the rents payable pursuant to such Lease have been assigned or
otherwise pledged or hypothecated by Borrower (except such pledge or
hypothecation that will be fully terminated and released in connection with the
filing and recordation of the Mortgage and except for the Liens contemplated
pursuant to the Loan Documents);
(v)     neither Borrower nor, to Borrower’s knowledge, any other party under
such Lease is in default thereunder in any material respect;


66

--------------------------------------------------------------------------------





(vi)    to Borrower’s knowledge, there exist no offsets or defenses to the
payment of any portion of the rents thereunder; and
(vii)    except for the Unfunded Obligations set forth on Schedule D attached
hereto, all work to be performed by the landlord under such Lease with respect
to the current Lease term has been substantially performed, all Tenants have
accepted possession of their respective premises under such Lease, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant’s obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and there are no Leasing Commissions
due and payable in connection with the leasing of space at the Property, and
Borrower has no other monetary obligation to any Tenant under such Lease.
(b)    There are no Material Agreements except as described in Schedule H.
Borrower has made available to Lender true and complete copies of all Material
Agreements. To Borrower’s knowledge, each Material Agreement is in full force
and effect. There are no defaults under any Material Agreements by Borrower or,
to Borrower’s knowledge, any other party thereto. Borrower is not in default
beyond applicable notice and/or cure periods in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Material Agreement, Property Agreement and/or
Permitted Encumbrance or any other agreement or instrument to which it is a
party or by which it or the Property is bound.
(c)    Borrower has made available to Lender true and complete copies of the
Property Agreements. Each Property Agreement is in full force and effect and
there are no defaults thereunder by Borrower or, to Borrower’s knowledge, any
other party thereto. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Property Agreement.
Section 4.15    Full and Accurate Disclosure. To Borrower’s knowledge, no
statement of fact made by Borrower or Guarantor in this Agreement or in any of
the other Loan Documents contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading in any material respect.  To Borrower’s knowledge,
there is no material fact presently known to Borrower related to Borrower,
Guarantor or the Property which is reasonably expected to have a Material
Adverse Effect.
Section 4.16    Financial Condition. Borrower has heretofore delivered to Lender
financial statements and operating statements with respect to the Property for
the past three calendar years, and trailing twelve-month operating statements.
Such statements, taken as a whole, are accurate and complete in all material
respects and fairly present in accordance with GAAP the financial position of
Borrower in all material respects as of their respective dates and do not omit
to state any fact necessary to make statements contained herein or therein not
misleading. Since the delivery of such data, except as otherwise disclosed in
writing to Lender, there have occurred no changes or circumstances that have had
or are reasonably expected to result in a Material Adverse Effect.


67

--------------------------------------------------------------------------------





Section 4.17    Single-Purpose Requirements.
(a)    Borrower is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any property other than the Property and related personal property, (ii)
engaged in any business, except the ownership and operation of the Property or
(iii) had any material contingent or actual obligations or liabilities unrelated
to the Property.
(b)    Borrower has provided Lender with true, correct and complete copies of
(i) Borrower’s current financial statements, and (ii) Borrower’s current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.
(c)    On or prior to the Closing Date, Borrower shall have been fully released
from any loan (other than the Loan) secured by the Property or any of the
Collateral (a “Prior Loan”), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior Loan (except for customary
continuing indemnity obligations in respect of which no claims have been made or
are reasonably expected to be made), and no recourse whatsoever against any
portion of the Property shall be available to satisfy any Prior Loan under any
circumstances.
(d)    In addition to the foregoing, Borrower hereby represents, warrants and
agrees that (being hereinafter referred to as the “Backward-Looking Special
Purpose Entity Representations and Warranties”) prior to the Closing Date:
(i)    Borrower has never had any judgments or liens of any nature against it
except for tax liens not yet delinquent and Permitted Encumbrances or except for
liens in connection with Debt or other matters incurred prior to the Closing
Date that have heretofore been released, discharged or satisfied in full.
(ii)    Borrower has always been in material compliance with all laws,
regulations, and orders applicable to it and has always had, all material
permits necessary for it to operate its business as presently conducted.
(iii)    Borrower is not aware of any pending or threatened litigation, nor has
ever been a party to any material lawsuit, arbitration, summons, or other
material legal proceeding, which has not been settled or which is being defended
by an insurer, except as set forth on Schedule E attached hereto.
(iv)    Borrower has never been, except as set forth on Schedule E attached
hereto, nor is involved in, any tax dispute with any Governmental Authority.
(v)    To Borrower’s knowledge, the latest set of each such financial statements
delivered to Lender fairly and accurately reflects the current financial
condition of the subject of such statement, as of the date of such statement, in
all material respects.
(vi)    Single-Purpose Equityholder has never owned any property or assets other
than the interests in Borrower, the Property and the proceeds thereof.


68

--------------------------------------------------------------------------------





(vii)    Borrower has no material contingent or actual obligations unrelated to
the Property and Single-Purpose Equityholder has no material contingent or
actual obligations.
Section 4.18    Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents. The Loan is solely for the business purpose of Borrower
or for distribution to Borrower’s equityholders in accordance with Legal
Requirements and no portion thereof shall be used for personal, consumer,
household or similar purposes.
Section 4.19    Not Foreign Person. Borrower (or if Borrower is treated for U.S.
federal income tax purposes as an entity disregarded as separate from its owner,
in accordance with Treasury Regulation Section 301.7701-3(b)(1)(ii), Borrower’s
tax owner for U.S. federal income tax purposes) is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
Section 4.20    Labor Matters. Borrower has no employees and is not a party to
any collective bargaining agreements.
Section 4.21    Title. Borrower owns good, marketable and insurable title to the
Property and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Mortgage, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, perfected first priority Lien on the
Property and the rents therefrom, enforceable as such against creditors of and
purchasers from Borrower and subject only to Permitted Encumbrances, and
(ii) perfected Liens (pursuant to the Uniform Commercial Code of the State of
New York) in and to all personalty to the extent such Lien can be perfected by
the filing of a Uniform Commercial Code financing statement, all in accordance
with the terms thereof, in each case subject only to any applicable Permitted
Encumbrances. None of the Permitted Encumbrances has had, or could reasonably be
expected to have, a Material Adverse Effect. Except as insured over by a Title
Insurance Policy, to Borrower’s knowledge, there are no claims for payment for
work, labor or materials affecting the Property that are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents. No
creditor of Borrower other than Lender has in its possession any goods that
constitute or evidence the Collateral.
Section 4.22    No Encroachments. Except as shown on the Survey, all of the
improvements on the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining property
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the improvements (other than the Property
Agreements or easements or other encumbrances that are of record and identified
in the Title Insurance Policy but are blanket in nature and cannot be plotted),
so as, in either case, to adversely affect the value, use or marketability of
the Property, except those that are insured against by a Title Insurance Policy.


69

--------------------------------------------------------------------------------





Section 4.23    Physical Condition.
(a)    To Borrower’s knowledge, except for matters set forth in the Engineering
Report or as would not reasonably be expected to have a Material Adverse Effect,
the Property and all building systems (including sidewalks, parking lots and
parking decks, storm drainage system, roof, plumbing system, HVAC system, fire
protection system, electrical system, equipment, elevators, exterior sidings and
doors, irrigation system and all structural components) are free of all material
damage or structural defect (including, to Borrower’s knowledge, any latent
damage or defect) and are in good condition, order and repair in all respects
material to the Property’s use, operation and value.
(b)    Borrower has not received and is not aware of any other Person’s receipt
of notice from any insurance company or bonding company of any defects or
inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
Section 4.24    Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations). Borrower’s
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
Section 4.25    Property Management; Parking Management Agreement. Except for
any Approved Management Agreement, no property management agreements are in
effect with respect to the Property. The Approved Management Agreement is in
full force and effect and there is no event of default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder. Except for any Approved
Parking Management Agreement, no parking management agreements are in effect
with respect to the Property. The Approved Parking Management Agreement is in
full force and effect and there is no event of default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.
Section 4.26    Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated or threatened with respect to all or any
portion of the Property or for the relocation of roadways providing access to
the Property.


70

--------------------------------------------------------------------------------





Section 4.27    Utilities and Public Access. Except as disclosed on the Survey
or as set forth in the Title Policy, the Property has adequate rights of access
to dedicated public ways (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of the Property as presently used and enjoyed.
Section 4.28    Environmental Matters. Except as disclosed in the Environmental
Reports:
(a)    To Borrower’s knowledge, no Hazardous Substances are located at, on, in
or under the Property or have been handled, manufactured, generated, stored,
processed, or disposed of at, on, in or under, or have been Released from, the
Property. Without limiting the foregoing, there is not present at, on, in or
under the Property, any PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for any
Hazardous Substance, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead-based paint. To Borrower’s
knowledge, there is no threat of any Release of any Hazardous Substance
migrating to the Property.
(b)    The Property is in compliance in all material respects with all
Environmental Laws applicable to the Property (which compliance includes, but is
not limited to, the possession of, and compliance with, all environmental
permits, approvals, licenses, registrations and other governmental
authorizations required in connection with the ownership and operation of the
Property under all Environmental Laws). No Environmental Claim is pending with
respect to the Property, nor, to Borrower’s knowledge, is any threatened in
writing, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Borrower or
the Property.
(c)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to the Property and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject the Property to Liens under any Environmental Law.
(d)    There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by, or that are in the possession
of, Borrower in relation to the Property that have not been made available to
Lender.
(e)    The Property has not been designated as a “hazardous waste property” or a
“border zone property” under the provisions of California Health and Safety
Code, Sections 25220 et seq. (collectively, a “Border Zone Property”), and there
has been no occurrence or conditions on or at the Property or any real property
adjoining or in the vicinity of the Property that could cause the Property or
any party thereof to be designated as a Border Zone Property.
Section 4.29    Assessments. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor, to Borrower’s knowledge, are there any contemplated
improvements to the


71

--------------------------------------------------------------------------------





Property that may result in such special or other assessments. No extension of
time for assessment or payment by Borrower of any federal, state or local tax is
in effect.
Section 4.30    No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of the Property (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Property Taxes that may be levied
against such other real property or personal property shall be assessed or
levied or charged to the Property as a single Lien.
Section 4.31    Separate Lots. No portion of the Property is part of a tax lot
that also includes any real property that is not Collateral.
Section 4.32    Permits; Certificate of Occupancy. Borrower has obtained all
Permits necessary for the present and contemplated use and operation of the
Property unless such failure to obtain is not reasonably expected to result in a
Material Adverse Effect. The uses being made of the Property are in conformity
in all material respects with the certificate of occupancy and/or Permits for
the Property and any other restrictions, covenants or conditions affecting the
Property.
Section 4.33    Flood Zone. None of the improvements on the Property is located
in an area identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as a “100 year flood plain” or as having special flood
hazards (including Zones A and V), or, to the extent that any portion of the
Property is located in such an area, the Property is covered by flood insurance
meeting the requirements set forth in Section 5.15(a)(ii).
Section 4.34    Security Deposits. Borrower is in compliance in all material
respects with all applicable Legal Requirements relating to Tenant security
deposits.
Section 4.35    Parking. As of the date hereof, all revenues attributable to
transient parking at the 355 Garage, following payment by Approved Parking
Manager of those fees and expenses expressly authorized to be paid to or paid by
Approved Parking Manager pursuant to the terms of the Approved Parking
Management Agreement, are distributed between Borrower and North Tower Owner,
and certain operating expenses attributable to the 333 Garage, the 355 Garage
and the 235 Garage are allocated between Borrower and North Tower Owner, as
follows: 44% of such amounts are paid by Borrower and 56% of such amounts are
paid by North Tower Owner. As of the date hereof, North Tower Owner is not
entitled to any of the revenues attributable to the 235 Garage and, except as
set forth in any documents or agreements set forth in clause (ii) of the
definition of “Permitted Encumbrances”, has no rights to sell, lease and/or
occupy any parking spaces within the 235 Garage and has been paying 56% of the
operating expenses attributable to the 235 Garage.
Section 4.36    Insurance. Borrower has obtained insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. All premiums on such insurance policies required to be paid as of the
Closing Date have been paid for the current policy period or will be paid as of
the Closing Date. Neither Borrower nor, to Borrower’s knowledge, any other
Person, has done, by act or omission, anything that would impair the coverage of
any such policy.


72

--------------------------------------------------------------------------------





Section 4.37    Atrium Cost Sharing. Borrower currently pays 44% of Atrium
common area operating expenses, and Borrower’s payment of such share of Atrium
common area operating expenses is reflected as an expense of Borrower in the
financial statements delivered by Borrower to Lender with respect to calendar
year 2015 and monthly (YTD) through September 2016.
Section 4.38    Estoppel Certificates. Borrower has requested estoppel
certificates from each Tenant and each counterparty to the Property Agreements
on the form heretofore agreed by Lender and has delivered to Lender true and
complete copies of each estoppel certificate received back from any Tenant and
any such Property Agreement counterparty prior to the Closing Date.
Section 4.39    Federal Trade Embargos. Guarantor and Borrower are each in
compliance with all Federal Trade Embargos in all material respects. No
Embargoed Person owns any direct or indirect equity interest in Borrower. To
Borrower’s knowledge, no Tenant at the Property is identified on any Government
List. Borrower has implemented procedures, and will consistently apply those
procedures throughout the term of the Loan, to ensure that the foregoing
representations and warranties remain true and correct during the term of the
Loan. The representations contained in this Section 4.39 shall not be deemed to
apply to direct or indirect owners of shares of common stock or other equity
interests in any indirect owner of Borrower whose shares or other equity
interests are listed on a publicly traded exchange and whose owner acquired such
shares or other equity interests through such exchange.
Section 4.40    Brokerage Agreements. No separate brokerage agreements to which
Borrower or any agent on behalf of Borrower are a party, are in effect with
respect to the Property except for the Approved Brokerage Agreement. From and
after the date of Borrower’s execution and delivery of an Approved Brokerage
Agreement (other than the Initial Approved Management Agreement), the Approved
Brokerage Agreement is in full force and effect, there is no default thereunder
by any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.
Section 4.41    Parking Management. Except for any Approved Parking Management
Agreement, no parking management agreements are in effect with respect to the
Property (including the 355 Garage and the 235 Garage). The Approved Parking
Management Agreement is in full force and effect and there is no event of
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.
Section 4.42    Survival. All of the representations of Borrower set forth in
this Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.


73

--------------------------------------------------------------------------------





ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.1    Existence; Licenses. Borrower shall do or cause to be done all
things necessary to remain in existence. Borrower shall do or cause to be done
all things necessary to preserve, renew and keep in full force and effect all
rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Property (except to the extent the failure to comply with the foregoing
would not reasonably be expected to result in a Material Adverse Effect).
Borrower shall deliver to Lender a copy of each amendment or other modification
to any of its organizational documents promptly after the execution thereof.
Section 5.2    Maintenance of Property.
(a)    Borrower shall cause the Property to be maintained in good and safe
working order and repair, reasonable wear and tear excepted and Borrower shall
not use, maintain or operate the Property in any manner that constitutes a
public or private nuisance or that makes void, voidable, or cancelable, or
materially increases the premium of, any insurance then in force with respect
thereto. Subject to Section 6.13, no improvements or equipment owned or leased
by Borrower and located at or on the Property shall be removed, demolished or
materially altered without the prior written consent of Lender (except for
replacement of equipment in the ordinary course of Borrower’s business with
items of the same utility and of equal or greater value and sales or disposal of
worn out or obsolete equipment no longer needed for the operation of the
Property). Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or permit to be done thereon anything that may
in any way impair the value of the Property in any material respect or the Lien
of the Mortgage or otherwise cause or reasonably be expected to result in a
Material Adverse Effect. Borrower shall not install or permit to be installed on
the Property any underground storage tank. Borrower shall not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
(b)    Borrower shall remediate the Deferred Maintenance Conditions within the
time periods following the Closing Date as specified in Schedule I hereto
(subject, in each case, to Force Majeure), and upon written request from Lender
after the expiration of such period and remediation thereof shall deliver to
Lender an Officer’s Certificate confirming that such remediation has been
completed and that all associated expenses have been paid.
Section 5.3    Compliance with Legal Requirements. Borrower shall comply with,
and shall cause the Property to comply with and be operated, maintained,
repaired and improved in compliance with, all applicable Legal Requirements,
Insurance Requirements and all material contractual obligations by which
Borrower is legally bound, unless such failure to comply is not reasonably
expected to result in a Material Adverse Effect.


74

--------------------------------------------------------------------------------





Section 5.4    Impositions and Other Claims. Borrower shall pay and discharge
all Property Taxes as and when such Property Taxes are due and payable, as well
as all lawful claims for labor, materials and supplies or otherwise, in each
case other than if contested in the manner set forth in the definition of
Permitted Encumbrances. Borrower shall file all Property Tax returns and other
reports that it is required by law to file. If any law or regulation applicable
to Lender, any Note, any of the Collateral or the Mortgage is enacted that
deducts from the value of property for the purpose of taxation any Lien thereon,
or imposes upon Lender the payment of the whole or any portion of the taxes or
assessments or charges or Liens required by this Agreement to be paid by
Borrower, or changes in any way the laws or regulations relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect the
Mortgage, the Indebtedness, Lender, then Borrower, upon demand by Lender, shall
pay such taxes, assessments, charges or Liens, or reimburse Lender for any
amounts paid by Lender. Following any such demand, Borrower shall have the
right, upon thirty (30) days advance written notice to Lender, to repay the
Indebtedness in full (but not in part) without the payment of any prepayment
premium or prepayment fee. In addition, if in the opinion of Lender’s counsel it
might be unlawful to require Borrower to make such payment or the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by Legal Requirements, Lender may elect to declare all of the
Indebtedness to be due and payable ninety (90) days from the giving of written
notice by Lender to Borrower.
Section 5.5    Access to Property. Subject to the rights of Tenants pursuant to
applicable Leases and at Lender’s sole cost and expense (except as otherwise set
forth below), Borrower shall permit agents, representatives and employees of
Lender and the Servicer to enter and inspect the Property or any portion
thereof, and/or inspect, examine, audit and copy the books and records of
Borrower (including all recorded data of any kind or nature, regardless of the
medium of recording), at such reasonable times as may be requested by Lender
upon reasonable advance notice. If Lender shall determine that an Event of
Default exists and send written notice thereof to Borrower, the cost of such
inspections, examinations, copying or audits shall be borne by Borrower,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Lender. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower within ten (10)
Business Days after written demand therefor, may be added to the Indebtedness
and shall bear interest thereafter until paid at the Default Rate.
Section 5.6    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any Governmental Authority which may in any
way adversely affect the rights of Lender hereunder or under any of the Loan
Documents and, in connection therewith, Lender may, at its election, participate
or designate a representative to participate in any such proceedings.
Section 5.7    Leases.
(a)    Borrower shall furnish Lender with executed copies of all Leases that are
not Major Leases upon written request of Lender in connection with its quarterly
reporting


75

--------------------------------------------------------------------------------





hereunder. All new Leases and renewals or amendments of Leases must (i) be
entered into on an arms-length basis with Tenants that are not Affiliates of
Borrower and/or Guarantor and whose identity and creditworthiness is appropriate
for tenancy in property of comparable quality, (ii) provide for rental rates and
other economic terms that, taken as a whole, are at least reasonably equivalent
to then-existing market rates, based on the applicable market or otherwise
taking into account the nature of the applicable Tenant, and otherwise contain
terms and conditions that are commercially reasonable, (iii) have an initial
term of not less than five (5) years, (iv) not reasonably be expected to result
in a Material Adverse Effect, (v) be subject and subordinate to the Mortgage and
contain provisions for the agreement by the Tenant thereunder to attorn to
Lender and any purchaser at a foreclosure sale, such attornment to be
self-executing and effective upon acquisition of title to the Property by any
purchaser at a foreclosure sale, subject to customary non-disturbance
protections for a Tenant that is not otherwise in default under the Lease at the
time of attornment. Lender, at the request of Borrower (and at Borrower’s sole
cost and expense), shall enter into a subordination, attornment and
non-disturbance agreement on the form attached to any Lease (only if Lender
shall have approved such Lease) or if there is no such form, then on the form
attached hereto as Exhibit II (with such modifications thereto as may be
reasonably acceptable to Borrower and Lender) or on such other form reasonably
satisfactory to Lender, with respect to any Lease entered into after the Closing
Date that expressly requires the delivery of a subordination, attornment and
non-disturbance agreement, (vi) intentionally blank, (vii) intentionally blank
and (viii) not contain any option to purchase, any right of first refusal to
purchase, any right to terminate (except for (A) a termination right in the
event of the destruction or condemnation of all or a material portion of the
premises demised under such Lease (or which renders the premises demised under
such Lease inaccessible or unusable for its intended purposes) or (B) a
termination right in the event of landlord’s default under such Lease, or (C) a
termination right entered into in the ordinary course of business, that,
individually and in the aggregate with all other termination rights contained in
Leases at the Property, could not be reasonably expected to result in a Material
Adverse Effect), any requirement for a non-disturbance or recognition agreement,
or any other terms which would materially adversely affect Lender’s rights under
the Loan Documents.
(b)    Any Lease that does not conform to the standards set forth in Section
5.7(a) shall be subject to the prior written consent of Lender, which consent
shall not be unreasonably withheld, delayed or conditioned. In addition, all new
Leases that are Major Leases, and all terminations, renewals and amendments of
Major Leases, and any surrender of rights under any Major Lease, shall be
subject to the prior written consent of Lender (other than settlements of
payment disputes either related to CAM reconciliations or involving an amount in
controversy of less than $100,000 and Lease terminations with Tenants who have
defaulted or are in bankruptcy), which consent shall not be unreasonably
withheld, conditioned or delayed.
(c)    Borrower shall (i) in commercially reasonable manner observe and
punctually perform all the material obligations imposed upon the lessor under
the Leases, including satisfaction of all Unfunded Obligations; (ii) use
commercially reasonable efforts to enforce all of the material terms, covenants
and conditions contained in the Leases on the part of the lessee thereunder to
be observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one (1) month in
advance (but, for the avoidance of doubt, excluding security deposits with
Borrower or Termination Fees received


76

--------------------------------------------------------------------------------





by Borrower, in each case, in accordance with the terms of this Agreement);
(iv) not execute any assignment of lessor’s interest in the Leases or associated
rents other than the assignment of rents and leases under the Mortgage and under
the Assignment of Leases; and (v) not cancel or terminate any guarantee of any
of the Major Leases without the prior written consent of Lender. Borrower shall
deliver to each new Tenant a Tenant Notice upon execution of such Tenant’s
Lease, and promptly thereafter deliver to Lender a copy thereof and evidence of
such Tenant’s receipt thereof (or shall incorporate the Tenant Notice
information into such Tenant’s Lease).
(d)    Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior written approval (other than assignments or
subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower), which
approval shall not be unreasonably withheld; provided, that Lender’s consent
shall not be required in connection with the assignment or sublease of a Major
Lease if (i) no Event of Default is continuing, (ii) the assignment or sublease
is effectuated in accordance with the terms of such Major Lease, (iii) pursuant
to the terms of such Major Lease, Borrower is required to be reasonable or
exercise reasonable discretion in considering the approval of such assignment or
sublease, (iv) not later than ten (10) Business Days after the effective date of
any assignment Borrower delivers to Lender written notice describing in
reasonable detail such assignment of such Major Lease, which notice shall
include a reasoned statement of Borrower’s conclusion that Borrower’s approval
or consent to such assignment was reasonable, (v) the assigning or subletting
Tenant continues to remain liable for all obligations and liabilities under such
Major Lease following such assignment or sublease and (vi) there is no other
amendment or modification to such Major Lease which would otherwise require
Lender’s approval under this Section 5.7. In addition to the foregoing, in
connection with any sublease of any Major Lease which demises over 17,500
rentable square feet to the sub-tenant, Borrower shall use commercially
reasonable efforts to notify Lender of such sublease within ten (10) Business
Days after the effective date of such sublease.
(e)    Security deposits of Tenants under all Leases shall be held in compliance
with all applicable Legal Requirements and any provisions in Leases relating
thereto. Such security deposits may be commingled with other accounts of
Borrower if and to the extent permitted by applicable Legal Requirements;
provided, that Borrower shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Subject to applicable Legal Requirements and the
terms of any applicable Lease, any proceeds received by Borrower pursuant to any
bond or other instrument held by Borrower in lieu of cash security shall be
deposited by Borrower (or caused to be deposited) into the Clearing Account
within one (1) Business Day of Borrower’s receipt thereof. To the extent that
any security deposits are held in the form of a letter of credit, such letter of
credit shall be freely transferable without the payment of any fees, other than
a transfer fee, which shall be payable by the Tenant providing the letter of
credit under its Lease or by Borrower. Borrower hereby pledges to Lender each
such bond or other instrument as security for the Indebtedness. Upon the
occurrence and during the continuance of an Event of Default, Borrower shall,
upon Lender’s written request, subject to applicable Legal Requirements, deposit
with Lender in an Eligible Account pledged to Lender an amount equal to the
aggregate security deposit of the Tenants (and any interest theretofore earned
on such security deposits and actually received by Borrower), and any such
bonds, that Borrower had not returned to the applicable


77

--------------------------------------------------------------------------------





Tenants or applied in accordance with the terms of the applicable Lease (and
failure to do so shall constitute a misappropriation of funds pursuant to
Section 9.19(b)).
(f)    Borrower shall promptly deliver to Lender a copy of each written notice
from a Tenant under any Major Lease claiming that Borrower is in material
default under such Lease.
(g)    Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents, Borrower shall be permitted to amend, modify, cancel,
terminate or accept surrender of, or otherwise take any other commercially
reasonable action that is permitted under applicable Legal Requirements and the
terms of the applicable Lease, with respect to, any Lease that is not a Major
Lease, and may take commercially reasonable actions with respect to the
termination of either of the Winston Lease and/or the Munger Lease, in each
case, without the prior written consent of Lender.
(h)    Notwithstanding anything to the contrary contained in this Section 5.7,
provided no Event of Default is continuing, whenever Lender’s approval or
consent is required pursuant to the provisions of this Section 5.7, Lender’s
consent shall be deemed given if:
(i)    the first correspondence from Borrower to Lender requesting such approval
or consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY LENDER TO MAGUIRE PROPERTIES-355 S. GRAND, LLC.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN
THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such ten (10) Business Day period
in order to adequately review the same has been delivered; and
(ii)     if Lender fails to respond or to deny such request for approval in
writing within such ten (10) Business Day period, a second notice requesting
approval is delivered to Lender from Borrower in an envelope marked “PRIORITY”
containing a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “SECOND
AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY LENDER TO
MAGUIRE PROPERTIES-355 S. GRANT, LLC. FAILURE TO APPROVE OR DENY THIS REQUEST IN
WRITING WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN YOUR APPROVAL BEING DEEMED
GRANTED” and Lender fails to either approve or deny such request for approval or
consent within such second five (5) Business Day period
Section 5.8    Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
Section 5.9    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file


78

--------------------------------------------------------------------------------





and/or deliver to Lender such other instruments, agreements, certificates and
documents (including amended or replacement mortgages), and Borrower hereby
authorizes and consents to the filing by Lender of any Uniform Commercial Code
financing statements and authorizes Lender to use the collateral description
“all personal property” or “all assets” in any such financing statement, in each
case as Lender may reasonably request to evidence, confirm, perfect and maintain
the Liens securing or intended to secure the obligations of Borrower and the
rights of Lender under the Loan Documents and do and execute all such further
lawful and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents as Lender shall reasonably request from time to time. Upon
foreclosure, the appointment of a receiver or any other relevant action,
Borrower shall, at its sole cost and expense, cooperate to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral. Upon receipt of an affidavit of
Lender as to the loss, theft, destruction or mutilation of any Note, Borrower
will issue, in lieu thereof, a replacement Note in the same principal amount
thereof and in the form thereof. Borrower hereby authorizes and appoints Lender
as its attorney-in-fact to, during the continuance of an Event of Default,
execute, acknowledge, record, register and/or file such instruments, agreements,
certificates and documents, and to do and execute such acts, conveyances and
assurances, should Borrower fail to do so itself in violation of this Agreement
or the other Loan Documents within ten (10) Business Days following written
request from Lender, in each case without the signature of Borrower. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement. Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section.
Section 5.10    Management of Collateral.
(a)    The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Borrower may from time to
time appoint an Approved Property Manager to manage the Property pursuant to an
Approved Management Agreement, and, as a condition to such appointment, such
Approved Property Manager shall execute (x) (1) a management agreement in form
and substance reasonably acceptable to Lender and (2) for Lender’s benefit a
Subordination of Property Management Agreement in form and substance reasonably
satisfactory to Lender, pursuant to which such Approved Property Manager shall
agree that its Approved Management Agreement and all fees thereunder (including
any incentive fees) are subject and subordinate to the Indebtedness and (y)
deliver an updated Nonconsolidation Opinion if such Approved Property Manager is
an Affiliate of Borrower. The per annum base management fees of the Approved
Property Manager shall not, at any time, exceed the Maximum Management Fee.
(b)    Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.
(c)    Borrower shall notify Lender in writing of any default of Borrower or the
Approved Property Manager under the Approved Management Agreement, after the
expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of


79

--------------------------------------------------------------------------------





Management Agreement, to cure defaults of Borrower under the Approved Management
Agreement. Any reasonable out-of-pocket expenses incurred by Lender to cure any
such default shall constitute a part of the Indebtedness and shall be due from
Borrower promptly following written demand by Lender.
(d)    In the event that (i) an Event of Default shall be continuing and the
Loan has been accelerated, (ii) any foreclosure, conveyance in lieu of
foreclosure or other similar transaction following an Event of Default shall
have occurred, (iii) a material default by the Approved Property Manager under
the Approved Management Agreement (after the expiration of any applicable notice
and/or cure periods) shall be continuing, (iv) the Approved Property Manager
files or is the subject of a petition in bankruptcy, (v) a trustee or receiver
is appointed for the Approved Property Manager’s assets or the Approved Property
Manager makes an assignment for the benefit of creditors, or (vi) the Approved
Property Manager is adjudicated insolvent, then, in any such case, Lender may,
in its sole discretion, terminate or require Borrower to terminate the Approved
Management Agreement and engage a replacement property manager (which shall be
selected by Borrower, within thirty (30) days after Lender requires Borrower to
terminate the then Approved Property Manager, and reasonably approved by Lender)
(provided, that, if Borrower does not select a replacement property manager
within such 30-day period or in the event that the Loan has been accelerated,
such replacement manager may be selected by Lender in Lender’s sole and absolute
discretion) to serve as a replacement Approved Property Manager pursuant to an
Approved Management Agreement in accordance with the terms of Section 5.10(a).
Section 5.11    Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) upon Borrower’s receipt of written notice
of (i) any litigation or governmental proceedings pending or threatened in
writing against Borrower or the Property that is reasonably expected to result
in a Material Adverse Effect, and (ii) the insolvency or bankruptcy filing of
Borrower, Guarantor or an Affiliate of any of the foregoing.
Section 5.12    Annual Financial Statements. Within eighty-five (85) days after
the close of each Fiscal Year, Borrower shall furnish to Lender, in
substantially the same format as provided by Borrower to Lender in connection
with the origination of the Loan, annual unaudited financial statements of
Borrower, and shall include a balance sheet and operating statement of Borrower
as of the end of such year, together with related statements of operations and
equityholders’ capital and cash flow for such Fiscal Year, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true, correct and complete and were prepared in accordance with GAAP applied on
a consistent basis. Together with Borrower’s annual unaudited financial
statements, Borrower shall furnish to Lender, in substantially the same format
as provided by Borrower to Lender in connection with the origination of the
Loan, and shall include a statement of cash flows; then current rent roll, and
occupancy reports; and such other information as Lender shall reasonably
request.
Section 5.13    Quarterly Financial Statements. Within sixty (60) days after the
end of each Fiscal Quarter (including year-end), Borrower shall furnish to
Lender, in substantially the same format as provided by Borrower to Lender in
connection with the origination of the Loan, and shall include quarterly and
year-to-date unaudited financial statements, prepared for such Fiscal Quarter
with respect to Borrower, including a balance sheet and operating statement of


80

--------------------------------------------------------------------------------





Borrower as of the end of such Fiscal Quarter, together with related statements
of operations, equityholders’ capital and cash flows for such Fiscal Quarter and
for the portion of the Fiscal Year ending with such Fiscal Quarter, setting
forth in comparative form the corresponding figures for the same period for the
preceding Fiscal Year, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true, correct and complete and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Each such
quarterly report shall be accompanied by the following, in substantially the
same format as provided by Borrower to Lender in connection with the origination
of the Loan:
(i)    a statement in reasonable detail that calculates In-Place NOI for each of
the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in the
case of each such Fiscal Quarter, ending at the end thereof;
(ii)    then current rent roll, Tenant sales reports and occupancy reports;
(iii)    notice of material changes in the Property, as reasonably determined by
Borrower (including, without limitation, the termination of a Major Lease); and
(iv)    if requested by Lender pursuant to Section 5.7(a), copies of all Leases
that are not Major Leases entered into during such Fiscal Quarter.
Section 5.14    Additional Financial Information.
(a)    Borrower shall provide Lender with copies of all Property Tax and
insurance bills in accordance with the terms and provisions of Section 3.4(d)
hereof.
(b)    Borrower shall provide Lender with copies of all Leases and of all
assignments and subleases of Major Leases, in accordance with Section 5.7
hereof.
(c)    In addition to the financial statements and other information specified
in Section 5.12, 5.13 and this Section 5.14, Borrower also agrees to provide to
Lender, promptly following request therefor by Lender, such other information as
Lender may reasonably request from time to time, including, without limitation,
monthly rent rolls and a leasing status report; provided, that such information
shall be obtained at no material expense to Borrower. If Borrower fails to
provide to Lender the financial statements and other information specified in
Sections 5.12, 5.13 and this Section 5.14 within the respective time period
specified in such Sections or fails to cause Guarantor to provide the financial
statements and other information specified in the Recourse Guaranty, then (i)
such failure shall, at Lender’s election, constitute an Event of Default
following written notice from Lender, and (ii) a Cash Flow Sweep Period shall be
deemed to have commenced for all purposes hereunder and shall continue until
such failure is remedied and the financial statements delivered to Lender
evidence that no Cash Flow Sweep Period is in effect.


81

--------------------------------------------------------------------------------





Section 5.15    Insurance.
(a)    Borrower shall obtain and maintain with respect to the Property, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance:
(i)    insurance against loss or damage by standard perils included within the
classification “All Risks” or “Special Form” Causes of Loss, including coverage
for damage caused by windstorm (including weather catastrophe which includes but
is not limited to named storm subject to a sublimit of not less than Three
Hundred Million Dollars ($300,000,000.00)) and hail. Such insurance shall (A) be
in an amount equal to the full insurable value on a replacement cost basis of
the Property (exclusive of costs of excavations, foundations, underground
utilities and footings) and, if applicable, all related furniture, furnishings,
equipment and fixtures (without deduction for physical depreciation); (B) have
deductibles acceptable to Lender (but in any event not in excess of $250,000,
except in the case of flood, weather catastrophe which includes but is not
limited to named storm and earthquake coverage, which shall have deductibles not
in excess of 5% of the total insurable value of the Property); (C) be paid
annually in advance; (D) be written on a “Replacement Cost” basis, waiving
depreciation, (E) be written on a no coinsurance form or contain an “Agreed
Amount” endorsement, waiving all coinsurance provisions; (F) if, at any time
during the Loan, any of the improvements at the Property constitute legal
non-conforming structures, include ordinance or law coverage on a replacement
cost basis, with no co-insurance provisions, containing Coverage A: “Loss Due to
Operation of Law” (with a limit equal to replacement cost), Coverage B:
“Demolition Cost” and Coverage C: “Increased Cost of Construction” coverages
each with limits of no less than 10% of replacement cost or such lesser amounts
as Lender may require in its sole discretion; (G) permit that the improvements
and other property covered by such insurance be rebuilt at another location in
the event that such improvements and other property cannot be rebuilt at the
location on which they are situated as of the date hereof;
(ii)    if any material portion of the Property is located in an area identified
in the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, flood insurance in an amount equal to the maximum limit
of coverage available under the National Flood Insurance Program, plus such
additional excess limits as shall be reasonably requested by Lender, with a
deductible not in excess of 5% of the total insurable value of the Property;
(iii)    commercial general liability insurance, including coverage for property
damage, contractual liability for insured contracts and personal injury
(including bodily injury and death), to be on the so-called “occurrence” form
containing minimum limits per occurrence of not less than $1,000,000 with not
less than a $2,000,000 general aggregate for any policy year (with a per
location aggregate if the Property is on a blanket policy or a policy aggregate
of $5,000,000), with a deductible not in excess of $250,000. In addition, at
least $100,000,000 excess and/or umbrella liability insurance shall be obtained
and maintained for any and all claims, including all legal liability imposed
upon Borrower and all related court costs and attorneys’ fees and disbursements;


82

--------------------------------------------------------------------------------





(iv)    rental income and/or business interruption insurance covering actual
loss sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii), (viii)
and (ix) of this Section, and covering the 18 month period from the date of any
Casualty and containing an extended period of indemnity endorsement covering the
12 month period commencing on the date on which the Property has been restored,
as reasonably determined by the applicable insurer (even if the policy will
expire prior to the end of such period). The amount of such insurance shall be
increased from time to time as and when the Gross Revenue from the Property
increase but not more frequent than once per annum;
(v)    if applicable, insurance for steam boilers, air conditioning equipment,
high pressure piping, machinery and equipment, pressure vessels or similar
apparatus now or hereafter installed in any of the improvements (without
exclusion for explosions) and insurance against loss of occupancy or use arising
from any breakdown, in such amounts as are generally available and are generally
required by institutional lenders for properties comparable to the Property, in
each case, with a deductible not in excess of $250,000;
(vi)    worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $1,000,000 (if
applicable);
(vii)    during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii) (and
the insurance provided for in Section 5.15(a)(i) shall, in addition to the
requirements set forth in such Section, (1) be written in a so-called builder’s
risk completed value form or equivalent coverage, including coverage for 100% of
the total costs of construction on a non-reporting basis and against all risks
insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and (ix) of
Section 5.15(a) and (2) include permission to occupy the Property). Borrower
shall cause design professionals, if any, including any architects and
engineers, to obtain and maintain professional liability insurance during the
period commencing on the date of the architect’s or engineer’s contract and
expiring no earlier than the expiration of the applicable statute of repose
after completion of services or substantial completion. Such insurance shall
have limits commensurate with the risk and reasonably acceptable to Lender.
Borrower shall further cause any general contractor to obtain and maintain
commercial general liability coverage, including, without limitation, products
and completed operations to the extent available in the market expiring no
earlier than the expiration of the applicable statute of repose after completion
of services or substantial completion. Such policy maintained by any general
contractor shall name Borrower and Lender as additional insureds by endorsement
reasonably satisfactory to Lender and have limits no less than $1,000,000 per
occurrence and $2,000,000 in the aggregate for the project. Any general
contractor shall provide umbrella liability over the required policies with
limits commensurate with the risk and reasonably acceptable to Lender. Any
general contractor shall maintain statutory Workers Compensation, Disability and


83

--------------------------------------------------------------------------------





Employers Liability insurance in force for all workers on the job as well as
commercial auto liability for all owned, hired and non-owned vehicles with a
combined single limit no less than $1,000,000. Borrower may use an Owner
Controlled Insurance Program (OCIP), also known as a “Wrap Up” policy, to
satisfy the Borrower’s and any general contractor’s requirements herein,
including commercial general liability and umbrella liability, workers
compensation and auto liability, provided the coverages are in form and
substance reasonably acceptable to Lender, contain a deductible reasonably
acceptable to Lender, and otherwise meet the requirements as set forth herein.
Certificates of insurance and endorsements reasonably acceptable to Lender must
be provided prior to any work being performed on the Property;
(viii)    earthquake insurance (A) with minimum coverage equivalent to 1.0x SUL
(scenario upper loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible not in excess of 5% of the total
insurable value of the Property, and (C) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender.  In the event such earthquake
insurance is provided by an Acceptable Blanket Policy, such earthquake coverage
shall be in amount not less than the annual aggregate gross loss estimates as
indicated in a portfolio seismic risk analysis for the 90th centile 475-year
return period for all high risk locations insured by such coverage (such
analysis to be approved by Lender and secured by the applicable Borrower
utilizing the most current SeismiCat software);
(ix)    terrorism insurance in an amount equal to the full replacement cost of
the applicable Property as required in Section 5.15(a)(i) above plus business
interruption coverage for the period required under Section 5.15(a)(iv) above
(the “Minimum Coverage Amount”). Borrower shall be required to carry insurance
throughout the term of the Loan in an amount not less than the Minimum Coverage
Amount. However, if TRIPRA is discontinued or not renewed then Borrower shall be
required to carry terrorism insurance in an amount not less than the Minimum
Coverage Amount; provided, that, in such event, (x) Borrower shall not be
required to spend per year on terrorism coverage (on a going forward basis after
TRIPRA expires or is otherwise no longer in effect for any reason and following
the expiration of the applicable terrorism insurance then in place) an amount in
excess of two times (2x) the annual allocated amount of the total insurance
premium that is payable in respect of the Property’s all-risk and business
interruption/rental income insurance required under the Loan Documents (without
giving effect to the cost of terrorism and earthquake components of such
property and business interruption/rental income insurance) obtained as of the
date the applicable new terrorism insurance is being obtained (the “Terrorism
Premium Cap”) and, provided, that in no event shall any Insurance Premiums paid
with respect to Policies in effect prior to the date TRIPRA expires or is
otherwise no longer in effect for any reason be included for purposes of
determining whether the amount of terrorism insurance premiums paid by Borrower
for any applicable period exceed the Terrorism Premium Cap, and (y) if the cost
of such terrorism coverage exceeds the Terrorism Premium Cap, Borrower shall
purchase the maximum amount of terrorism coverage available with funds equal to
the Terrorism Premium Cap; provided that, if the Insurance Premiums payable with
respect to such terrorism coverage exceeds the


84

--------------------------------------------------------------------------------





Terrorism Premium Cap, Lender may, at its option, purchase such stand-alone
terrorism Policy, with Borrower paying such portion of the Insurance Premiums
with respect thereto equal to the Terrorism Premium Cap and the Lender paying
such portion of the Insurance Premiums in excess of the Terrorism Premium Cap.
For so long as TRIPRA (A) remains in full force and effect and (B) continues to
cover both foreign and domestic acts of terror, Lender shall accept terrorism
insurance for Certified Acts of Terrorism (as such terms are defined in TRIPRA).
Notwithstanding anything to the contrary contained in this Section 5.15(a)(ix),
with respect to terrorism insurance required to be maintained by Borrower
pursuant to this Section 5.15(a)(ix), Liberty IC Casualty LLC (“Liberty”) shall
be an acceptable insurer of perils of terrorism and acts of terrorism so long as
(i) the policy issued by Liberty has (a) no aggregate limit and (b) a deductible
of no greater than $1,000,000 plus that deductible as calculated pursuant to
TRIPRA, (ii) other than the $1,000,000 deductible, the portion of such insurance
which is not reinsured by TRIPRA, Borrower must provide reinsurance with a
cut-through endorsement, in each case acceptable to Lender, from an insurance
carrier meeting the rating requirements set forth in Section 5.15(b), (iii)
TRIPRA or a similar United States Federal Government backstop is in effect for
an amount equal to the Applicable Federal Backstop Percentage (as defined below)
of such terrorism coverage, as defined in TRIPRA. As used herein, the
“Applicable Federal Backstop Percentage” shall mean the then applicable federal
share of compensation for insured losses of an insurer under TRIPRA (which is
currently 84% and subject to annual 1% decreases beginning in 2016 until such
percentage equals 80%), (iv) Liberty is not the subject of a bankruptcy or
similar insolvency proceeding and (v) no Governmental Authority issues any
statement, finding or decree that insurers of perils of terrorism similar to
Liberty (i.e., captive insurers arranged similar to Liberty) do not qualify for
the payments or benefits of TRIPRA. In the event that Liberty is providing
insurance coverage (A) to other properties immediately adjacent to the
applicable Property, and/or (B) to other properties owned by a Person(s) who is
not an Affiliate of Borrower, and such insurance is not subject to the same
reinsurance and other requirements of this Section, then Lender may reasonably
re-evaluate the limits and deductibles of the insurance required to be provided
by Liberty hereunder. In the event any of the foregoing conditions are not
satisfied, Liberty shall not be deemed an acceptable insurer of perils of
terrorism and acts of terrorism;
(x)    auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and
(xi)    such other insurance as may from time to time be reasonably requested by
Lender.
(b)    All policies of insurance (the “Policies”) required pursuant to this
Section shall be issued by one or more insurers having a rating of at least (1)
“A” by S&P or (2) “A X” by AM Best (provided however, that if Borrower elects to
have its insurance coverage provided by a syndicate of insurers, then, if such
syndicate consists of five (5) or more members, (A) at least sixty percent (60%)
of the insurance coverage (or seventy-five percent (75%) if such syndicate
consists of four (4) or fewer members) and shall be provided by insurance
companies having a claims paying ability rating of “A X” or better by AM Best
and (B) the remaining forty


85

--------------------------------------------------------------------------------





percent (40%) of the insurance coverage (or the remaining twenty-five percent
(25%) if such syndicate consists of four (4) or fewer members) shall be provided
by insurance companies having a claims paying ability rating of “A VIII” or
better by AM Best) or (3) with such other ratings approved by Lender from time
to time.
(c)    All Policies required pursuant to this Section:
(i)    shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Property is located;
(ii)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured;
(iii)    with respect to casualty and rental income or business interruption
insurance policies, shall contain a standard noncontributory mortgagee clause
including Lender and its successors and assigns as their interests may appear as
first mortgagee and loss payee;
(iv)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall include Lender and its successors
and assigns as their interests may appear as additional insureds;
(v)    with respect to casualty and rental income or business interruption
insurance policies, shall either be written on a no coinsurance form or contain
an endorsement providing that neither Borrower nor Lender nor any other party
shall be a co insurer under such Policies;
(vi)    with respect to casualty and rental income or business interruption
insurance policies, shall contain an endorsement or other provision providing
that Lender shall receive at least thirty (30) days’ prior written notice of
cancellation thereof (or, in the case of cancellation due to non-payment of
premium, ten (10) days’ prior written notice);
(vii)    with respect to casualty and rental income or business interruption
insurance policies, shall contain an endorsement providing that no act or
negligence of Borrower or any foreclosure or other proceeding or notice of sale
relating to the Property shall affect the validity or enforceability of the
insurance insofar as a mortgagee is concerned;
(viii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;
(ix)    shall contain a waiver of subrogation against Lender, as applicable;


86

--------------------------------------------------------------------------------





(x)    may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Property are separately allocated to the Property, and such blanket policy shall
provide the same protection as would a separate Policy as reasonably determined
by Lender, subject to review and approval by Lender based on a summary of
locations and values, if requested by Lender; and
(xi)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
(d)    Borrower shall pay the premiums for all Policies as the same become due
and payable (the “Insurance Premiums”). Summaries of the policies shall be
delivered to Lender promptly upon request. Prior to the expiration date of each
Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory to
Lender, of its renewal. Borrower shall promptly forward to Lender a copy of each
written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within thirty (30) days after request by Lender, Borrower
shall obtain such increases in the amounts of coverage required hereunder as may
be reasonably requested by Lender, taking into consideration changes in the
value of money over time, changes in liability laws, changes in prudent customs
and practices, and the like.
(e)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies. If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Property, including the obtaining of such insurance coverage
as Lender in its sole discretion deems appropriate (but limited to the coverages
and amounts required hereunder). All premiums, costs and expenses (including
attorneys’ fees and expenses) incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, and shall bear interest at the
Default Rate.
(f)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Indebtedness, all
right, title and interest of Borrower in and to the Policies then in force with
respect to the Property and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or in Lender or other transferee in the
event of such other transfer of title.
(g)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.15 (any such blanket policy, an “Acceptable Blanket
Policy”). To the extent that the Policies are maintained pursuant to an
Acceptable Blanket Policy that covers more than one location within a one
thousand foot radius of the Property (the “Radius”), the limits of such
Acceptable Blanket Policy must be sufficient to maintain the coverage set forth
in Section


87

--------------------------------------------------------------------------------





5.15(a)(ix) for the Property as well as each location within the Radius that is
covered by such blanket policy calculated on a total insured value basis.
Section 5.16    Casualty and Condemnation.
(a)    Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened in writing commencement of
proceedings that would result in a Condemnation, in all cases, to the extent
that the cost to repair any damage caused by such Casualty or the estimated
value of such Property or portion thereof subject to such Condemnation is
reasonably expected by Borrower to exceed $100,000.00.
(b)    Lender may participate, to the extent permitted by applicable Legal
Requirements, in any proceedings for any taking of all or any portion of the
Property by any public or quasi-public authority accomplished through a
Condemnation or any transfer made in lieu of or in anticipation of a
Condemnation, with a value reasonably estimated by Borrower to be in excess of
the Threshold Amount and to the extent permitted by law. Upon Lender’s written
request, Borrower shall deliver to Lender all instruments reasonably requested
by it to permit such participation. Borrower shall, at its sole cost and
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and reasonably cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of the Property.
(c)    Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating in an amount equal to or less
than the Threshold Amount if such settlement or adjustment is carried out in a
competent and timely manner, but Lender shall be entitled to collect and receive
(as set forth below) any and all Loss Proceeds. The reasonable out-of-pocket
expenses incurred by Lender in the adjustment and collection of Loss Proceeds
shall become part of the Indebtedness and shall be reimbursed by Borrower to
Lender within ten (10) Business Days after written demand therefor.
(d)    To the extent that the Loss Proceeds from any Casualty or Condemnation
exceed the Condemnation/Casualty Threshold Amount, all such Loss Proceeds shall
be promptly deposited into the Loss Proceeds Account (monthly rental
loss/business interruption proceeds to be initially deposited into the Loss
Proceeds Account and subsequently deposited into the Cash Management Account in
installments as and when the lost rental income covered by such proceeds would
have been payable). Following the occurrence of a Casualty, Borrower, regardless
of whether proceeds are available, shall in a reasonably prompt manner proceed
to restore, repair, replace or rebuild the Property to be of at least equal
value and of substantially the same character as prior to the Casualty, all in
accordance with the terms hereof applicable to Alterations. If any Condemnation
or Casualty occurs as to which, in the reasonable judgment of Lender:


88

--------------------------------------------------------------------------------





(i)    in the case of a Casualty, the cost of restoration would not exceed 30%
of the Maximum Loan Amount and the Casualty does not render untenantable, or
result in the cancellation of Leases covering, more than 30% of the gross
rentable area of the Property, or result in cancellation of Leases covering more
than 30% of the base contractual rental revenue of the Property;
(ii)    in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the 355 Property or, in the case of the 235 Garage,
render unusable more than 20% of the parking spaces currently provided therein;
(iii)    restoration of the Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date;
(iv)    following restoration of the Property, the Debt Service Coverage Ratio,
taking into account any business interruption insurance received by Borrower as
rent, shall equal the lesser of (A) the Debt Service Coverage Ratio immediately
prior to such Casualty or Condemnation, and (B) 1.05:1.00;
(v)    all necessary approvals and consents from Governmental Authorities will
be obtained to allow the rebuilding and re-occupancy of the Property;
or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with Legal Requirements to a status at least
equivalent to the quality and character of the Property immediately prior to the
Condemnation or Casualty). Provided that no Event of Default shall have occurred
and be then continuing, Lender shall disburse such Loss Proceeds to Borrower
upon Lender’s being furnished with (i) evidence reasonably satisfactory to it of
the estimated cost of completion of the restoration, (ii) funds, or assurances
reasonably satisfactory to Lender that such funds are available and sufficient
in addition to any remaining Loss Proceeds, to complete the proposed restoration
(including for any reasonable costs and expenses of Lender to be incurred in
administering such restoration) and for payment of the Indebtedness as it
becomes due and payable during the restoration, and (iii) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably request; and Lender may, in any event,
require that all plans and specifications for restoration reasonably estimated
by Lender to exceed the Condemnation/Casualty Threshold Amount be submitted to
and approved by Lender prior to commencement of work (which approval shall not
be unreasonably withheld, delayed or conditioned). If Lender reasonably
estimates that the cost to restore will exceed the Condemnation/Casualty
Threshold Amount, Lender may retain a local construction consultant to inspect
such work and review Borrower’s request for payments and Borrower shall,
promptly


89

--------------------------------------------------------------------------------





following written demand by Lender, reimburse Lender for the reasonable
out-of-pocket fees and expenses of such consultant (which fees and expenses
shall constitute Indebtedness). No payment shall exceed 90% of the value of the
work performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and amounts retained prior to completion of 50% of the restoration
shall not be paid prior to the final completion of the restoration (provided
there shall be no retainage for the cost of materials (as opposed to labor)).
Funds other than Loss Proceeds shall be disbursed prior to disbursement of such
Loss Proceeds, and at all times the undisbursed balance of such proceeds
remaining in the Loss Proceeds Account, together with any additional funds
irrevocably and unconditionally deposited therein or irrevocably and
unconditionally committed for that purpose, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
restoration free and clear of all Liens or claims for Lien.
(e)    Borrower shall reasonably cooperate with Lender in obtaining for Lender
the benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Property. Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.
(f)    If Borrower is not entitled to apply Loss Proceeds toward the restoration
of the Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Principal
Indebtedness and shall be accompanied by interest through the end of the
applicable Interest Accrual Period (calculated as if the amount prepaid were
outstanding for the entire Interest Accrual Period). No prepayment charge or
Spread Maintenance Premium shall be payable by Borrower by reason of a Casualty
or Condemnation, whether by application of Loss Proceeds by Lender pursuant to
this Section 5.16(f) or in the event that Borrower elects to prepay the
Principal Indebtedness in full within one hundred twenty (120) days after Lender
has given Borrower notice that it has elected not to make such Loss Proceeds
available to Borrower for restoration of the Property. If the Note has been
bifurcated into multiple Notes or Note Components pursuant to Section 1.1(f),
all prepayments of the Loan made by Borrower in accordance with this Section
5.16(f) shall be applied to the Notes or Note Components in ascending order of
interest rate (i.e., first to the Note or Note Component with the lowest
Component Spread until its outstanding principal balance has been reduced to
zero, then to the Note or Note Component with the second lowest Component Spread
until its outstanding principal balance has been reduced to zero, and so on) or
in such other order as Lender shall determine.
(g)    Notwithstanding the foregoing provisions of this Section 5.16, if the
Loan is included in a REMIC and immediately following a release of any portion
of the applicable Property from the Lien of the Loan Documents in connection
with a Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with Section
5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as are
necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser


90

--------------------------------------------------------------------------------





amount, provided that Borrower delivers to Lender an opinion of counsel, in form
and substance reasonably satisfactory to Lender and delivered by counsel
reasonably satisfactory to Lender, opining that such release of Property from
the Lien does not cause any portion of the Loan to cease to be a “qualified
mortgage” within the meaning of section 860G(a)(3) of the Code.
Section 5.17    Annual Budget. At least thirty (30) days prior to the
commencement of each calendar year during the term of the Loan, and within
thirty (30) days after the commencement of any Cash Flow Sweep Period or Event
of Default, Borrower shall deliver to Lender an Annual Budget for the Property
for the ensuing Fiscal Year and, promptly after preparation thereof, any
subsequent revisions to the Annual Budget, which delivery shall be for
informational purposes only so long as no Cash Flow Sweep Period or Event of
Default is continuing. During the continuance of any Cash Flow Sweep Period or
Event of Default, such Annual Budget and any revisions thereto shall be subject
to Lender’s approval, not to be unreasonably withheld, conditioned or delayed
(the Annual Budget, as so approved, the “Approved Annual Budget”). Borrower
shall not amend any Approved Annual Budget more than once in any 60-day period.
For so long as Lender shall have not yet approved any Annual Budget or any
revisions thereto, the Annual Budget in effect prior to any such request for
approval shall remain in effect (including any Annual Budget delivered for
information purposes hereunder), except that such Annual Budget shall be deemed
to include (a) such increases as are necessary for Property Taxes, insurance
premiums, utility expenses, union wage and benefit costs (if any) and other
non-discretionary items, and a ten percent (10%) increase for all other items,
and (b) (i) all ongoing capital work from prior years, (ii) scheduled capital
work for the then-current year and (iii) all costs and expenses related to any
Leases then in effect.
Section 5.18    Venture Capital Operating Companies; Nonbinding Consultation.
Solely to the extent that Lender or any direct or indirect holder of an interest
in the Loan must qualify as a “venture capital operating company” (as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender shall have the
right to consult with and advise Borrower regarding significant business
activities and business and financial developments of Borrower, provided that
any such advice or consultation or the result thereof shall be completely
nonbinding on Borrower.
Section 5.19    Compliance with Permitted Encumbrances; Material Agreements and
Property Agreements. Borrower covenants and agrees as follows:
(a)    Borrower shall comply with all material terms, conditions and covenants
of each Material Agreement, Property Agreement and Permitted Encumbrance,
including any reciprocal easement agreement, ground lease, declaration of
covenants, conditions and restrictions, and any condominium arrangements.
(b)    Borrower shall promptly deliver to Lender a true and complete copy of
each and every notice of default received by Borrower with respect to any
obligation of Borrower under the provisions of any Material Agreement, Property
Agreement and/or Permitted Encumbrance.


91

--------------------------------------------------------------------------------





(c)    Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any Material Agreement, Property Agreement
and/or Permitted Encumbrance served by Borrower.
(d)    Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
consent, approval or waiver under any Material Agreement, Property Agreement or
Permitted Encumbrance unless no Event of Default is continuing and the same
would not be reasonably likely to have a Material Adverse Effect.
(e)    Borrower shall deliver to each other party to any Permitted Encumbrance,
any Property Agreement and any Material Agreement notice of the identity of
Lender and each assignee of Lender of which Borrower is aware if such notice is
required in order to protect Lender’s interest thereunder.
(f)    Borrower shall use commercially reasonable efforts to enforce, short of
termination thereof, the performance and observance of each and every material
term, covenant and provision of each Material Agreement and Permitted
Encumbrance to be performed or observed, if any.
Section 5.20    Cost Sharing Obligations.
(a)    From and after January 1, 2017, North Tower Owner shall not pay any
Operating Expenses attributable to the operation of the 235 Garage and Borrower
will be responsible for all Operating Expenses attributable to the operation of
the 235 Garage.
(b)    Prior to the Atrium Renovation having been substantially completed in
“white box” condition (e.g., core and shell of Tenant spaces completed and ready
for turn-over to retail Tenants), Borrower can continue to pay up to a 44% share
of Atrium common area operating expenses, not to exceed $400,000 per annum (the
“Pre-Renovation Cap”) (and such expenses shall be treated as an approved
Operating Expense by Lender in the Approved Annual Budget), which Pre-Renovation
Cap shall be increased annually by an amount equal to the annual percentage
change in the consumer price index published by the U.S. Department of Labor
(all Urban Consumers – Los Angeles – Riverside – Orange County, California)
(“CPI”).for the prior calendar year, and the Pre-Renovation Cap shall also be
increased to reflect actual increases in non-discretionary third party expenses.
In connection with Borrower’s reconciliation of first and second quarter 2017
financials with respect to Atrium common area operating expenses, as described
in (d) below, the Pre-Renovation Cap shall be adjusted either upward or downward
(on a percentage basis) in an amount equal to the percentage basis by which 44%
of the actual annualized Atrium common area operating expenses (based on
annualizing the first and second quarter 2017 Atrium common area operating
expenses, as applicable) exceeds or is less than $350,000, as applicable (i.e.,
if annualized Atrium common area operating expenses are $385,000, the
Pre-Renovation Cap shall be increased to $440,000 and if annualized Atrium
common area operating expenses are $315,000, the Pre-Renovation Cap shall be
decreased to $360,000).


92

--------------------------------------------------------------------------------





(c)    Following the Atrium Renovation having been substantially completed in
“white box” condition (e.g., core and shell of tenant spaces completed and ready
for turn-over to retail tenants), Borrower can pay up to a 50% share of Atrium
common area operating expenses, not to exceed $600,000 per annum (the
“Post-Renovation Cap”) (and such expenses shall be treated as an approved
Operating Expense by Lender in the Approved Annual Budget), which
Post-Renovation Cap shall be increased annually by an amount equal to the annual
percentage change in CPI for the prior calendar year, and the Post-Renovation
Cap shall also be increased to reflect actual increases in non-discretionary
third party expenses. Additionally, the parties shall in good faith discuss
increases to the Post-Renovation Cap when Borrower and North Tower Owner
finalize a post Atrium Renovation budget, with any such increases subject to
Lender approval.
(d)    Within 180 days after the date hereof, Borrower and North Tower Owner
shall enter into an agreement (which may, or a memorandum thereof may, be
recorded) memorializing Borrower’s obligations under paragraphs (a) and (b)
above and North Tower Owner’s obligations, which agreement shall be subject to
review and approval by Lender, not to be unreasonably withheld, and, if Lender
approves same, it shall subordinate the Mortgage to such Lender approved
agreement. If Lender does not agree to such agreement during such 180-day
period, such 180-day period shall be extended until Lender consents to such
agreement.
(e)    As part of Borrower’s quarterly reporting, commencing with the first
calendar quarter in 2017, Borrower shall provide to Lender a reasonable
accounting and reconciliation of Atrium common area operating expenses shared
with the North Tower Owner (which will include reasonable back-up).
(f)    Lender (i) acknowledges that North Tower Owner intends to renovate the
Atrium and (ii) agrees to not unreasonably withhold its consent to Borrower
entering into an agreement with the North Tower Owner in connection with the
Atrium renovation whereby Borrower will incur a percentage of such Atrium
renovation costs (a “CapEx Sharing Agreement”); provided, that Lender’s
foregoing agreement to act reasonably shall be conditioned upon satisfaction of
each of the following conditions: (A) Borrower obligations under such CapEx
Sharing Agreement may only be satisfied out of (and all such obligations shall
only be to the extent of) excess cash flow from current operations that is
distributable to Borrower in accordance herewith after payment of all amounts
then due and payable by Borrower under the Loan Documents or from capital
contributions made to Borrower for purposes of making such payments, (B)
Borrower shall have delivered to Lender a new Non-Consolidation Opinion from RLF
or another law firm acceptable to Lender (or an update to RLF’s
non-consolidation opinion delivered at closing), which opinion shall include an
analysis of the contractual obligation set forth in the CapEx Sharing Agreement
and Borrower’s obligations thereunder, and which opinion shall not include any
exception relating to such arrangement, and shall otherwise be in form and
substance acceptable to Lender (provided that Lender hereby agrees that the form
of the Non-Consolidation Opinion delivered as of the date hereof shall be
acceptable), (C) Section 9.19(b) shall be revised to include an additional
non-recourse carveout which shall provide full recourse liability in the event
that the existence of the CapEx Sharing Agreement and/or Borrower’s obligations
thereunder are cited as a factor in the substantive consolidation of Borrower
with either the North Tower Owner and/or any Affiliate of North Tower Owner (and
a substantive consolidation of the Borrower with North Tower Owner and/or any
Affiliate of


93

--------------------------------------------------------------------------------





North Tower Owner actually occurs), (D) Section 9.19(a) shall be revised to
include an additional carveout for any losses suffered by Lender in connection
with costs incurred by Lender in connection with any dispute relating to a
proposed substantive consolidation of Borrower with either North Tower Owner
and/or any Affiliate of North Tower Owner, and (E) Lender shall be reasonably
satisfied that it otherwise has sufficient protection against any costs or
out-of-pocket losses that may arise as a result of the CapEx Sharing Agreement.
(g)    Borrower agrees and acknowledges that, in the event that Lender does not
approve the CapEx Sharing Agreement or any other matter involving Borrower’
obligations related to the Atrium renovation, Borrower shall have the right to
repay the Loan in the full (which payment shall not be subject to the Spread
Maintenance Premium), as its sole remedy for Lender’s failure to approve such
agreement (including, without limitation, that Lender did not act reasonably),
and Borrower shall have no other remedies against Lender with regard to Lender
not approving the CapEx Sharing Agreement and/or permitting Borrower to
undertake any obligations with regard to the Atrium renovation.
Section 5.21    Earthquake Insurance Analysis. Not later than the earlier to
occur of (1) November 30, 2017 and (2) the renewal or replacement of the current
Acceptable Blanket Policy (the “Updated Analysis Delivery Date”), Borrower shall
deliver to Lender an updated Thornton Tomasetti seismic risk analysis for all
properties covered under the then Acceptable Blanket Policy utilizing the most
current version of the SeismiCat software, and revised to reflect the total
insurable values that are current for all properties covered under the then
Acceptable Blanket Policy, and otherwise in form and substance reasonably
acceptable to Lender.  In addition, not later than fourteen (14) Business Days
after the Updated Analysis Delivery Date, Borrower shall deliver to Lender
evidence satisfactory to Lender of earthquake insurance in amount not less than
one hundred percent (100%) of the 90th centile annual aggregate gross loss
estimates for the 475-year return period as indicated in the updated Thornton
Tomasetti seismic risk analysis utilizing the SeismiCat software and otherwise
in compliance with the Loan Agreement in all respects.  The insurance costs
associated with any increase shall be allocated among all properties insured
under the portfolio sharing the earthquake limit.
Section 5.22    Prohibited Persons. Neither Borrower nor any of its direct or
indirect equityholders (excluding shareholders or other equity holders in public
companies who are indirect equityholders of Borrower) shall (i) knowingly
conduct any business, or engage in any transaction or dealing, with any
Embargoed Person, including the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Embargoed Person, or (ii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
Federal Trade Embargo. Borrower shall cause the representation set forth in
Section 4.39 to remain true and correct at all times.
Section 5.23    Leasing of Collateral.
(a)    The Property shall be leased at all times by an Approved Listing Agent
pursuant to an Approved Brokerage Agreement. Borrower may from time to time
appoint an Approved Listing Agent to lease all or a portion of the Property
pursuant to an Approved Brokerage Agreement, and, as a condition of such
appointment, such successor Approved Listing Agent shall execute (1) a listing
agreement in form and substance reasonably acceptable


94

--------------------------------------------------------------------------------





to Lender and (2) for Lender’s benefit a Subordination of Brokerage Agreement
(or, in the case of the Initial Approved Manager, the Subordination of
Management Agreement) in form and substance reasonably satisfactory to Lender,
pursuant to which such Approved Listing Agent shall agree that its Approved
Brokerage Agreement and all fees thereunder (including any incentive fees) are
subject and subordinate to the Indebtedness.
(b)    Borrower shall notify Lender in writing of any default of Borrower or the
Approved Listing Agent under the Approved Brokerage Agreement, after the
expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Listing Agreement, to cure defaults of
Borrower under the Approved Brokerage Agreement. Any out-of-pocket expenses
incurred by Lender to cure any such default shall constitute a part of the
Indebtedness and shall be due from Borrower within ten (10) days after written
demand by Lender.
(c)    In the event that (i) an Event of Default shall be continuing and the
Loan has been accelerated, (ii) any foreclosure, conveyance in lieu of
foreclosure or other similar transaction following an Event of Default shall
have occurred, (iii) a material default by the Approved Listing Agent under the
Approved Brokerage Agreement (after the expiration of any applicable notice
and/or cure periods) shall be continuing, (iv) the Approved Listing Agent files
or is the subject of a petition in bankruptcy, (v) a trustee or receiver is
appointed for the Approved Listing Agent’s assets or the Approved Listing Agent
makes an assignment for the benefit of creditors, or (vi) the Approved Listing
Agent is adjudicated insolvent, then, in any such case, Lender may, in its sole
discretion, terminate or require Borrower to terminate the Approved Brokerage
Agreement and engage a replacement listing agent (which shall be selected by
Borrower, within thirty (30) days after Lender requires Borrower to terminate
the then Approved Listing Agent, and reasonably approved by Lender) (provided,
that, if Borrower does not select a replacement listing agent within such 30-day
period or in the event that the Loan has been accelerated, such replacement
listing agent may be selected by Lender in Lender’s sole and absolute
discretion) to serve as replacement Approved Listing Agent pursuant to an
Approved Brokerage Agreement in accordance with the terms of Section 5.23(a).
Section 5.24    Parking Management.
(a)    Parking at the Property shall be managed at all times by an Approved
Parking Manager pursuant to an Approved Parking Management Agreement. Borrower
may from time to time appoint an Approved Parking Manager to manage all or a
portion of the parking at the Property pursuant to an Approved Parking
Management Agreement, and such successor Approved Parking Manager shall execute
for Lender’s benefit a Subordination of Parking Management Agreement in form and
substance reasonably satisfactory to Lender, pursuant to which such Approved
Parking Manager shall agree that its Approved Parking Management Agreement and
all fees thereunder (including any incentive fees) are subject and subordinate
to the Indebtedness.
(b)    Borrower shall notify Lender in writing of any default of Borrower or the
Approved Parking Manager under the Approved Parking Management Agreement, after
the expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender


95

--------------------------------------------------------------------------------





shall have the right, after reasonable notice to Borrower and in accordance with
the Subordination of Parking Management Agreement, to cure defaults of Borrower
under the Approved Parking Management Agreement. Any out-of-pocket expenses
incurred by Lender to cure any such default shall constitute a part of the
Indebtedness and shall be due from Borrower within ten (10) days after written
demand by Lender.
(c)    In the event that (i) an Event of Default shall be continuing, (ii) any
foreclosure, conveyance in lieu of foreclosure or other similar transaction
following an Event of Default shall have occurred, or (iii) a material default
by the Approved Parking Manager under the Approved Parking Management Agreement
(after the expiration of any applicable notice and/or cure periods) shall be
continuing, Lender may, in its sole discretion, terminate or require Borrower to
terminate the Approved Parking Management Agreement and engage an Approved
Parking Manager selected by Lender to serve as replacement Approved Parking
Manager pursuant to an Approved Brokerage Agreement in accordance with the terms
of Section 5.24(a); provided, that, notwithstanding the foregoing, Lender shall
not exercise its right to terminate the Approved Parking Management Agreement
during the continuance of an Event of Default pursuant to clause (c)(i) so long
as the Approved Parking Manager is not in default under the Approved Parking
Management Agreement.
Section 5.25    Property Agreements. Without limiting the other provisions of
this Agreement and the other Loan Documents, without the consent of Lender
(which consent shall not be unreasonably withheld, conditioned or delayed),
Borrower shall (i) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under each Property Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material event of default (beyond applicable notice and grace periods) by
any party under each Property Agreement of which Borrower obtains actual
knowledge; (iii) intentionally blank; (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed under each Property Agreement in a commercially reasonable
manner; (v) cause the Property to be operated, in all material respects, in
accordance with each Property Agreement; and (vi) not, without the prior written
consent of Lender (which shall not be unreasonably withheld, conditioned or
delayed), (A) enter into any new Property Agreement or replace or execute
material modifications to any existing Property Agreement or renew or extend the
same (exclusive of, in each case, any automatic renewal or extension in
accordance with its terms), (B) surrender, terminate or cancel any Property
Agreement, (C) reduce or consent to the reduction of the term of any Property
Agreement, (D) materially increase or consent to the material increase of the
amount of any charges payable by Borrower under any Property Agreement, (E)
otherwise materially modify, change, supplement, alter or amend, or waive or
release any of its material rights and remedies under, any Property Agreement in
any material respect which is adverse to Borrower or (F) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, grant any approvals or otherwise take any action under any Property
Agreement, except to the extent the failure to do so would cause Borrower to be
in default under such Property Agreement and Borrower had provided Lender with
written notice of its intent to exercise such approval or take such action as
soon as practicable prior to doing so.


96

--------------------------------------------------------------------------------





ARTICLE VI

NEGATIVE COVENANTS
Section 6.1    Liens on the Collateral. Borrower shall not permit or suffer the
existence of any Lien on any of its assets, other than Permitted Encumbrances.
Section 6.2    Ownership. Borrower shall not own any assets other than the
Property and related personal property and fixtures located therein or used in
connection therewith.
Section 6.3    Transfers.
(a)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its stockholders, general partners and members, as
applicable, and principals of Borrower in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property and the Collateral as a means of
maintaining the value of the Property as security for repayment of the
Indebtedness and the performance of the obligations. Borrower acknowledges that
Lender has a valid interest in maintaining the value of the Property so as to
ensure that, should Borrower default in the repayment of the Indebtedness or the
performance of the obligations, Lender can recover the Indebtedness by a sale of
the Property and/or the Collateral.
(b)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 6.3, Borrower shall not, and shall not
permit any Borrower Party or any other Person having a direct or indirect
ownership or beneficial interest in Borrower, whether voluntarily or
involuntarily, to do any of the following: (collectively, a “Transfer”): (i)
sell, convey, mortgage, grant, bargain, encumber, pledge, assign, grant options
with respect to (including granting of any purchase options, rights of first
refusal, rights of first offer or similar rights in respect of any portion of
the Collateral or the subjecting of any portion of the Collateral to
restrictions on transfer), (ii) enter into an agreement for the leasing of all
or a substantial part of the Propety for any purpose other than the actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Revenue (provided, that, any Leases to Tenants such
as WeWork Companies Inc., Convene and Regus, for the use of the demised premises
to rent space to third parties, shall be deemed to comply with this provision),
or (iii) permit a Sale or Pledge of any direct or indirect interest in any
Borrower Party or any Person having a direct or indirect ownership or beneficial
interest in a Borrower Party, in each case, other than Permitted Transfers.
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral, the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial portion of the Property or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Gross Revenue; (iii) if a
Borrower Party or its direct or indirect owners is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Borrower Party or its direct or indirect owners
is a limited or general partnership or joint venture, any merger or


97

--------------------------------------------------------------------------------





consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general partner
or any profits or proceeds relating to such partnership interest, or the Sale or
Pledge of limited partnership interests or any profits or proceeds relating to
such limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Borrower Party or its direct or indirect owners
is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a member or non-member manager or the Sale
or Pledge of the membership interest of a member or any profits or proceeds
relating to such membership interest; (vi) if a Borrower Party or its direct or
indirect owners is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in such Borrower Party or its
direct or indirect owners, any change in the situs of such trust, or the
creation or issuance of new legal or beneficial interests; (vii) any direct
and/or indirect change of Control of Borrower such that Guarantor no longer
directly and/or indirectly Controls Borrower; (viii) entering into any contract
to do any of the foregoing (unless closing of such contract is conditioned on
obtaining Lender’s consent) or (ix) Borrower certificating its interest under
Article 8 or otherwise opting in to Article 8.
(d)    Notwithstanding anything to the contrary contained in this Section 6.3,
the following Transfers (herein, the “Permitted Transfers”) shall be permitted
hereunder, if and only if each of the requirements set forth herein are
satisfied:
(i)    a Lease entered into in accordance with this Agreement;
(ii)    a Permitted Encumbrance;
(iii)    a Transfer of publicly traded shares on a nationally or internationally
recognized stock exchange in any indirect equity owner of Borrower; or
(iv)    any other Transfer (but not a mortgage, pledge, hypothecation,
encumbrance or grant of a security interest) of a direct or indirect interest in
Borrower, provided that:
(A)    on the date of the Transfer, no Event of Default shall exist;
(B)    Borrower shall continue to be a Single-Purpose Entity;
(C)    Borrower shall pay all costs and expenses of Lender in connection with
any Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender’s counsel,
whether internal or outside;
(D)    in connection with any Transfer in which a Person that did not previously
own ten percent (10%) or more of the aggregate direct and/or indirect ownership
interests (at any tier of ownership) in Borrower shall acquire such a ten
percent (10%) direct and/or indirect ownership interest (at any tier of
ownership) in Borrower, then (I) Borrower shall, at least ten (10) Business Days
before such Permitted Transfer, notify Lender of the proposed transfer and
provide copies of all instruments effectuating such transfer, and any
organizational documents that Lender shall require, and such other information
as


98

--------------------------------------------------------------------------------





Lender shall reasonably request regarding the proposed transferee so as to
conduct such background checks, investigations, Patriot Act, the U.S. Bank
Secrecy Act, OFAC and other record searches as Lender shall reasonably (and any
regulatory requirements and/or internal compliance, “know your customer” and/or
committee requirements of Lender, to the extent such internal requirements are
applied on a non-discriminatory basis, shall be deemed reasonable) require (at
Borrower’s sole cost and expense), and if Lender, within ten (10) Business Days
of receiving such notice from Borrower, sends a notice to Borrower that it has
in good faith determined that such Transfer will result in a violation of its
legal, regulatory or internal organizational requirements, such Transfer shall
not constitute a Permitted Transfer and (II) such Transfer shall be conditioned
upon Borrower’s ability to, after giving effect to such Transfer, remake the
representations in Section 4.39 and continue to comply with the covenants set
forth in Section 5.22;
(E)    after giving effect to such Transfer, (A) a Brookfield Party shall
continue to Control Borrower and own, in the aggregate, at least ten percent
(10%) of all legal, beneficial and equity interests (direct or indirect) in
Borrower, (B) a Brookfield Party shall continue to Control Guarantor and own at
least twenty percent (20%) of all legal, beneficial and equity interests (direct
or indirect) in Guarantor, (C) Guarantor shall continue to Control Borrower and
own at least fifty-one percent (51%) of all legal, beneficial and equity
interest (direct or indirect) in Borrower, and (D) at least fifty-one percent
(51%) of all equity interests in Borrower are owned (directly or indirectly) by
a Brookfield Party and one or more Qualified Equity Holders;
(F)    any transferee acquiring twenty percent (20%) or more of the direct or
indirect equity interests in Borrower shall be a Qualified Transferee (and
Borrower shall provide Lender with at least ten (10) Business Days’ prior
written notice thereof);
(G)    the Property shall continue to be managed by one or more Approved
Property Manager(s), which shall control the day-to-day operations at the
Property;
(H)    the parking operations at the Property shall continue to be managed by
one or more Approved Parking Managers(s), which shall control the day-to-day
operations of the parking garages; and
(I)    if any such Transfer shall result in any Person (together with its
Affiliates) acquiring more than forty-nine percent (49%) of the direct or
indirect interest in Borrower and such Person (together with its Affiliates) did
not own more than forty-nine percent (49%) of the direct or indirect interest in
Borrower on the Closing Date, Borrower shall have delivered to Lender a new
substantive non-consolidation opinion from a nationally recognized law firm (or
a reputable law firm reasonably approved by Lender) in form and substance
reasonably satisfactory to Lender (it being acknowledged that if such non-


99

--------------------------------------------------------------------------------





consolidation opinion is substantially in the form and substance of the
Nonconsolidation Opinion, such non-consolidation opinion shall be deemed to be
satisfactory to Lender).
(v)    a pledge of any direct or indirect minority, non-Controlling interest in
Guarantor that in each case do not (when aggregated with any other such pledges)
result in more than ten percent (10%) of the direct and indirect interests in
Guarantor being pledged, provided, that the conditions set forth in Section
6.3(d)(iv) are satisfied;
(vi)    Transfers of less than forty-nine percent (49%) (in the aggregate with
respect to all Transfers consummated after the Closing Date) of the
non-Controlling preferred interests in Brookfield DLTA Fund Office Trust
Investor Inc. and Brookfield DLTA Fund Office Trust Inc.; provided, that, if the
Transfer results in any Person (together with its Affiliates) owning ten percent
(10%) or more of the direct or indirect interests in Borrower and such Person
(together with its Affiliates) did not own ten percent (10%) of the direct or
indirect interests in Borrower prior to such Transfer, then, Borrower shall
provide Lender with at least ten (10) Business Days’ prior written notice
thereof and such Person must satisfy Lender’s current customary underwriting
standards including, without limitation, background checks performed by Lender
and review of such other information requested by Lender in connection with know
your customer and anti-money laundering diligence; and
(vii)    A pledge of direct or indirect equity interest and right to
distributions from Guarantor only, so long as the following conditions are
satisfied:
(A)    No Event of Default shall exist;
(B)    Borrower shall provide Lender with at least ten (10) Business Days’ prior
written notice thereof;
(C)    Such pledge is made in connection with a corporate-level financing of not
less than $50,000,000 being provided by an Institutional Lender to a direct or
indirect beneficial owner or equity owner in Guarantor (a “Corporate Loan”);
(D)    Such pledge does not constitute more than thirty percent (30%) of the
total value of the collateral for such Corporate Loan at the time of origination
of such Corporate Loan;
(E)    The entities directly pledged for such Corporate Loan own (either
directly or through direct or indirect subsidiaries) not less than four (4) real
estate assets in addition to the Property;
(F)    Borrower shall have no obligations or liabilities with respect to any
Corporate Loan; and
(G)    The loan documents in respect of such Corporate Loan provide that (1) the
lender thereunder shall provide to Lender at least thirty (30)


100

--------------------------------------------------------------------------------





days’ prior written notice before the lender thereunder commences a foreclosure
action or other exercise of its remedies, (2) the lender thereunder shall,
within fifteen (15) days following the exercise of its remedies, deliver to
Lender a replacement non-consolidation opinion, (3) after giving effect to any
such foreclosure, the Borrower shall be a Single-Purpose Entity, and (4)
immediately following the completion of a foreclosure action or other exercise
of such lender’s remedies under such loan documents, Borrower reaffirms the
obligations of Borrower under the Loan Documents and agrees to be bound by the
terms thereof.
For the avoidance of doubt, nothing contained in this Agreement shall prohibit
or be deemed to prohibit (i) unsecured corporate credit lines and unsecured
corporate credit facilities provided by an institutional lender (each, an
“Unsecured Corporate Loan”) to the Guarantor or any direct or indirect
beneficial or equity owner in Guarantor (each, an “Upper-Tier Brookfield
Entity”), and (ii) unsecured Indebtedness between Upper-Tier Brookfield Entities
(“Upper-Tier Brookfield Indebtedness”); provided, that, in each case (x)
Borrower has no obligations or liabilities with respect to any Unsecured
Corporate Loan or Upper-Tier Brookfield Indebtedness and (y) nothing contained
herein shall be deemed to limit the obligations of Guarantor under the Loan
Documents (including, without limitation, compliance with the Guarantor Net
Worth Covenant).
Section 6.4    Debt. Borrower shall not have any Debt, other than Permitted
Debt.
Section 6.5    Dissolution; Merger or Consolidation. Borrower shall not
dissolve, terminate, liquidate, merge with or consolidate into another Person.
Section 6.6    Change in Business. Borrower shall not make any material change
in the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.
Section 6.7    Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.
Section 6.8    Affiliate Transactions. Except as disclosed to Lender in the
Exception Report or otherwise approved by Lender, Borrower shall not enter into,
or be a party to, any transaction with any Affiliate of Borrower.
Section 6.9    Misapplication of Funds. Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Clearing Account
as required by Section 3.1, (c) make any distributions to equityholders during
the continuance of a Cash Flow Sweep Period or Event of Default unless expressly
permitted hereunder, or (d) misappropriate any security deposit or portion
thereof.
Section 6.10    Jurisdiction of Formation; Name. Borrower shall not change its
jurisdiction of formation or name without giving Lender at least fifteen (15)
Business Days prior written notice and promptly providing Lender such
information and replacement Uniform Commercial Code financing statements and
legal opinions (regarding creation and perfection of Liens) as Lender may
reasonably request in connection therewith.


101

--------------------------------------------------------------------------------





Section 6.11    Modifications and Waivers. Unless otherwise consented to in
writing by Lender:
(a)    Borrower shall not amend, modify, terminate, renew, or surrender any
rights or remedies under any Lease, or enter into any Lease, except in
compliance with Section 5.7;
(b)    Borrower shall not terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation);
(c)    Borrower shall not terminate, amend or materially modify (provided, that,
any modification that increases the fees, changes the term or increases any
financial obligations shall be deemed a material modification) the Approved
Management Agreement, the Approved Parking Management Agreement and/or the
Approved Listing Agreement;
(d)    Borrower shall not amend, modify or terminate any Property Agreement; and
(e)    Borrower shall not, without the prior approval of Lender, not to be
unreasonably withheld, conditioned or delayed, (x) enter into any Material
Agreement, or amend, modify, surrender or waive any material rights or remedies
under any Material Agreement, except, in each case, on arms-length commercially
reasonable terms, (y) terminate any Material Agreement prior to the date of
termination set forth in such Material Agreement, except for terminations in
connection with a material default thereunder, or (z) default in its obligations
under any Material Agreement.
Section 6.12    ERISA.
(a)    Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
(b)    Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgage or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions.
Section 6.13    Alterations and Expansions. During the continuance of any Cash
Flow Sweep Period or Event of Default, Borrower shall not incur or contract to
incur any capital improvements requiring Capital Expenditures that are not
consistent with the Approved Annual Budget (it being understood that Borrower
may complete all capital improvements required to be made under Leases entered
into in accordance with the terms of this Agreement). Borrower shall not
perform, undertake, contract to perform or consent to any Material Alteration
without the prior written consent of Lender, which consent (in the absence of a
Cash Flow Sweep Period or


102

--------------------------------------------------------------------------------





an Event of Default) shall not be unreasonably withheld, delayed or conditioned,
but may be conditioned on the delivery of additional collateral in the form of
cash or cash equivalents acceptable to Lender; provided, that, if the cost of
the Material Alteration does not exceed $27,000,000.00 (in the aggregate), in
lieu of delivering cash collateral Guarantor may execute and deliver a
completion guaranty in form and substance acceptable to Lender and Guarantor
pursuant to which Guarantor will guaranty the completion of the Material
Alteration on the terms set forth in the completion guaranty. If Lender’s
consent is requested hereunder with respect to a Material Alteration, Lender may
retain a construction consultant to review such request and, if such request is
granted, Lender may retain a construction consultant to inspect the work from
time to time. Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant. Notwithstanding the
foregoing, in the event that Borrower is required to perform and/or pay the cost
of any renovation of the retail atrium located between the Property and that
certain property commonly known as Wells Fargo Center – North and located at 333
South Grand Avenue, Los Angeles, California, Lender’s consent shall be required
for any such payment or performance by Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed.
Section 6.14    Advances and Investments. Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.
Section 6.15    Single-Purpose Entity. Borrower shall at all times be a
Single-Purpose Entity. Borrower shall not remove or replace any Independent
Director without Cause and without providing at least two (2) Business Days’
advance written notice thereof to Lender and the Rating Agencies.
Section 6.16    Zoning and Uses. Borrower shall not do any of the following
without the prior written consent of Lender:
(a)    initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Property, or use or permit the use of the Property in a manner
that would result in the use of the Property becoming a nonconforming use under
applicable land-use restrictions or zoning ordinances or that would violate the
terms of any Lease, Material Agreement or Legal Requirement (and if under
applicable zoning ordinances the use of all or any portion of the Property is a
nonconforming use, Borrower shall not cause or permit such nonconforming use to
be discontinued or abandoned);
(b)    impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property;
(c)    execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property; or


103

--------------------------------------------------------------------------------





(d)    permit or consent to the Property’s being used by the public or any
Person in such manner as is reasonably likely to make possible a claim of
adverse usage or possession or of any implied dedication or easement.
Section 6.17    Waste. Borrower shall not commit or permit any Waste on the
Property, nor take any actions that might invalidate any insurance carried on
the Property (and Borrower shall promptly correct any such actions of which
Borrower becomes aware).
ARTICLE VII

DEFAULTS
Section 7.1    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):
(a)    Payment.
(i)    If (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Payment Date, (C) any
prepayment of principal due under this Agreement or the Note is not paid when
due, (D) the Spread Maintenance Premium is not paid when due, or (E) any deposit
to the Reserve Accounts is not made when due; provided, that, that if sufficient
funds to make a payment that is required under clauses (B) or (D) hereunder are
on deposit in the Cash Management Account on any applicable date when the same
is due and payable under the Loan Documents, Servicer or Lender is obligated to
make the same available to Borrower and Borrower has satisfied the conditions
precedent to the receipt of such funds, the failure Servicer or Lender to remit
such payment therefrom shall not constitute an Event of Default hereunder; or
(ii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower.
(b)    Representations. Any representation made by Borrower in any of the Loan
Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made; except to the extent that (i) such misrepresentation
was not intentional or otherwise known to Borrower to be false or misleading in
any material respect when made, (ii) Borrower cures the underlying facts and/or
circumstances causing such misrepresentation in such a way that makes make such
representation true and correct, and (iii) such misrepresentation is diligently
and expeditiously cured in connection herewith (provided


104

--------------------------------------------------------------------------------





that to the extent such cure is (A) monetary in nature, such cure must be
completed within ten (10) Business Days, and (B) non-monetary in nature, such
cure must be completed within thirty (30) days).
(c)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby and Borrower shall fail to promptly comply with
Section 5.9 to remedy such failure; or a default by Borrower, Guarantor or any
of their respective affiliates shall occur under any of the other Loan Documents
or Material Agreements, or a default by Borrower shall occur under the Approved
Management Agreement, the Approved Parking Management Agreement, the Approved
Listing Agreement, in each case, beyond the expiration of any applicable cure
period.
(d)    Bankruptcy, etc.
(i)    any Borrower Party shall commence a voluntary case concerning itself
under Title 11 of the United States Code (as amended, modified, succeeded or
replaced, from time to time, the “Bankruptcy Code”);
(ii)    any Borrower Party shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Borrower Party, or shall dissolve or
otherwise cease to exist;
(iii)    if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by any Borrower Party, or
if any proceeding for the dissolution or liquidation of Borrower or Guarantor
shall be instituted, or if Borrower or Guarantor is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to,
acquiesced in by or solicited by any Borrower Party, such Event of Default shall
be deemed cured and no longer continuing if such proceeding is discharged,
stayed or dismissed within ninety (90) days of commencement of the same;
(iv)    any Borrower Party is adjudicated insolvent or bankrupt;
(v)    any Borrower Party suffers appointment of any custodian or the like for
it or for any substantial portion of its property and such appointment continues
unchanged or unstayed for a period of ninety (90) days after commencement of
such appointment;
(vi)    any Borrower Party makes a general assignment for the benefit of
creditors; or
(vii)    any Borrower Party takes any action for the purpose of effecting any of
the foregoing.


105

--------------------------------------------------------------------------------





For purposes of an Event of Default under subsections 7.1(d)(i), (ii), and
(iv)-(vii) only, Borrower Party shall not include Initial Approved Property
Manager or any other Approved Property Manager that is an Affiliate of Borrower
or Guarantor.
(e)    Transfers. Any Transfer that is not a Permitted Transfer.
(f)    Property Taxes. If any of the Property Taxes or other charges imposed by
any Governmental Authority are not paid when due (provided that it shall not be
an Event of Default if there are sufficient funds in the Basic Carrying Costs
Escrow Account to pay such amounts when due, no other Event of Default is
continuing, Borrower shall have provided Lender with copies of the applicable
Property Tax bills in accordance with Section 3.4(d), and Servicer fails to
direct such payment to be made in violation of this Agreement).
(g)    Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder; except to the extent that such Policies lapse due
to the nonpayment of Insurance Premiums and either (x)    sums sufficient to
make such payments are on deposit in the Basic Carrying Costs Escrow Account or
aggregate sums are on deposit in the Cash Management Account sufficient to make
such payment and the other payments required to be made pursuant to Section
3.2(b) or Section 3.4(d), as applicable, and, in either case, Lender’s access to
such sums is not restricted or constrained in any manner and Lender fails to
apply such funds in violation of the Loan Documents; or (y) (A) Lender has not
received evidence of the insurance required hereunder being renewed at least
three (3) Business Days prior to expiration of the Policies or (B) copies of the
Policies (or other evidence of required insurance reasonably acceptable to
Lender) are not delivered to Lender on or prior to the date the same are to be
delivered hereunder and such failure specified in this clause (B) continues for
ten (10) days following written notice from Lender to Borrower thereof.
(h)    ERISA; Negative Covenants. A default shall occur in the due performance
or observance by Borrower of any term, covenant or agreement contained in
Sections 5.8, 6.1, 6.2, 6.4, 6.5, 6.6, 6.8 (provided, that in the case of a
breach of Section 6.8 only, such breach shall not constitute an Event of Default
in the event that such breach shall be remedied within ten (10) Business Days
after written notice thereof from Lender), 6.10, 6.13, 6.15 (provided, that in
the case of a breach of Section 6.15 only, such breach shall not constitute an
Event of Default in the event that such breach shall be remedied within a timely
manner and in any event within not more than ten (10) days of Lender’s written
request and within ten (10) days following the written request of Lender,
Borrower delivers an update to the Nonconsolidation Opinion acceptable to Lender
from a nationally recognized law firm (or a reputable law firm reasonably
approved by Lender) confirming that such breach does not alter the opinions
given therein), 6.16 and 6.17 (provided, that in the case of a breach of Section
6.17 only, such breach shall not constitute an Event of Default in the event
that such breach shall be remedied within thirty (30) days after written notice
thereof from Lender).
(i)    Interest Rate Cap Agreement. If Borrower fails to obtain or maintain an
Interest Rate Cap Agreement or replacement thereof in accordance with the terms
of this Agreement.


106

--------------------------------------------------------------------------------





(j)    Enforceability of Loan Documents. If any Loan Documents shall fail to be
in full force and effect to give Lender the rights, powers and privileges (to
the extent necessary for Lender to adequately obtain the practical realization
of the principal benefits intended to be provided) and/or the Liens purported to
be created thereby, or if Borrower or Guarantor shall assert that any Loan
Document is not in full force and effect or fails to give Lender the rights,
powers and privileges (to the extent necessary for Lender to adequately obtain
the practical realization of the principal benefits intended to be provided)
and/or the Liens purported to be created thereby.
(k)    Taking. If the Property shall be taken (other than as a result of a
Condemnation in accordance with this Agreement), attached, sequestered on
execution or other process of law in any action against Borrower; and such
action is not stayed or bonded over in a manner acceptable to Lender within
thirty (30) days thereof, or is not capable of being bonded over or stayed in a
manner acceptable to Lender.
(l)    Patriot Act. If Borrower or Guarantor, or any direct or indirect owner
thereof (other than shareholders or other equityholders of publicly traded
shares or equity interests) shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction.
(m)    Severance. Borrower fails to comply with any of the terms, covenants or
conditions of Section 9.36 after expiration of ten (10) Business Days after
written notice thereof from Lender.
(n)    Unpermitted Liens. Subject to Borrower’s right to contest set forth in
and in accordance with this Agreement, if the Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Permitted Encumbrance.
(o)    Management Agreements. A breach of the covenants set forth in Sections
5.10, 5.23 or 5.24 hereof.
(p)    Tax Filings. A breach of any representation, warranty or covenant
contained in Section 4.7 hereof.
(q)    Covenant Breaches. A breach of the covenants set forth in Sections 5.11,
5.12, 5.13 or 5.5 hereof.
(r)    Non-Consolidation Opinion. If any of the assumptions contained in the
Nonconsolidation Opinion, or in any other non-consolidation opinion delivered to
Lender in connection with the Loan, or in any other non-consolidation opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect.
(s)    Legal Requirements. Borrower shall fail to cure properly any violations
of Legal Requirements affecting all or any portion of the Property within thirty
(30) days after Borrower first receives written notice of any such violations;
provided, however, if any such violation cannot be cured within such 30 day
period, then Borrower shall be permitted up to an additional sixty (60) days to
cure such violation provided that Borrower commences a cure within such initial
30-day period and thereafter diligently and continuously pursues such cure and
such longer cure period does not violate the requirements set forth in the
written notice.


107

--------------------------------------------------------------------------------





(t)    Guarantor Default. A breach by Guarantor of the Guarantor Net Worth
Covenant.
(u)    Deferred Maintenance Conditions. A breach of the covenant set forth in
Section 5.2(b); provided, that such breach shall not constitute an Event of
Default in the event that such breach shall be remedied within sixty (60) days
following the expiration of the applicable time period for remediation of the
applicable Deferred Maintenance Condition.
(v)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that in the case of a
default that can be cured by the payment of money, such default shall not
constitute an Event of Default unless and until it shall remain uncured for ten
(10) days after Borrower receives written notice thereof from Lender; and in the
case of a default that cannot be cured by the payment of money but is
susceptible of being cured within thirty (30) days, such default shall not
constitute an Event of Default unless and until it remains uncured for thirty
(30) days after Borrower receives written notice thereof from Lender, provided
that promptly following its receipt of such written notice, Borrower delivers
written notice to Lender of its intention and ability to effect such cure within
such 30-day period; and if such non-monetary default is not cured within such
thirty (30) day period despite Borrower’s diligent efforts, and provided further
that Borrower shall have commenced to cure such Event of Default within such
30-day period shall and thereafter diligently and expeditiously proceed to cure
the same, such 30-day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Event of
Default, such additional period not to exceed ninety (90) days.
Section 7.2    Remedies.
(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.
(b)    If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and


108

--------------------------------------------------------------------------------





secured by the remaining Collateral. At the election of Lender, the Notes shall
be deemed to have been accelerated only to the extent of the net proceeds
actually received by Lender with respect to the Property and applied in
reduction of the Indebtedness.
(c)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the Insurance Requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Property upon reasonable notice to Borrower for such purposes
or appear in, defend, or bring any action or proceeding to protect its interest
in the Collateral or to foreclose the Mortgage or collect the Indebtedness. The
out-of-pocket costs and expenses incurred by Lender in exercising rights under
this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Mortgage and other Loan Documents and
shall be due and payable to Lender upon demand therefor.
(d)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.
Section 7.3    Application of Payments After an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
ARTICLE VIII

INTENTIONALLY BLANK
ARTICLE IX

MISCELLANEOUS
Section 9.1    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 9.2    GOVERNING LAW.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.


109

--------------------------------------------------------------------------------





(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY (i)
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).
Section 9.3    Modification, Waiver in Writing, Approval of Lender. Neither this
Agreement nor any other Loan Document may be amended, changed, waived,
discharged or terminated, nor shall any consent or approval of Lender be granted
hereunder, unless such amendment, change, waiver, discharge, termination,
consent or approval is in writing signed by Lender. Wherever Lender’s approval
is required hereunder, whether subject to Lender’s sole or reasonable
discretion, such approval may be conditioned upon satisfaction of the Rating
Condition with respect to such matter
Section 9.4    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (except that any party hereto may change its address and other
contact information for purposes hereof at any time by sending a written notice
to the other parties to this Agreement in the manner provided for in this
Section 9.4). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
If to Lender:
H/2 Financial Funding I LLC
680 Washington Boulevard
Seventh Floor
Stamford, Connecticut 06901
Attention: Daniel Ottensoser


110

--------------------------------------------------------------------------------





With a copy to:
H/2 Financial Funding I LLC
680 Washington Boulevard
Seventh Floor
Stamford, Connecticut 06901
Attention: William Stefko
And a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: Victoria Shusterman, Esq.
If to Borrower:
Maguire Properties-355 S. Grand, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
with a copy to:    
Maguire Properties-355 S. Grand, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David L. Nagler, Esq.
Section 9.5    TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH


111

--------------------------------------------------------------------------------





THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE
EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 9.6    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 9.7    Assignment. Except as expressly permitted in Section 6.3,
Borrower may not sell, assign or otherwise transfer any rights, obligations or
other interest of Borrower in or under the Loan Documents.
Section 9.8    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under Legal
Requirements, but if any provision of this Agreement shall be prohibited by or
invalid under Legal Requirements, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.
Section 9.9    Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to the fullest extent permitted by
law, Borrower hereby waives and shall not assert any rights in respect of a
marshalling of Collateral, a sale in the inverse order of alienation, any
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Lender under the
Loan Documents to a sale of the Collateral or any portion thereof in any
sequence and any combination as determined by Lender in its sole discretion.
Section 9.10    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages,


112

--------------------------------------------------------------------------------





and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment; provided,
however, that the forgoing shall not prevent Borrower from obtaining a monetary
judgment against Lender if it is determined by a court of competent jurisdiction
that Lender acted with gross negligence, bad faith or willful misconduct.
Notwithstanding anything herein to the contrary, Borrower shall not assert, and
hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 9.11    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any offsets, counterclaims or defenses.
Borrower waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with the Notes, this Agreement,
the other Loan Documents or the Indebtedness. Any assignee of Lender’s interest
in the Loan shall take the same free and clear of all offsets, counterclaims or
defenses against the assigning Lender.
Section 9.12    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
the Property other than that of mortgagee or lender.
Section 9.13    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.
Section 9.14    Brokers and Financial Advisors. Borrower hereby represents to
Lender that, except for Eastdil Secured LLC (“Broker”), it has not dealt with
any financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement.
Borrower shall indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, losses, costs and expenses of any kind (including
Lender’s attorneys’ fees and expenses) in any way relating to or arising out of
a claim by any Person (including Broker) that such Person acted on behalf of
Borrower in connection with the transactions contemplated in this Agreement. The
provisions of this Section 9.14 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.


113

--------------------------------------------------------------------------------





Section 9.15    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.
Section 9.16    Estoppel Certificates.
(a)    Borrower shall execute, acknowledge and deliver to Lender, within ten
(10) Business Days after receipt of Lender’s written request therefor at any
time from time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) any offsets or defenses to the payment of the Indebtedness,
(D) that the Notes, this Agreement, the Mortgage and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents), (G)
to Borrower’s knowledge, whether or not any of the Tenants under the Leases are
in material default under the Leases (setting forth the specific nature of any
such material defaults) and (H) such other matters as Lender may reasonably
request. Any prospective purchaser of any interest in a Loan shall be permitted
to rely on such certificate. Borrower shall not be required to deliver such
certificates more frequently than one time in any 12-month period, other than
the 12-month period during which a Secondary Market Transaction occurs or is
attempted or if an Event of Default has occurred and is continuing.
(b)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and thereafter promptly deliver to Lender
duly executed estoppel certificates from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party, that
rent has not been paid more than one month in advance, except as security, and
that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease. Borrower shall not be required
to deliver such certificates more frequently than one time in any 12-month
period, other than the 12-month period during which a Secondary Market
Transaction occurs or is attempted or if an Event of Default has occurred and is
continuing.
(c)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from updated REA Estoppels in the form of REA Estoppels that
were delivered to Lender on the Closing Date. Borrower shall not be required to
deliver such certificates more frequently than one time in any 12-month period,
other than the 12-month period during which a Secondary Market Transaction
occurs or is attempted or if an Event of Default has occurred and is continuing.
(d)    Borrower shall deliver to Lender, upon request, estoppel certificates
from the Approved Property Manager, Approved Parking Manager and/or Approved
Listing Lender, each in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not


114

--------------------------------------------------------------------------------





be required to deliver such certificates more than three (3) times during the
term of the Loan and not more frequently than one time in any 12-month period,
other than the 12-month period during which a Secondary Market Transaction
occurs or is attempted or if an Event of Default has occurred and is continuing.
Section 9.17    General Indemnity; Payment of Expenses.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender, each Lender and its respective
officers, partners, members, directors, trustees, advisors, employees, agents,
affiliates, successors and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party; and, provided, further, that this Section
9.17(a) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.
(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.17 are unenforceable in whole or in part or are otherwise unavailable
to an Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section 9.17 will be in
addition to any liability that Borrower may otherwise have hereunder and under
the other Loan Documents.
(c)    To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory


115

--------------------------------------------------------------------------------





to the applicable Indemnified Party in a timely manner, or (ii) the applicable
Indemnified Party shall have been advised by counsel that there are actual or
potential material conflicts of interest between Borrower and the applicable
Indemnified Party, including situations in which there are one or more legal
defenses available to the applicable Indemnified Party that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Party shall not compromise or settle such action defended without
Borrower’s consent, which shall not be unreasonably withheld or delayed. Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Party, reimburse the applicable Indemnified Party for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the applicable
Indemnified Party in accordance with this Section 9.17 in connection with
defending any claim subject to indemnification hereunder.
(d)    Any amounts payable to Lender by reason of the application of this
Section 9.17 shall be secured by the Mortgage and shall become due and payable
five (5) Business Days after written request from Lender to Borrower and shall
bear interest at the Default Rate from the expiration of such notice period
until paid.
(e)    The provisions of and undertakings and indemnification set forth in this
Section 9.17 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
(f)    Except as otherwise provided herein (including, without limitation, in
Sections 9.22 and 9.38 hereof), Borrower shall reimburse Lender within ten (10)
Business Days after written demand from Lender for (i) all reasonable
out-of-pocket costs and expenses incurred by Lender (or any of its affiliates)
in connection with the origination of the Loan, including legal fees and
disbursements, accounting fees, and the costs of the Appraisal, the Engineering
Report, the Title Insurance Policy, the Survey, the Environmental Report and any
other third-party diligence materials; (ii) all out-of-pocket costs and expenses
incurred by Lender (or any of its affiliates) in connection with (A) monitoring
Borrower’s ongoing performance of and compliance with Borrower’s agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters relating hereto (including Leases, Material
Agreements, and Permitted Encumbrances), (C) filing, registration and recording
fees and expenses and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents (including the filing, registration or recording of any instrument of
further assurance) and all federal, state, county and municipal, taxes
(including, if applicable, intangible taxes), search fees, title insurance
premiums, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Documents, any mortgage
supplemental thereto, any security instrument with respect to the Collateral or
any instrument of further assurance, (D) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or


116

--------------------------------------------------------------------------------





other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents or any Collateral, and (E) the satisfaction
of any Rating Condition in respect of any matter required or requested by
Borrower hereunder; and (iii) all out-of-pocket costs and expenses (including
reasonable attorney’s fees and, if the Loan has been securitized, market rate
special servicing fees) actually incurred by Lender (or any of its affiliates)
in connection with the enforcement of any obligations of Borrower, or a Default
by Borrower, under the Loan Documents, including any actual or attempted
foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring, settlement
or workout and any insolvency or bankruptcy proceedings (including any
applicable transfer taxes). Without limiting the foregoing, Borrower shall pay
all costs, expenses and fees of Lender from Defaults by Borrower or requests by
Borrower (including enforcement expenses and (1) if the Loan has been
securitized, any market rate liquidation fees, workout fees, or any other
similar fees and interest payable on advances made by Lender with respect to
expenses of curing Borrower’s defaults under the Loan Documents, and (2) any
expenses paid by Lender in respect of the protection and preservation of any
Property, such as payment of taxes and insurance premiums); and the costs of all
property inspections and/or appraisals (or any updates to any existing
inspection or appraisal) that Lender may be required to obtain due to a request
by Borrower or the occurrence of a Default.
Section 9.18    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 9.19    Recourse.
(a)    Subject to the qualifications herein, Lender shall not enforce Borrower’s
obligation to pay the Indebtedness by any action or proceeding wherein a
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any of its Affiliates, or any Exculpated Person,
except for foreclosure actions or any other appropriate actions or proceedings
in order to fully exercise Lender’s remedies in respect of, and to realize upon,
the Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents.
(b)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Guarantor under the
Recourse Guaranty) resulting from or arising out of any of the following (the
“Indemnified Liabilities”), which Indemnified Liabilities shall be guaranteed by
Guarantor pursuant to the Recourse Guaranty:


117

--------------------------------------------------------------------------------





(i)    Any wrongful removal at the Property of any personal property, fixtures
or other Collateral following the occurrence and during the continuance of an
Event of Default (other than the replacement or other disposition of obsolete or
non-useful personal property and fixtures in the ordinary course of business or
as otherwise permitted pursuant to the terms hereof), or intentional physical
Waste, in each case, committed or permitted by any Borrower Party or any
Controlled Affiliate of any such Borrower Party;
(ii)    any fraud, willful misconduct or material misrepresentation committed by
any Borrower Party or any Controlled Affiliate thereof, including, without
limitation, knowing material misstatements in securitization offering materials
approved by Borrower (which approved sections shall only include factual matters
related to the Borrower Parties and the Property);
(iii)    intentionally blank;
(iv)    the misappropriation or misapplication by any Borrower Party or any
Controlled Affiliate thereof of any funds in violation of the Loan Documents
(including misappropriation or misapplication of Loss Proceeds, Revenues, Loan
proceeds and/or security deposits and including a failure by Borrower to deliver
to Lender any bond or other instrument held by Borrower in lieu of a cash
security deposit following foreclosure of the Mortgage, the appointment of a
receiver or any other exercise of Lender’s remedies under the Loan Documents);
(v)    any voluntary incurrence of Debt, other than Permitted Debt; excluding
any Debt incurred as a result of a failure to pay any Budgeted Operating
Expenses to the extent that, after cash flow at the Property has been disbursed
from the Cash Management Account in accordance with Section 3.2, the cash flow
made available to pay such Budgeted Operating Expenses is insufficient to pay
such Budgeted Operating Expenses;
(vi)    the filing by any Borrower Party or any Affiliate thereof (but not a
bankruptcy trustee or receiver on behalf of any of the foregoing) of a motion
for substantive consolidation of Borrower into another entity citing the breach
of any covenant set forth in Section 6.15 as a primary factor in such motion;
(vii)    the failure by a Borrower Party or any Controlled Affiliate thereof to
apply available funds from cash flow at the Property (after such cash flow has
been disbursed from the Cash Management Account in accordance with Section 3.2)
to pay or maintain the Policies or to pay the amount of any deductible required
thereunder following a Casualty or other insurance claim, excluding any such
failure resulting from Lender’s failure to disburse funds from cash flow at the
Property that are sufficient to pay such amounts;
(viii)    the failure by a Borrower Party or any Controlled Affiliate thereof to
apply available funds from cash flow at the Property (after such cash flow has
been disbursed from the Cash Management Account in accordance with Section 3.2)
to pay


118

--------------------------------------------------------------------------------





Property Taxes, excluding any such failure resulting from Lender’s failure to
disburse funds from cash flow at the Property that are sufficient to pay such
Property Taxes;
(ix)    the failure by a Borrower Party or any Controlled Affiliate thereof to
apply available funds from cash flow at the Property (after such cash flow has
been disbursed from the Cash Management Account) in accordance with Section 3.2)
to pay charges (including charges for labor and materials) that results in a
Lien on the Property, unless contested by Borrower in good faith and otherwise
in accordance with the terms of this Agreement and the other Loan Documents;
(x)    the material breach of Section 6.15 excluding any breach resulting solely
from a failure of the Property to generate sufficient cash flow or a failure of
Guarantor to contribute additional capital;
(xi)    any Borrower Party or any Affiliate of any Borrower Party raises
defenses to Lender’s pursuit of any remedies under the Loan Documents, which
defenses are found by a court of competent jurisdiction to be without merit and
raised in bad faith;
(xii)    any liabilities of Borrower related to Borrower’s ownership of assets,
if any, prior to the date hereof that do not constitute collateral for the Loan;
and
(xiii)    any fees or commissions paid by Borrower to any Affiliate in violation
of the terms of the Loan Documents, it being understood that Approved Manager
shall be entitled to be paid its then current management fees at all times while
it is performing services under the Approved Management Agreement.
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Guarantor, jointly and severally, if:
(i)    there is any (a) Transfer of a fee interest in the Property or a ground
lease or Master Lease of the Property, or (b) Transfer of any direct or indirect
equity interests in Borrower that causes a change of Control of Borrower, in
each case, in violation of the terms of this Agreement; provided, that a
mechanics’ or materialmens’ liens shall not constitute a Transfer in violation
of the Loan Documents for purposes hereof;
(ii)    Borrower encumbers the Property or any other Collateral, in each case,
to secure additional financing, or Borrower’s equityholders incur prohibited
mezzanine financing, in each case, without the prior written consent of Lender;
(iii)    any petition for bankruptcy, insolvency, dissolution or liquidation
under the Bankruptcy Code or any similar federal or state law is voluntarily
filed by Borrower, consented to, or acquiesced in by, any Borrower Related
Party;
(iv)    any Borrower Related Party shall have colluded with other creditors to
cause an involuntary bankruptcy filing with respect to Borrower; or


119

--------------------------------------------------------------------------------





(v)    Borrower fails to comply with any representation, warranty or covenant
set forth in Section 6.15 hereof or failing to maintain its status as a Single-
Purpose Entity, as required by, and in accordance with, the terms and provisions
of this Agreement that results in a substantive consolidation of Borrower with
any of its Affiliates.
(c)    The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Note, the Indebtedness secured by the
Collateral, or the Liens on the Collateral, or the right of Lender, as mortgagee
or secured party, to foreclose and/or enforce its rights with respect to the
Collateral after the occurrence and during the continuance of an Event of
Default. Nothing in this Agreement shall be deemed to be a waiver of any right
which Lender may have under the Bankruptcy Code to file a claim for the full
amount of the debt owing to Lender by Borrower or to require that all Collateral
shall continue to secure all of the Indebtedness owing to Lender in accordance
with the Loan Documents. Lender may seek a judgment on the Notes (and, if
necessary, name Borrower in such suit) as part of judicial proceedings to
foreclose on any Collateral or as a prerequisite to any such foreclosure or to
confirm any foreclosure or sale pursuant to power of sale thereunder, and in the
event any suit is brought on the Notes, or with respect to any Indebtedness or
any judgment rendered in such judicial proceedings, such judgment shall
constitute a Lien on and may be enforced on and against the Collateral and the
rents, profits, issues, products and proceeds thereof. Nothing in this Agreement
shall impair the right of Lender to accelerate the maturity of the Notes upon
the occurrence of an Event of Default, nor shall anything in this Agreement
impair or be construed to impair the right of Lender to seek personal judgments,
and to enforce all rights and remedies under applicable Legal Requirements,
jointly and severally against any indemnitors and guarantors to the extent
allowed by any applicable Loan Documents. The provisions set forth in this
Section are not intended as a release or discharge of the obligations due under
the Notes or under any Loan Documents, but are intended as a limitation, to the
extent provided in this Section, on Lender’s right to sue for a deficiency or
seek a personal judgment except as required in order to realize on the
Collateral.
Section 9.20    Right of Set-Off. In addition to any rights now or hereafter
granted under Legal Requirements or otherwise, and not by way of limitation of
any such rights, during the continuance of an Event of Default, Lender may from
time to time, without presentment, demand, protest or other notice of any kind
(all of such rights being hereby expressly waived), set-off and appropriate and
apply any and all deposits (general or special) and any other indebtedness at
any time held or owing by Lender (including branches, agencies or affiliates of
Lender wherever located) to or for the credit or the account of Borrower against
the obligations and liabilities of Borrower to Lender hereunder, under the
Notes, the other Loan Documents or otherwise, irrespective of whether Lender
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of Lender
subsequent thereto.
Section 9.21    Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Property or other Collateral, (b) any


120

--------------------------------------------------------------------------------





environmental report, or (c) any other matters or items, including engineering,
soils and seismic reports that are contemplated in the Loan Documents. Any such
selection, review, inspection, examination and the like, and any other due
diligence conducted by Lender, is solely for the purpose of protecting Lender’s
rights under the Loan Documents, and shall not render Lender liable to Borrower
or any third party for the existence, sufficiency, accuracy, completeness or
legality thereof.
Section 9.22    Servicer. At the option of Lender, the Loan may be serviced by a
servicer or special servicer (the “Servicer”) selected by Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement between Lender
and Servicer. Servicer may, at any time, delegate all or any portion of its
responsibilities for the servicing and administration of the Loan to a
sub-servicer or sub-servicers. Borrower agrees that Strategic Asset Services LLC
shall be the initial Servicer hereunder. Lender shall be responsible for the
fees, costs and expenses of any Servicer (including any monthly servicing fees),
except that, if the Loan has been securitized, Borrower shall be responsible for
any special servicing fees due and owing during the continuance of an Event of
Default in accordance with Section 9.17.
Section 9.23    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Guarantor, Borrower or any other Person or any of their
respective affiliates or to advise or opine on any related solvency or viability
issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transactions between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Guarantor or their respective affiliates, stockholders, employees or creditors
or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Guarantor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Guarantor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Guarantor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower,
Guarantor of their respective affiliates, stockholders, employees or creditors.
Nothing in this Agreement or the other Loan Documents is intended to confer upon
any other Person (including


121

--------------------------------------------------------------------------------





affiliates, stockholders, employees or creditors of Borrower and Guarantor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including
Guarantor, as well as of other Persons that may (i) be involved in transactions
arising from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Guarantor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Guarantor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Guarantor, or such other
Persons. The Transaction may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
the Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Guarantor or any of their
respective affiliates or to use such information on behalf of Borrower,
Guarantor or any of their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.24    Borrower Information. Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request that is reasonably available to Borrower or to any Affiliate
of Borrower. Lender shall have the right to disclose any and all information
provided to Lender by Borrower or Guarantor regarding Borrower, Guarantor, the
Loan and the Property (i) to Lender, (i) to Affiliates of Lender and to Lender’s
agents and advisors, (ii) to any actual or potential assignee, transferee or
participant in connection with a Secondary Market Transaction, and to any
investors or prospective investors, and their respective advisors and agents,
including the operating advisor, or to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations, or to any Person that is a
party to a repurchase agreement with respect to the Loan; provided, that prior
to providing any such information Lender shall notify such Person that the
confidential information being provided is confidential and Lender shall
instruct such person to keep the confidential information


122

--------------------------------------------------------------------------------





confidential, (iii) to any Rating Agency in connection with a Secondary Market
Transaction or as otherwise required in connection with a disposition of the
Loan, (iv) to any Person necessary or desirable in connection with the exercise
of any remedies hereunder or under any other Loan Document following an Event of
Default, (v) to any governmental agency, including the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System, the FDIC, the
Securities and Exchange Commission and any other regulatory authority that may
exercise authority over Lender or any investor in the Certificates (including
the Servicer, the securitization trustee and their respective agents and
employees) or any representative thereof, and to the National Association of
Insurance Commissioners, in each case if requested by such governmental agency
or otherwise required to comply with the applicable rules and regulations of
such governmental agency or if required pursuant to legal or judicial process
(provided, that, Lender shall provide only that portion of the confidential
information that is so requested or legally required to be provided), and (vi)
in any disclosure documents in connection with a Secondary Market Transaction.
In addition, Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, “tax structure” means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates.
Section 9.25    PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Guarantor, which
information includes the name and address of Borrower and Guarantor and other
information that will allow Lender to identify Borrower or Guarantor in
accordance with the PATRIOT Act.
Section 9.26    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
Section 9.27    Publicity. All news releases, publicity or advertising by any
party hereto or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents shall be subject to the prior review and approval of the other party
(which approval shall not be unreasonably withheld, conditioned or delayed);
provided, that Borrower may state in earnings calls and public filings that a
financing has occurred which does not mention Lender or any Affiliates of
Lender, any of the material terms of the Loan (other than the Loan amount
including stating that there is a


123

--------------------------------------------------------------------------------





$20,000,000 future funding component) without Lender’s consent. The foregoing
shall not apply to any promotional or marketing materials that are prepared by
or on behalf of Lender in connection with any actual and/or potential Secondary
Market Transaction, it being agreed that Lender shall have the right to issue,
without Borrower’s approval, and Borrower hereby authorizes Lender to issue,
such promotional and marketing in connection with any actual and/or potential
Secondary Market Transaction.
Section 9.28    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Notes or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 9.29    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Indebtedness are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.
Section 9.30    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
securitization of the Loan, whenever pursuant to this Agreement the Rating
Agencies are given any right to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to the Rating Agencies, the decision
of Lender to approve or disapprove such matter or to decide whether arrangements
or terms are satisfactory or not satisfactory, based upon Lender’s determination
of Rating Agency criteria, shall be substituted therefor.
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then


124

--------------------------------------------------------------------------------





the Rating Agency Confirmation requirement shall be deemed to be satisfied with
respect to such matter. It is expressly agreed and understood, however, that
receipt of a Review Waiver (i) from any one Rating Agency shall not be binding
or apply with respect to any other Rating Agency and (ii) with respect to one
matter shall not apply or be deemed to apply to any subsequent matter for which
Rating Agency Confirmation is required. Prior to a securitization of the Loan or
in the event that there is a Review Waiver, if Lender does not have a separate
and independent approval right with respect to the matter in question, then the
term Rating Agency Confirmation shall be deemed instead to require the prior
written consent of Lender.
Section 9.31    Co-Lender Agreement. Borrower hereby acknowledges and agrees
that if Lender assigns any portion of its interest in the Loan pursuant to
Section 9.7, Lender and any such assignees may enter into one or more co-lender
agreements (each, a “Co-Lender Agreement”) pursuant to which, among other
things, Lender shall agree upon rights of Lender and such assignees as among
themselves and the manner in which Lender shall administer the Loan. Any
Co-Lender Agreement will be solely for the benefit of Lender and the applicable
assignees, and no Borrower Party nor any other Person shall be a third party
beneficiary of any of the provisions therein, or have any rights thereunder or
be entitled to rely on any of the provisions contained therein. Neither Lender
nor any assignee shall have any obligation to disclose to Borrower Parties or
any of their respective Affiliates the contents of any Co-Lender Agreement. Each
Borrower Party’s obligations under the Loan Documents are and will be
independent of any Co-Lender Agreement and shall remain unmodified by the
provisions thereof (although Borrower acknowledges that with respect to certain
approvals, calculations and other decisions hereunder, any Co-Lender Agreement
may require Lender to consult with or receive the approval of one or more
Persons who are a party to such Co-Lender Agreement prior to providing its own
approval or determination regarding the same, it being agreed, however, that any
such additional approval of a co-Lender shall not modify the standard of
approval that Lender is bound to pursuant to the terms of this Agreement).
Section 9.32    Contractual Recognition of Bail-In.
(a)    Notwithstanding anything to the contrary herein, in any Loan Document or
in any other agreement, arrangement or understanding between Borrower and/or
Lender, each party hereto acknowledges and accepts that any liability of any EEA
Financial Institution arising under this Agreement or any Loan Document, to the
extent such liability in unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;
(ii)    the effect of the Write-Down and Conversion Powers by the EEA Resolution
Authority in relation to any such liabilities arising hereunder, including, if
applicable: (1) a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability, or a cancellation of any such liability; (2) a conversion of
all, or part of, any such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent


125

--------------------------------------------------------------------------------





entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (3) the variation of the terms of any
Loan Document in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
(b)    The following definitions apply only to this Section 9.32:
(i)    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
(ii)    “Bail-In Legislation” means in relation to an EEA Member Country which
has implemented, or which at any time implements, Article 55 of Directive
2014/59/EU (as amended or re-enacted or successor thereto) establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law or Regulation as described in the EU
Bail-In Legislation Schedule from time to time.
(iii)    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
(iv)    “EEA Member Country” means any member state of the European Union,
Iceland, Liechtenstein, Norway and any other member of the European Economic
Area at any given time.
(v)    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution and/or which otherwise has authority to exercise or
regulate a Bail-In Action.
(vi)    “EU Bail-In Legislation Schedule” means the document described as such
and published by the Loan Market Association (or any successor person) from time
to time.
(vii)    “Regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organization.
(viii)    “Write-Down and Conversion Powers” means in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,


126

--------------------------------------------------------------------------------





the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation.
Section 9.33    Sale of Loan.
(a)    Each Lender shall have the right (i) to sell or otherwise transfer the
Loan or any portion thereof, (ii) to issue or sell one or more participation
interests in the Loan, or (iii) to securitize the Loan or any portion thereof in
a single asset securitization or one or more pooled loan securitizations,
without the consent of Borrower or any other Person. (The transactions referred
to in clauses (i), (ii) and (iii) are each hereinafter referred to as a
“Secondary Market Transaction”. Any certificates, notes or other securities
issued in connection with a Secondary Market Transaction are hereinafter
referred to as “Securities”). At Lender’s election, each note and/or component
comprising the Loan may be subject to one or more Secondary Market Transactions.
Notwithstanding the foregoing, so long as no Event of Default exists, until such
time as all Future Advances have been fully funded, the obligation to fund
Future Advances may only be assigned to a Lender with a minimum net worth of at
least $270,000,000.00, which Future Advances may be evidenced by a separate
Note.
(b)    If requested by Lender, Borrower shall reasonably and promptly assist and
cooperate with Lender in satisfying the market standards to which Lender
customarily adheres or which may be required in the marketplace, by prospective
investors, applicable Legal Requirements and/or otherwise in the marketplace in
connection with any Secondary Market Transactions, including to:
(i)    (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower and the Manager
(provided, that, Borrower shall not be required to provide any financial
statements of Manager), (B) provide updated budgets and rent rolls (including
itemized percentage of floor area occupied and percentage of aggregate base rent
for each Tenant) relating to the Property, and (C) assist and cooperate with
Lender’s procurement of updated appraisals, market studies, environmental
reviews and reports (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Property (the
“Updated Information”), together, if customary, with appropriate verification of
the Updated Information through letters of auditors or opinions of counsel
acceptable to Lender;
(ii)    provide updates to the opinions of counsel delivered in connection with
the Closing, which may be relied upon by Lender and its successors, assigns and
participants, underwriters and their respective counsel, agents and
representatives, which counsel and opinions shall be reasonably satisfactory to
Lender (provided, that, Borrower shall not be required to have its legal counsel
deliver a “10b-5” opinion in connection with any Secondary Market Transaction);
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents to the
extent applicable;


127

--------------------------------------------------------------------------------





(iv)    execute amendments to the Loan Documents and Borrower’s organizational
documents and such other documents requested by Lender, including without
limitation, those documents required pursuant to Section 9.37 below; provided,
however, that Borrower shall not be required to modify or amend any Loan
Document if such modification or amendment would (x) change the interest rate,
the stated maturity or the amortization of principal as set forth herein or in
the Note, (y) alter the rights or increase the obligations of Borrower or
Guarantor under the Loan Documents, or (z) subject to Section 9.37, modify or
amend any other economic or other material term of the Loan; and
(v)    at Lender’s request, make Guarantor and such representatives of Borrower
requested by Lender available to meet with any to investors or prospective
investors in any potential Secondary Market Transaction at Borrower’s offices,
at reasonable times during normal business hours and upon not less than
twenty-four (24) hour prior notice (which may be given telephonically).
(c)    Lender may disclose to an assignee (or proposed assignee), participant
(or proposed participant), underwriter, investor (or proposed investor), lender
(or proposed lender), regulator or other Governmental Authority and their
representatives (including, without limitation, any commission or agency
established pursuant to a legislative act of the United States Congress, the New
York State Assembly and/or the applicable legislative body of the state in which
the Property is located), accountants, and/or attorneys, representatives or
agents of any of the foregoing, any information relating to the Loan and any
Person that is a party to a Loan Document; provided, however, that, prior to any
such disclosure of non-public or confidential information, any such Person shall
be advised of and acknowledge the confidentiality of any non-public or
confidential information received by it and executes Lender’s then standard form
of confidentiality agreement.
(d)    In connection with any Secondary Market Transaction, Lender shall have
the right, and Borrower hereby authorized Lender to disclose any and all
information in Lender’s possession regarding Borrower, Guarantor, Approved
Property Manager, the Property and/or the Loan in any document or in any
promotional or marketing materials that are prepared by or on behalf of Lender
in connection with such Secondary Market Transaction or in connection with any
oral or written presentation made by or on behalf of Lender, including, without
limitation, to any actual or potential investors; provided, that any recipient
of such information shall be advised of the confidential nature of such
information.
Section 9.34    Secondary Market Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in preliminary and final
disclosure documents in connection with any Secondary Market Transaction and may
be made available to investors or prospective investors in the Securities,
investment banking firms, accounting firms, law firms and other third-party
advisory and service providers relating to any Secondary Market Transaction
(collectively, “Disclosure Recipients”).


128

--------------------------------------------------------------------------------





(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.34, Lender shall include the initial lender(s), any of their assignees
or their successors and assigns and their respective officers and directors)
(collectively, the “Lender Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which the Lender Group may
become subject insofar as the Liabilities arise out of, or are based upon, (A)
any untrue statement of any material fact contained in the information provided
to Lender by Borrower and its agents, counsel and representatives, or (B) the
omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, in
light of the circumstances under which they were made, not misleading. Borrower
also agrees to reimburse the Lender Group for any third party legal or other
expenses actually and reasonably incurred by the Lender Group in connection with
investigating or defending the Liabilities. Borrower’s liability under this
paragraph will be limited to Liability that arises out of, or is based upon, an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Property,
which information was prepared by or on behalf of Borrower. This indemnification
provision will be in addition to any liability which Borrower may otherwise
have. Borrower acknowledges and agrees that any Person that is included in the
Lender Group that is not a direct party to this Agreement shall be deemed to be
a third-party beneficiary to this Agreement with respect to this Section
9.34(b). Notwithstanding the foregoing, Borrower shall not be responsible for
any Liabilities to the extent arising out of untrue statements provided to
Disclosure Recipients to the extent that Borrower notifies Lender in writing
(which notice may be by electronic mail) that Borrower disagrees with such
statement prior to Lender providing the same to such Disclosure Recipients;
provided, that Borrower is provided such information at least five (5) Business
Days prior to such information being provided to Disclosure Recipients. Within
five (5) Business Days after Lender’s written request, Borrower shall execute
and deliver to Lender a separate indemnification and reimbursement agreement in
favor of the Lender Group in form and substance consistent with the
indemnification and reimbursement obligations of Borrower under this Section
9.34(b), but subject to the terms of the prior sentence.
(c)    Promptly after receipt by an indemnified party under this Section 9.34 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.34, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party pursuant to
the immediately preceding sentence of this Section 9.34(c), such indemnifying
party shall not pay for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, if the defendants in any
such


129

--------------------------------------------------------------------------------





action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party. The
indemnifying party shall not be liable for the expenses of more than one
separate counsel unless an indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to any other indemnified party. Without the prior
written consent of Lender (which consent shall not be unreasonably withheld or
delayed), no indemnifying party shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action, suit or proceeding) unless the indemnifying party shall have given
Lender reasonable prior written notice thereof and shall have obtained an
unconditional release of each indemnified party hereunder from all liability
arising out of such claim, action, suit or proceedings, and such settlement
requires no statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of the indemnified party.
(d)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Sections 9.34(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Sections 9.34(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
Borrower’s relative knowledge and access to information concerning the matter
with respect to which the claim was asserted; (ii) the opportunity to correct
and prevent any statement or omission; and (iii) any other equitable
considerations appropriate in the circumstances. Lender and Borrower hereby
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.
(e)    The liabilities and obligations of both Borrower, Lender under this
Section 9.34 shall survive the termination of this Agreement and the
satisfaction and discharge of the Indebtedness.
Section 9.35    Register.
(a)    Lender, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a register for the
recordation of the names and addresses of Lenders, and the principal amounts
(and stated interest) of the Loan (or portions thereof) owing to each Lender
pursuant to the terms hereof from time to time and each repayment with respect
to the principal amount (and stated interest) of the Loan of each Lender (the
“Register”). Failure to make any such recordation, or any error in such
recordation shall not affect Borrower’s or any Lender’s obligations in respect
of the Loan. Without limiting the terms


130

--------------------------------------------------------------------------------





and provisions of Section 9.33 hereof, no assignment, sale, negotiation, pledge,
hypothecation or other transfer of any part of any Lender’s interest in and to
the Loan shall be effective until such Lender shall have provided Lender
maintaining the Register with written notice of such transfer and such
assignee’s name and address. The entries in the Register shall be conclusive
absent manifest error, and Borrower and Lender shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Lender hereby agrees to indemnify Lender and to hold Lender harmless
from any actions, suits, claims, demands, liabilities, losses, damages,
obligations and actual costs and expenses which Lender sustains or incurs as a
consequence of Lender maintaining the Registry, except to the extent such loss
or expense is caused by Lender’s fraud or willful misconduct.
(b)    Borrower agrees that each participant shall be entitled to the benefits
of Section 1.8 (subject to the requirements and limitations therein, including
the requirements under Section 1.8(b) (it being understood that the
documentation required under Section 1.8(b) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.33; provided that such
participant shall not be entitled to receive any greater payment under Section
1.8, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Regulatory Change that occurs after the
participant acquired the applicable participation. Each Lender that sells a
participation interest in the Loan shall, acting solely for this purpose as an
agent of Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan (or portion thereof) or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in the Loan or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Treasury Regulation Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Lender shall have no responsibility for maintaining a Participant
Register.
(c)    This Section 9.35, the Register and the Participant Register are intended
to be construed so that the Note is at all times maintained in “registered form”
within the meaning of Treasury Regulation Section 5f.103-1(c) of the United
States Treasury Regulations (or any other successor provision of such
regulations).
Section 9.36    Severance. Lender, without in any way limiting Lender’s other
rights hereunder, in its sole and absolute discretion, shall have the right, at
any time (whether prior to or after any Secondary Market Transaction), to
require to execute and deliver “component” notes and/or one or more substitute
notes evidencing the portion of the Loan held by a particular Lender (and the
term “Note” as used in this Agreement and in all the other Loan Documents shall
include all such component notes and/or substitute notes but shall exclude any
Note


131

--------------------------------------------------------------------------------





replaced by the same), and/or modify the Loan in order to create one or more
senior and subordinate notes (e.g., an A/B or A/B/C structure) or pari passu
notes and/or one or more additional components of the Note or Notes (including
the implementation of a mezzanine loan structure secured by a pledge of direct
and indirect ownership interests, which may require the creation of additional
borrower entities), reduce the number of components of the Note, revise the
interest rate for each component, reallocate the principal balances of the Note
and/or the components, increase or decrease the monthly debt service payments
for each component or eliminate the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), and/or divide the Loan into one or more pari
passu or mezzanine and mortgage component(s); provided that, in each case, the
Principal Indebtedness of all components at all times after the effective date
of such modification equals the Principal Indebtedness immediately prior to such
modification and the weighted average of the interest rates for all components
at all times after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification (provided,
that, the weighted average interest rate may change only if there is a repayment
of principal during the continuance of any Event of Default and/or the
application of Net Proceeds as a result of a Casualty or Condemnation). At
Lender’s election, each note comprising the Loan may be subject separately to
one or more Secondary Market Transaction. Lender shall have the right to modify
the Note and/or Notes and any components in accordance with this Section 9.36
and, provided that such modification shall comply with the terms of this Section
9.36, such modification shall become immediately effective. If requested by
Lender, Borrower shall promptly execute an amendment to the Loan Documents to
evidence any such modification. Borrower shall (1) cooperate with all reasonable
requests of Lender in order to establish the “component” notes or mezzanine loan
documents, and (2) execute and deliver such documents as shall be required by
Lender in connection therewith, all in form and substance satisfactory to
Lender, including, without limitation, the severance of security documents if
requested; provided, however, that Borrower shall not be required to modify or
amend any Loan Document if such modification or amendment would (i) change the
weighted interest rate effective immediately prior to such modification, the
stated maturity date or the amortization of principal as set forth herein or in
the Note (provided, that, the weighted average interest rate may change only if
there is a repayment of principal during the continuance of any Event of Default
and/or the application of Net Proceeds as a result of a Casualty or
Condemnation), (ii) alter the rights or increase the obligations of Borrower or
Guarantor under the Loan Documents (other than to a de minimis extent and
excluding obligations that are customary to the creation of a mezzanine
structure or admission of new Lenders or participants), or (iii) subject to
Section 9.36, modify or amend any other economic or other material term of the
Loan (other than to a de minimis extent).
Section 9.37    Cooperation; Execution; Delivery. In the event Borrower fails to
execute and deliver such documents to Lender within ten (10) Business Days
following such request by Lender, Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such transactions, Borrower hereby ratifying all that such attorney shall
do by virtue thereof. It shall be an Event of Default under this Agreement, the
Note, the Mortgage and the other Loan Documents if Borrower fails to comply with
any of the terms, covenants or conditions of this Section 9.37 after expiration
of ten (10) Business Days after notice thereof.


132

--------------------------------------------------------------------------------





Section 9.38    Costs and Expenses. In connection with any Secondary Market
Transaction, Borrower shall be responsible for its own legal fees incurred in
connection with such Secondary Market Transaction and Lender shall be
responsible for all other costs and expenses incurred in connection with such
Secondary Market Transaction.
Section 9.39    Agent. Lender may delegate any and all rights and obligations of
Lender hereunder and under the other Loan Documents to an administrative and
collateral agent for the ratable benefit of Lender and its successors and/or
assigns as holders of the Notes (“Agent”) upon written notice by Lender to
Borrower, whereupon any notice or consent from Agent to Borrower, and any action
by Agent on Lender’s behalf, shall have the same force and effect as if Agent
was Lender. Lender hereby advises Borrower that, as of the date hereof,
Strategic Asset Services LLC (“SAS”) is designated by Lender as the initial
Agent. Until Lender notifies Borrower in writing that SAS has been terminated as
Agent or if SAS resigns as Agent, SAS (as the initial Agent) shall serve as the
primary point of contact for Borrower with respect to the Loan and shall process
all of Borrower’s requests for approval hereunder (including, without
limitation, approval of each Notice of Borrowing and approval of any Major
Lease). Borrower shall have the right to rely on instructions and other
communications received from Agent to the same extent as if such instructions or
other communications were received directly from Lender.
Section 9.40    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
SIGNATURE PAGES TO FOLLOW




133

--------------------------------------------------------------------------------






Lender and Borrower are executing this Agreement as of the date first above
written.
LENDER:

H/2 FINANCIAL FUNDING I LLC,
a Delaware limited liability company


By: /s/ DAN OTTENSOSER
Name: Dan Ottensoser
Title: Authorized Signatory
By: /s/ KEITH LEE
Name: Keith Lee
Title: Authorized Signatory


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





BORROWER:

MAGUIRE PROPERTIES – 335 S. GRAND,
LLC, a Delaware limited liability company


By: /s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance




[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





Exhibit I
Organizational Chart
[Attached]




Exhibit I
1

--------------------------------------------------------------------------------





Exhibit II
Form of Subordination, Non-Disturbance and Attornment Agreement


Recording Requested by
and when Recorded Return to:
_____________________________
_____________________________
_____________________________
_____________________________


SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT
This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _____________ ____, 2016, and is by and among MAGUIRE PROPERTIES
- 355 S. GRAND, LLC, a Delaware limited liability company, having an office at
250 Vesey Street, 15th Floor, New York, New York (“Landlord”),
[__________________________, a ____________________________, having an office at
________________________] (“Tenant”), and [H/2 FINANCIAL FUNDING I LLC, a
Delaware limited liability company], having an address at 680 Washington
Boulevard, Seventh Floor, Stamford, Connecticut 06901, as an agent and a lender
(together with its successors and/or assigns, “Lender”)
WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain _____________________________________ (as the same
may be amended, restated, replaced, severed, split, supplemented or otherwise
modified from time to time, the “Mortgage”) recorded in the Official Records of
Los Angeles County on _______________ _____, 2016, as Document No.
_______________, encumbering the real property located at 355 S. Grand Avenue,
Los Angeles California, 235 S. Hill Avenue, Los Angeles, California, and , more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);
WHEREAS, by a lease agreement (the “Lease”) dated [___________, _____], between
Landlord (or Landlord's predecessor in title) and Tenant, Landlord leased to
Tenant a portion of the Property, as said portion is more particularly described
in the Lease (such portion of the Property hereinafter referred to as the
“Premises”);
WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord; and


Exhibit II
1

--------------------------------------------------------------------------------




WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:
1.    Tenant covenants, stipulates and agrees that the Lease and all of Tenant's
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.
2.    Lender agrees that if Lender exercises any of its rights under the
Mortgage, including entry or foreclosure of the Mortgage or exercise of a power
of sale under the Mortgage, Lender will not disturb Tenant's right to use,
occupy and possess the Premises under the terms of the Lease so long as Tenant
is not in default beyond any applicable grace period under any term, covenant or
condition of the Lease.
3.    If, at any time Lender (or any person, or such person's successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant's landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments. Although
said attornment shall be self-operative, Tenant agrees to execute and deliver to
Lender or to any Successor Landlord, such other instrument or instruments as
Lender or such other person shall from time to time request in order to confirm
said attornment.
4.    Landlord authorizes and directs Tenant to honor any written demand or
notice from Lender instructing Tenant to pay rent or other sums to Lender rather
than Landlord (a “Payment Demand”), regardless of any other or contrary notice
or instruction which Tenant may receive from Landlord before or after Tenant's
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.
5.    If Lender shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the


Exhibit II
2

--------------------------------------------------------------------------------




Property shall be transferred by deed in lieu of foreclosure, Lender, or any
Successor Landlord shall not be:
(a)    liable for any act or omission of any prior landlord (including Landlord)
or bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Lender succeeded to any prior landlord (including
Landlord); or
(b)    obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender, or
any Successor Landlord succeeded to the interest of such landlord under the
Lease; or
(c)    obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or
(d)    subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or
(e)    bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or
(f)    bound by any amendment, modification, termination or surrender of the
Lease made without the written consent of Lender; or
(g)    liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord, unless
and until Lender or any Successor Landlord has actually received said deposit
for its own account as the landlord under the Lease as security for the
performance of Tenant's obligation under the Lease (which deposit shall,
nonetheless, be held subject to the provisions of the Lease).
6.    Tenant hereby represents, warrants, covenants and agrees to and with
Lender:
(a)    to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender of any term, covenant, condition or agreement to be performed by Landlord
under the Lease with the same force and effect as though performed by Landlord.
Tenant further agrees to afford Lender a period of thirty (30) days beyond any
period afforded to Landlord for the curing of such default during which period
Lender may elect (but shall not be obligated) to seek to cure such default, or,
if such default cannot be cured within that time, then such additional time as
may be


Exhibit II
3

--------------------------------------------------------------------------------




necessary to cure such default (including but not limited to commencement of
foreclosure proceedings) during which period Lender may elect (but shall not be
obligated) to seek to cure such default, prior to taking any action to terminate
the Lease. If the Lease shall terminate for any reason, upon Lender’s written
request given within thirty (30) days after such termination, Tenant, within
fifteen (15) days after such request, shall execute and deliver to Lender a new
lease of the Premises for the remainder of the term of the Lease and upon all of
the same terms, covenants and conditions of the Lease;
(b)    that Tenant is the sole owner of the leasehold estate created by the
Lease; and
(c)    to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.
7.    Tenant acknowledges that the interest of Landlord under the Lease is
assigned to Lender solely as security for the Promissory Note, and Lender shall
have no duty, liability or obligation under the Lease or any extension or
renewal thereof, unless Lender shall specifically undertake such liability in
writing or Lender becomes and then only with respect to periods in which Lender
becomes, the fee owner of the Property.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Premises is located (excluding the choice of law
rules thereof).
9.    This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought.
10.    All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant, or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.
If to Lender:
H/2 Financial Funding I LLC

680 Washington Boulevard
Seventh Floor
Stamford, CT 06901
Attention: Daniel Ottensoser
Facsimile No.: (203) 569-4178


Exhibit II
4

--------------------------------------------------------------------------------




With a copy to:
H/2 Financial Funding I LLC

680 Washington Boulevard
Seventh Floor
Stamford, CT 06901
Attention: Legal Department
Facsimile No.: (203) 569-4178
With a copy to:


Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Victoria Shusterman, Esq.
Facsimile No.: (212) 351-5287




If to Tenant:
_________________________

_________________________
_________________________
_________________________


With a copy to:
_________________________

_________________________
_________________________
_________________________


If to Landlord:
Brookfield Properties Management LLC

250 Vesey Street, 15th Floor
New York, NY 10281-1023
Attn: Jason Kirschner, Senior Vice President
With a copy to:
Brookfield Properties Management (CA) Inc.

601 South Figueroa Street, Suite 2200
Los Angeles, California 90071
Attn: Mark Phillips, Senior Vice President, Regional Counsel
11.    If this Agreement conflicts with the Lease, then this Agreement shall
govern as between the parties and any Successor Landlord, including upon any
attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage.
12.    In the event Lender shall acquire Landlord's interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant's remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be


Exhibit II
5

--------------------------------------------------------------------------------




subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant's remedies under or with respect to the Lease, the relationship of the
landlord and tenant under the Lease or Tenant's use or occupancy of the Premises
or any claim arising under this Agreement.
13.    If any provision of this Agreement is held to be invalid or unenforceable
by a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.
14.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
[Remainder of Page Intentionally Left Blank]


Exhibit II
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
TENANT:
_________________________________
By:    _____________________________
Name:
Title:




[Signatures continue on attached page]






Exhibit II
7

--------------------------------------------------------------------------------




LANDLORD:
MAGUIRE PROPERTIES - 355 S. GRAND,
LLC


By:    _____________________________
Name:
Title:




[Signatures continue on attached page]










Exhibit II
8

--------------------------------------------------------------------------------




LENDER:
H/2 FINANCIAL FUNDING I, LLC, a Delaware
limited liability company
By:
    _____________________________

Name:
Title:
By:
_____________________________

Name:
Title:




Exhibit II
9

--------------------------------------------------------------------------------




ACKNOWLEDGMENT (TENANT)


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF _____________        )
) SS.
COUNTY OF ______________    )


On the ____ day of ______________, 2016, before me, ____________________,
personally appeared _____________________, who proved to me on the basis of
satisfactory evidence to be one of the persons whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument
he/she executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of __________
that the foregoing paragraph is true and correct. Witness my hand and official
seal.
____________________________________
Notary Public




Exhibit II
10

--------------------------------------------------------------------------------




ACKNOWLEDGMENT (LANDLORD)


STATE OF NEW YORK        )
) ss.
COUNTY OF NEW YORK        )




On the ___ day of ________ in the year ___________ before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




(Notarial Seal)                                            
Notary Public






Exhibit II
11

--------------------------------------------------------------------------------




ACKNOWLEDGMENT (LENDER)


STATE OF NEW YORK        )
) ss.
COUNTY OF NEW YORK        )




On the ___ day of ________ in the year ___________ before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




(Notarial Seal)                                            
Notary Public














STATE OF NEW YORK        )
) ss.
COUNTY OF NEW YORK        )




On the ___ day of ________ in the year ___________ before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




(Notarial Seal)                                            
Notary Public






Exhibit II
12

--------------------------------------------------------------------------------




Exhibit A


Legal Description of Property


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A:


LOT 5 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912, PAGES 39 THROUGH 45,
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE”, ALL RIGHT, TITLE AND
INTEREST CONVEYED AND/OR DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP
OF SAID TRACT NO. 30780, AS RESERVED IN DEED FROM THE COMMUNITY REDEVELOPMENT
AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, A PUBLIC BODY, CORPORATE AND
POLITIC, OF THE STATE OF CALIFORNIA, RECORDED MARCH 31, 1981 AS INSTRUMENT NO.
81-320600 OF OFFICIAL RECORDS.


ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 5, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN
RENEWAL PROJECT AREAS, AS RECORDED AUGUST 07, 1958 AS INSTRUMENT NO. 2893, IN
BOOK M-335, PAGE 106 OF OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE DEED RECORDED MAY 20, 1966 AS
INSTRUMENT NO. 3925, IN BOOK D-3311, PAGE 794 OF OFFICIAL RECORDS.


PARCEL B:


THAT PORTION OF LOT 6 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912, PAGES 39
THROUGH 45, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, DESCRIBED AS FOLLOWS:




Exhibit II
13

--------------------------------------------------------------------------------




BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SAID LOT 6, THAT IS DISTANT
THEREON NORTH 37°50’12” EAST 6.16 FEET FROM THE MOST SOUTHERLY CORNER OF SAID
LOT 6; THENCE ALONG SAID SOUTHEASTERLY LINE, SOUTH 37°50’12” WEST 6.16 FEET TO
SAID MOST SOUTHERLY CORNER; THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 6,
NORTH 52°09’40” WEST 317.76 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 6, NORTH 41°32’59” EAST 6.17
FEET; THENCE LEAVING SAID NORTHWESTERLY LINE SOUTH 52°09’48” EAST 30.94 FEET;
THENCE SOUTH 37°50’12” WEST 2.00 FEET; THENCE SOUTH 52°09’48” EAST 95.885 FEET;
THENCE SOUTH 07°09’48” EAST 2.45 FEET; THENCE SOUTH 52°09’48” EAST 0.77 FEET;
THENCE NORTH 82°50’12” EAST 2.45 FEET; THENCE SOUTH 52°09’48” EAST 95.885 FEET;
THENCE NORTH 37°50’12” EAST 2.00 FEET; THENCE SOUTH 52°09’48” EAST 90.42 FEET TO
THE POINT OF BEGINNING.


EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE”, ALL RIGHT, TITLE AND
INTEREST CONVEYED AND/OR DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP
OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 6, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
MOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL
PROJECT AREAS, AS RECORDED AUGUST 07, 1958 AS INSTRUMENT NO. 2893, IN BOOK
M-335, PAGE 106 OF OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION
OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED IN
VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE DEED RECORDED MAY 20, 1966 AS
INSTRUMENT NO. 3925, IN BOOK D-3311, PAGE 794 OF OFFICIAL RECORDS.


PARCEL C:


PARCEL B IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP L.A. NO. 4932, FILED IN BOOK 134, PAGE 71 OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THAT PORTION OF SAID PARCEL B INCLUDED WITHIN ALL SPACE LOCATED ABOVE
ELEVATION 330.00 OVER THAT PORTION OF LOT 2 OF TRACT NO. 30781, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF


Exhibit II
14

--------------------------------------------------------------------------------




CALIFORNIA, AS SHOWN IN BOOK 897, PAGES 8 THROUGH 12, INCLUSIVE OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 2; THENCE SOUTHEASTERLY, ALONG
THE SOUTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 10 FEET; THENCE NORTHEASTERLY
ALONG A LINE PARALLEL WITH THE NORTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 35
FEET; THENCE NORTHWESTERLY ALONG A LINE PARALLEL WITH THE SOUTHWESTERLY LINE OF
SAID LOT 2 TO THE NORTHWESTERLY LINE OF SAID LOT 2; THENCE SOUTHWESTERLY ALONG
THE NORTHWESTERLY LINE OF SAID LOT 2 TO THE POINT OF BEGINNING.


ABOVE MENTIONED ELEVATION IS BASED ON NATIONAL GEODETIC VERTICAL DATUM OF 1929
PER ORDINANCE NO. 150.763 OF THE CITY OF LOS ANGELES, EFFECTIVE MAY 19, 1978.


ALSO EXCEPTING ALL OIL GAS AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF THE WELL, HOLE
SHAFT, OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED AUGUST
07, 1958 AS INSTRUMENT NO. 2893, IN BOOK M-335, PAGE 106 OF OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED BY VARIOUS DEEDS OF RECORD AMONG THEM BEING
THAT DEED RECORDED MAY 15, 1962 AS INSTRUMENT NO. 1762, IN BOOK M-1614, PAGE 654
OF OFFICIAL RECORDS.


PARCEL D: (FOR THE BENEFIT OF PARCEL C)


AN EXCLUSIVE EASEMENT, TO CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE,
RECONSTRUCT, OPERATE, ADD TO, ALTER, AND AS TO NON-STRUCTURAL ELEMENTS ONLY,
REMOVE AT ANY TIME AND FROM TIME TO TIME THE PORTION OF THE PROJECT AS SAID
PROJECT IS DEFINED THE RECIPROCAL GRANT OF EASEMENTS, RECORDED FEBRUARY 12, 1982
AS INSTRUMENT NO. 82-160076, AS MODIFIED BY INSTRUMENT RECORDED NOVEMBER 20,
1986 AS INSTRUMENT NO. 86-1609429, BOTH OF OFFICIAL RECORDS, ON, UNDER AND
ACROSS THE LAND DESCRIBED AS FOLLOWS:


A) THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929 AND LOCATED SOUTHEASTERLY
OF A LINE THAT IS PARALLEL WITH AND DISTANT 3.00 FEET NORTHWESTERLY, MEASURED AT
RIGHT ANGLES FROM THAT CERTAIN COURSE, IN THE


Exhibit II
15

--------------------------------------------------------------------------------




BOUNDARY OF SAID PARCEL, HAVING A BEARING AND DISTANCE OF NORTH 37°53’08” EAST
35.00 FEET AND ITS NORTHEASTERLY PROLONGATION.


B) THAT PORTION OF LOT 4 OF SAID TRACT NO. 30781, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 897, PAGES
8 THROUGH 12, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET, BASED ON THE
NATIONAL GEODETIC VERTICAL DATUM OF 1929, AND LOCATED SOUTHEASTERLY OF THE
PARALLEL LINE LAST MENTIONED IN PARAGRAPH (A) ABOVE AND NORTHEASTERLY OF THE
NORTHWESTERLY PROLONGATION OF THE MOST SOUTHWESTERLY LINE OF PARCEL B OF PARCEL
MAP L.A. NO. 4932 IN SAID CITY, COUNTY AND STATE AS PER MAP FILED IN BOOK 134,
PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL E: (FOR THE BENEFIT OF PARCEL C)


NON-EXCLUSIVE EASEMENTS FOR THE SUPPORT OF THE PROJECT INCLUDING THE
CONSTRUCTION, MAINTENANCE, INSPECTION AND USE, AT ANY TIME AND FROM TIME TO TIME
OF PERMANENT TIEBACKS, FOR THE SUPPORT OF THE RETAINING WALL ON THE WEST SIDE OF
THE PROJECT AS SAID PROJECT IS DEFINED IN THE RECIPROCAL GRANT OF EASEMENTS,
RECORDED FEBRUARY 12, 1982 AS INSTRUMENT NO. 82-160076, AS AMENDED BY FIRST
AMENDMENT RECORDED NOVEMBER 20, 1986 AS INSTRUMENT NO. 86-1609429, BOTH OF
OFFICIAL RECORDS, OVER THE LAND DESCRIBED AS FOLLOWS:


THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929.


PARCEL F: (FOR THE BENEFIT OF PARCEL C)


A NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF FURNISHING SURFACE DRAINAGE OF WATER
AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, AND TO
CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE, RECONSTRUCT, ADD TO AND ALTER AT ANY
TIME, AND FROM TIME TO TIME, SUBSURFACE PIPELINES, BEAMS, WALLS AND SLABS FOR
SUPPORT OF A RETAINING WALL, OVER THE LAND DESCRIBED AS FOLLOWS:


THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING ABOVE AND BELOW A PLANE WHOSE ELEVATION IS
332.00 FEET, BASED ON THE NATIONAL


Exhibit II
16

--------------------------------------------------------------------------------




GEODETIC VERTICAL DATUM OF 1929, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST EASTERLY CORNER OF SAID PARCEL A; THENCE ALONG THE
SOUTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 37°43’50” WEST 200.17 FEET,
SOUTH 52°16’10” EAST 9.00 FEET AND SOUTH 37°46’58” WEST ALONG SAID LINE AND ITS
SOUTHWESTERLY PROLONGATION TO THAT CERTAIN SOUTHWESTERLY LINE OF SAID PARCEL
HAVING A BEARING AND DISTANCE OF NORTH 52°11’46” WEST, 158.28 FEET; THENCE ALONG
SAID SOUTHWESTERLY LINE TO A LINE PARALLEL WITH AND DISTANT 19.00 FEET
NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN SAID
SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH 37°46’58”
EAST, 55.90 FEET; THENCE NORTH 37°46’58” EAST, ALONG SAID PARALLEL LINE, 68.00
FEET, THENCE NORTH 52°16’10” WEST 7.00 FEET TO A LINE PARALLEL WITH AND DISTANT
17.00 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN
SAID SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH
37°43’50” EAST 200.17 FEET; THENCE NORTH 37°43’50” EAST TO THE NORTHEASTERLY
LINE OF SAID PARCEL; THENCE SOUTH 52°11’33” EAST ALONG SAID NORTHEASTERLY LINE
TO THE POINT OF BEGINNING.


PARCEL G:


THAT PORTION OF THE SUBSURFACE OF FOURTH STREET, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, LYING BELOW A DATUM PLANE OF
ELEVATION 327.25 FEET, AS VACATED BY RESOLUTION NO. 81-01537, ADOPTED AUGUST 14,
1981, AND AS SHOWN IN VOLUME 23, PAGE 16 OF “STREET VACATION MAPS” ON FILE IN
THE OFFICE OF THE CITY CLERK OF THE CITY OF LOS ANGELES, CITY HALL, LOS ANGELES,
CALIFORNIA.


EXCEPTING THEREFROM ALL OIL, GAS, WATER AND MINERAL RIGHTS WITHOUT, HOWEVER, THE
RIGHT TO USE ANY PORTION OF SAID LAND TO A DEPTH OF 500 FEET BELOW SAID DATUM
FOR THE EXTRACTION OF SUCH OIL, GAS, WATER OR MINERALS, AS RESERVED IN THE DEED
RECORDED MARCH 23, 1982 AS INSTRUMENT NO. 82-307989 OFFICIAL RECORDS, WHICH
FURTHER PROVIDES THAT THE AREA CONVEYED IN THE DEED IS TO BE USED ONLY FOR THE
PURPOSE OF PROVIDING STRUCTURAL SUPPORT AND FACILITATING THE CONSTRUCTION OF
IMPROVEMENTS UPON THE ADJOINING REAL PROPERTY, AND FOR NO OTHER USE.


PARCEL H: (FOR THE BENEFIT OF PARCELS A AND B)


ALL EASEMENTS AND RIGHTS, MORE PARTICULARLY DESCRIBED IN THAT CERTAIN RECIPROCAL
EASEMENT AND OPERATING AGREEMENT EXECUTED BY MAGUIRE PARTNERS-CROCKER PROPERTIES
PHASE I, A CALIFORNIA LIMITED PARTNERSHIP, AND MAGUIRE PARTNERS-CROCKER
PROPERTIES- SOUTH TOWER, A CALIFORNIA LIMITED PARTNERSHIP, DATED AS OF DECEMBER
20, 1982 AND RECORDED DECEMBER 22, 1982 AS INSTRUMENT NO. 82-


Exhibit II
17

--------------------------------------------------------------------------------




1279463, AND AS MODIFIED BY DOCUMENT RECORDED AUGUST 26, 1987 AS INSTRUMENT NO.
87-1374869, BOTH OF OFFICIAL RECORDS OF LOS ANGELES COUNTY, CALIFORNIA.


APN: 5149-010-024; 5151-015-013










Exhibit II
18

--------------------------------------------------------------------------------





Exhibit III
Form of Tenant Notice
[BORROWER’S LETTERHEAD]
___________, 20__
Re:
Lease dated [________], 200_ between [________],

as Landlord, and [_____], as Tenant,
concerning premises known as [________] (the “Building”).
Dear Tenant:
[As of _______, 200_, ___________, the owner of the Building, has transferred
the Building to _____________ (the “New Landlord”).] The undersigned hereby
directs and authorizes you to make all rental payments and other amounts payable
by you pursuant to your lease as follows:
(x)
If the payment is made by wire transfer, you shall transfer the applicable funds
to the following account:

Bank:    
Account Name    
Account No.:    
ABA No.:    
Contact:    
If the payment is made by check, you shall deliver your payment to the following
address: [LOCKBOX ADDRESS].
[In addition, please amend the insurance policies that you are required to
maintain under your lease to include the new owner as an additional insured
thereon.]
The instructions set forth herein are irrevocable and are not subject to
modification by us or the New Landlord in any manner. Only [name of then-current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein.
Thank you in advance for your cooperation and if you have any questions, please
call _________ at (___) ___-_________.
Very truly yours,




Exhibit III
1

--------------------------------------------------------------------------------





Exhibit IV
Form of Notice of Borrowing
[Letterhead of Borrower]
[Date]
H/2 Financial Funding I LLC
680 Washington Boulevard
Seventh Floor
Stamford, Connecticut 06901
Attention: Daniel Ottensoser
Dear Daniel:
Reference is hereby made to that certain Loan Agreement, by and between H/2
FINANCIAL FUNDING I LLC, a Delaware limited liability company (“Lender”), and
MAGUIRE PROPERTIES-355 S. GRAND, LLC, a Delaware limited liability company
(“Borrower”), dated as of [___________], 2016 (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”). All capitalized terms used but not defined herein shall have
the respective meanings set forth in the Loan Agreement.
Pursuant to [Section 1.5(b)(ii) and Section 1.5(b)(iii)] [Section 3.5] [Section
3.9] of the Loan Agreement, Borrower hereby requests Lender to disburse to
Borrower [a Future Advance] [Unfunded Obligations Reserve Funds] [funds on
deposit in the TI/LC Reserve Account] [funds on deposit in the Cash Collateral
Reserve Account] in the aggregate principal amount of, and for the intended uses
described in, Schedule A.
Borrower hereby certifies the following:
(a)
The undersigned is a Responsible Officer of Borrower;



(b)
No Event of Default or Default has occurred and is continuing, and all of the
conditions precedent to [the Future Advance] [the disbursement from the TI/LC
Reserve Account] [the disbursement from the Cash Collateral Reserve Account]
[and] [the disbursement from the Unfunded Obligations Reserve Account] set forth
herein have been complied with (other than those conditions that are dependent
upon any action or determination of Lender);



(c)
[The Future Advance] [the disbursement from the TI/LC Reserve Account] [the
disbursement from the Cash Collateral Reserve Account] will be used solely for
Approved Leasing Costs, or to reimburse Borrower for such Approved Leasing Costs
previously paid by Borrower, in either case as further described on Schedule A]
[and] [the applicable disbursement from the Unfunded Obligations



Exhibit IV
1

--------------------------------------------------------------------------------




Reserve Account will be used for Unfunded Obligations or to reimburse Borrower
for such Unfunded Obligations previously paid by Borrower in either case as
further described on Schedule A];


(d)
[Together with all previous Future Advances, the amount of the Future Advance
requested hereunder does not exceed the Maximum Future Advance Amount;]



(e)
If items of Approved Leasing Costs are (1) in excess of $50,000.00, attached as
Exhibit A are invoices and/or other evidence reasonably satisfactory to Lender
that such amounts are due and payable or have been paid, or (2) less than or
equal to $50,000.00, Borrower hereby certifies that such amounts are due and
payable or have been paid;



(f)
The Approved Leasing Costs to be funded by [the requested Future Advance] [the
requested disbursement from the TI/LC Reserve Account] [the requested
disbursement from the Cash Collateral Reserve Account] [and] [the requested
Unfunded Obligations to be funded by the disbursement from the Unfunded
Obligations Reserve Account] have been performed by Borrower or requisitioned by
the applicable Tenant substantially in accordance with the terms of the
applicable Lease, if applicable;



(g)
[If a disbursement of Unfunded Obligations is in connection with a Tenant’s
conversion of Tenant Allowance to free rent, the appropriate amount and the
period for which such free rent is applicable are set forth on Schedule A;] and



(h)
All representations and warranties with respect to the Property set forth in the
Loan Agreement and the other Loan Documents (except representations and
warranties that are made as of a specific date) are true and correct in all
material respects as of the date hereof, except as set forth in Schedule B
attached hereto (provided that such representation and warranty exceptions shall
only constitute valid exceptions if they do not constitute violations of the
terms and conditions of this Agreement and the other Loan Documents, or are
otherwise acceptable to Lender in its sole discretion).



After you have the opportunity to review the foregoing and the attached, please
contact me with any questions you may have.








[Signature Page Follows]




Exhibit IV
2

--------------------------------------------------------------------------------




Sincerely,




MAGUIRE PROPERTIES-355 S. GRAND, LLC,
a Delaware limited liability company


By:
______________________

Name:
Title:


Exhibit IV
3

--------------------------------------------------------------------------------




SCHEDULE A


Funding Requested:
[Future Advance] [disbursement from the TI/LC

Reserve Account] [disbursement from the Cash
Collateral Reserve Account] [Unfunded Obligations
Reserve Account disbursement]




Maximum Principal Amount
Requested:
$______________________________





Intended Uses:
_______________________________

_______________________________
_______________________________


Requested Date of funding:
_______________________________

Tenant Allowance Conversion
Free Rent Amount and Period:
_______________________________





Exhibit IV
4

--------------------------------------------------------------------------------




SCHEDULE B
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES


Exhibit IV
5

--------------------------------------------------------------------------------




EXHIBIT A
INVOICES






Exhibit IV
6

--------------------------------------------------------------------------------





Schedule A
Property
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A:


LOT 5 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912, PAGES 39 THROUGH 45,
INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE”, ALL RIGHT, TITLE AND
INTEREST CONVEYED AND/OR DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP
OF SAID TRACT NO. 30780, AS RESERVED IN DEED FROM THE COMMUNITY REDEVELOPMENT
AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA, A PUBLIC BODY, CORPORATE AND
POLITIC, OF THE STATE OF CALIFORNIA, RECORDED MARCH 31, 1981 AS INSTRUMENT NO.
81-320600 OF OFFICIAL RECORDS.


ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 5, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
REMOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN
RENEWAL PROJECT AREAS, AS RECORDED AUGUST 07, 1958 AS INSTRUMENT NO. 2893, IN
BOOK M-335, PAGE 106 OF OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE DEED RECORDED MAY 20, 1966 AS
INSTRUMENT NO. 3925, IN BOOK D-3311, PAGE 794 OF OFFICIAL RECORDS.


PARCEL B:


THAT PORTION OF LOT 6 OF TRACT NO. 30780, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 912, PAGES 39
THROUGH 45, INCLUSIVE OF MAPS, IN THE OFFICE OF THE


Schedule A
1

--------------------------------------------------------------------------------




COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SAID LOT 6, THAT IS DISTANT
THEREON NORTH 37°50’12” EAST 6.16 FEET FROM THE MOST SOUTHERLY CORNER OF SAID
LOT 6; THENCE ALONG SAID SOUTHEASTERLY LINE, SOUTH 37°50’12” WEST 6.16 FEET TO
SAID MOST SOUTHERLY CORNER; THENCE ALONG THE SOUTHWESTERLY LINE OF SAID LOT 6,
NORTH 52°09’40” WEST 317.76 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE ALONG THE NORTHWESTERLY LINE OF SAID LOT 6, NORTH 41°32’59” EAST 6.17
FEET; THENCE LEAVING SAID NORTHWESTERLY LINE SOUTH 52°09’48” EAST 30.94 FEET;
THENCE SOUTH 37°50’12” WEST 2.00 FEET; THENCE SOUTH 52°09’48” EAST 95.885 FEET;
THENCE SOUTH 07°09’48” EAST 2.45 FEET; THENCE SOUTH 52°09’48” EAST 0.77 FEET;
THENCE NORTH 82°50’12” EAST 2.45 FEET; THENCE SOUTH 52°09’48” EAST 95.885 FEET;
THENCE NORTH 37°50’12” EAST 2.00 FEET; THENCE SOUTH 52°09’48” EAST 90.42 FEET TO
THE POINT OF BEGINNING.


EXCEPTING FROM THAT PORTION OF SAID LAND INCLUDED WITHIN THE LINES OF THAT
CERTAIN STRIP SHOWN ON SHEET 7 OF THE MAP OF SAID TRACT NO. 30780 AS “EASEMENT
TO CITY OF LOS ANGELES FOR STREET PURPOSES ABOVE PLANE”, ALL RIGHT, TITLE AND
INTEREST CONVEYED AND/OR DEDICATED TO THE CITY OF LOS ANGELES, BY AND ON THE MAP
OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL PUBLIC STREETS, HIGHWAYS OR OTHER PUBLIC WAYS ADJOINING
SAID LOT 6, ALL RIGHT, TITLE AND INTEREST CONVEYED TO THE CITY OF LOS ANGELES,
BY THE MAP OF SAID TRACT NO. 30780.


ALSO EXCEPTING FROM ALL OF THE ABOVE DESCRIBED LAND, ALL OIL, GAS AND OTHER
MINERAL SUBSTANCES, TOGETHER WITH THE RIGHT TO EXTRACT SUCH SUBSTANCES, PROVIDED
THAT THE SURFACE OPENING OF A WELL, HOLE, SHAFT OR OTHER MEANS OF REACHING OR
MOVING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL
PROJECT AREAS, AS RECORDED AUGUST 07, 1958 AS INSTRUMENT NO. 2893, IN BOOK
M-335, PAGE 106 OF OFFICIAL RECORDS, AND SHALL NOT PENETRATE ANY PART OR PORTION
OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED IN
VARIOUS DEEDS OF RECORD, AMONG THEM BEING THE DEED RECORDED MAY 20, 1966 AS
INSTRUMENT NO. 3925, IN BOOK D-3311, PAGE 794 OF OFFICIAL RECORDS.


PARCEL C:


PARCEL B IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP L.A. NO. 4932, FILED IN BOOK 134, PAGE 71 OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THAT PORTION OF SAID PARCEL B INCLUDED WITHIN ALL SPACE LOCATED ABOVE
ELEVATION 330.00 OVER THAT PORTION OF LOT 2 OF TRACT NO. 30781, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF


Schedule A
2

--------------------------------------------------------------------------------




CALIFORNIA, AS SHOWN IN BOOK 897, PAGES 8 THROUGH 12, INCLUSIVE OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 2; THENCE SOUTHEASTERLY, ALONG
THE SOUTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 10 FEET; THENCE NORTHEASTERLY
ALONG A LINE PARALLEL WITH THE NORTHWESTERLY LINE OF SAID LOT 2 A DISTANCE OF 35
FEET; THENCE NORTHWESTERLY ALONG A LINE PARALLEL WITH THE SOUTHWESTERLY LINE OF
SAID LOT 2 TO THE NORTHWESTERLY LINE OF SAID LOT 2; THENCE SOUTHWESTERLY ALONG
THE NORTHWESTERLY LINE OF SAID LOT 2 TO THE POINT OF BEGINNING.


ABOVE MENTIONED ELEVATION IS BASED ON NATIONAL GEODETIC VERTICAL DATUM OF 1929
PER ORDINANCE NO. 150.763 OF THE CITY OF LOS ANGELES, EFFECTIVE MAY 19, 1978.


ALSO EXCEPTING ALL OIL GAS AND MINERAL SUBSTANCES TOGETHER WITH THE RIGHT TO
EXTRACT SUCH SUBSTANCES PROVIDED THAT THE SURFACE OPENING OF THE WELL, HOLE
SHAFT, OR OTHER MEANS OF REACHING OR REMOVING SUCH SUBSTANCES SHALL NOT BE
LOCATED WITHIN THE BUNKER HILL URBAN RENEWAL PROJECT AREA, AS RECORDED AUGUST
07, 1958 AS INSTRUMENT NO. 2893, IN BOOK M-335, PAGE 106 OF OFFICIAL RECORDS,
AND SHALL NOT PENETRATE ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET
OF THE SURFACE THEREOF, AS RESERVED BY VARIOUS DEEDS OF RECORD AMONG THEM BEING
THAT DEED RECORDED MAY 15, 1962 AS INSTRUMENT NO. 1762, IN BOOK M-1614, PAGE 654
OF OFFICIAL RECORDS.


PARCEL D: (FOR THE BENEFIT OF PARCEL C)


AN EXCLUSIVE EASEMENT, TO CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE,
RECONSTRUCT, OPERATE, ADD TO, ALTER, AND AS TO NON-STRUCTURAL ELEMENTS ONLY,
REMOVE AT ANY TIME AND FROM TIME TO TIME THE PORTION OF THE PROJECT AS SAID
PROJECT IS DEFINED THE RECIPROCAL GRANT OF EASEMENTS, RECORDED FEBRUARY 12, 1982
AS INSTRUMENT NO. 82-160076, AS MODIFIED BY INSTRUMENT RECORDED NOVEMBER 20,
1986 AS INSTRUMENT NO. 86-1609429, BOTH OF OFFICIAL RECORDS, ON, UNDER AND
ACROSS THE LAND DESCRIBED AS FOLLOWS:


A) THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929 AND LOCATED SOUTHEASTERLY
OF A LINE THAT IS PARALLEL WITH AND DISTANT 3.00 FEET NORTHWESTERLY, MEASURED AT
RIGHT ANGLES FROM THAT CERTAIN COURSE, IN THE


Schedule A
3

--------------------------------------------------------------------------------




BOUNDARY OF SAID PARCEL, HAVING A BEARING AND DISTANCE OF NORTH 37°53’08” EAST
35.00 FEET AND ITS NORTHEASTERLY PROLONGATION.


B) THAT PORTION OF LOT 4 OF SAID TRACT NO. 30781, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 897, PAGES
8 THROUGH 12, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET, BASED ON THE
NATIONAL GEODETIC VERTICAL DATUM OF 1929, AND LOCATED SOUTHEASTERLY OF THE
PARALLEL LINE LAST MENTIONED IN PARAGRAPH (A) ABOVE AND NORTHEASTERLY OF THE
NORTHWESTERLY PROLONGATION OF THE MOST SOUTHWESTERLY LINE OF PARCEL B OF PARCEL
MAP L.A. NO. 4932 IN SAID CITY, COUNTY AND STATE AS PER MAP FILED IN BOOK 134,
PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL E: (FOR THE BENEFIT OF PARCEL C)


NON-EXCLUSIVE EASEMENTS FOR THE SUPPORT OF THE PROJECT INCLUDING THE
CONSTRUCTION, MAINTENANCE, INSPECTION AND USE, AT ANY TIME AND FROM TIME TO TIME
OF PERMANENT TIEBACKS, FOR THE SUPPORT OF THE RETAINING WALL ON THE WEST SIDE OF
THE PROJECT AS SAID PROJECT IS DEFINED IN THE RECIPROCAL GRANT OF EASEMENTS,
RECORDED FEBRUARY 12, 1982 AS INSTRUMENT NO. 82-160076, AS AMENDED BY FIRST
AMENDMENT RECORDED NOVEMBER 20, 1986 AS INSTRUMENT NO. 86-1609429, BOTH OF
OFFICIAL RECORDS, OVER THE LAND DESCRIBED AS FOLLOWS:


THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING BELOW A PLANE WHOSE ELEVATION IS 332.00 FEET,
BASED ON THE NATIONAL GEODETIC VERTICAL DATUM OF 1929.


PARCEL F: (FOR THE BENEFIT OF PARCEL C)


A NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF FURNISHING SURFACE DRAINAGE OF WATER
AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, AND TO
CONSTRUCT, MAINTAIN, USE, REPAIR, REPLACE, RECONSTRUCT, ADD TO AND ALTER AT ANY
TIME, AND FROM TIME TO TIME, SUBSURFACE PIPELINES, BEAMS, WALLS AND SLABS FOR
SUPPORT OF A RETAINING WALL, OVER THE LAND DESCRIBED AS FOLLOWS:


THAT PORTION OF PARCEL A OF PARCEL MAP L.A. NO. 4932, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK
134, PAGE 71 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY
(KNOWN AS PARCEL X-2(A)), LYING ABOVE AND BELOW A PLANE WHOSE ELEVATION IS
332.00 FEET, BASED ON THE NATIONAL


Schedule A
4

--------------------------------------------------------------------------------




GEODETIC VERTICAL DATUM OF 1929, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST EASTERLY CORNER OF SAID PARCEL A; THENCE ALONG THE
SOUTHEASTERLY LINE OF SAID PARCEL; THENCE SOUTH 37°43’50” WEST 200.17 FEET,
SOUTH 52°16’10” EAST 9.00 FEET AND SOUTH 37°46’58” WEST ALONG SAID LINE AND ITS
SOUTHWESTERLY PROLONGATION TO THAT CERTAIN SOUTHWESTERLY LINE OF SAID PARCEL
HAVING A BEARING AND DISTANCE OF NORTH 52°11’46” WEST, 158.28 FEET; THENCE ALONG
SAID SOUTHWESTERLY LINE TO A LINE PARALLEL WITH AND DISTANT 19.00 FEET
NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN SAID
SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH 37°46’58”
EAST, 55.90 FEET; THENCE NORTH 37°46’58” EAST, ALONG SAID PARALLEL LINE, 68.00
FEET, THENCE NORTH 52°16’10” WEST 7.00 FEET TO A LINE PARALLEL WITH AND DISTANT
17.00 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM THAT CERTAIN COURSE IN
SAID SOUTHEASTERLY LINE SHOWN AS HAVING A BEARING AND DISTANCE OF NORTH
37°43’50” EAST 200.17 FEET; THENCE NORTH 37°43’50” EAST TO THE NORTHEASTERLY
LINE OF SAID PARCEL; THENCE SOUTH 52°11’33” EAST ALONG SAID NORTHEASTERLY LINE
TO THE POINT OF BEGINNING.


PARCEL G:


THAT PORTION OF THE SUBSURFACE OF FOURTH STREET, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, LYING BELOW A DATUM PLANE OF
ELEVATION 327.25 FEET, AS VACATED BY RESOLUTION NO. 81-01537, ADOPTED AUGUST 14,
1981, AND AS SHOWN IN VOLUME 23, PAGE 16 OF “STREET VACATION MAPS” ON FILE IN
THE OFFICE OF THE CITY CLERK OF THE CITY OF LOS ANGELES, CITY HALL, LOS ANGELES,
CALIFORNIA.


EXCEPTING THEREFROM ALL OIL, GAS, WATER AND MINERAL RIGHTS WITHOUT, HOWEVER, THE
RIGHT TO USE ANY PORTION OF SAID LAND TO A DEPTH OF 500 FEET BELOW SAID DATUM
FOR THE EXTRACTION OF SUCH OIL, GAS, WATER OR MINERALS, AS RESERVED IN THE DEED
RECORDED MARCH 23, 1982 AS INSTRUMENT NO. 82-307989 OFFICIAL RECORDS, WHICH
FURTHER PROVIDES THAT THE AREA CONVEYED IN THE DEED IS TO BE USED ONLY FOR THE
PURPOSE OF PROVIDING STRUCTURAL SUPPORT AND FACILITATING THE CONSTRUCTION OF
IMPROVEMENTS UPON THE ADJOINING REAL PROPERTY, AND FOR NO OTHER USE.


PARCEL H: (FOR THE BENEFIT OF PARCELS A AND B)


ALL EASEMENTS AND RIGHTS, MORE PARTICULARLY DESCRIBED IN THAT CERTAIN RECIPROCAL
EASEMENT AND OPERATING AGREEMENT EXECUTED BY MAGUIRE PARTNERS-CROCKER PROPERTIES
PHASE I, A CALIFORNIA LIMITED PARTNERSHIP, AND MAGUIRE PARTNERS-CROCKER
PROPERTIES- SOUTH TOWER, A CALIFORNIA LIMITED PARTNERSHIP, DATED AS OF DECEMBER
20, 1982 AND RECORDED DECEMBER 22, 1982 AS INSTRUMENT NO. 82-


Schedule A
5

--------------------------------------------------------------------------------




1279463, AND AS MODIFIED BY DOCUMENT RECORDED AUGUST 26, 1987 AS INSTRUMENT NO.
87-1374869, BOTH OF OFFICIAL RECORDS OF LOS ANGELES COUNTY, CALIFORNIA.


APN: 5149-010-024; 5151-015-013






Schedule A
6

--------------------------------------------------------------------------------





Schedule B
Property Agreements
1.
Reciprocal Grant of Easement and Declaration of Establishment of Restrictions
and Covenants - Parcels X-2(a) and X-2(b), dated as of September 25, 1981 and
recorded in the Official Records of Los Angeles County, California on February
12, 1982 as number 82-160076, by and among Maguire Partners - Crocker
Properties-South Tower, a joint venture organized and existing under the
California Uniform Partnership Act (as predecessor-in-interest to Borrower), The
Community Redevelopment Agency of the City of Los Angeles, California, a public
body corporate and politic established pursuant to Chapter 2 of the Community
Redevelopment Law of the State of California, and The RHF-Bunker Hill
Corporation, a California non-profit corporation, as amended by that certain
First Amendment to Reciprocal Grant of Easement and Declaration of Establishment
of Restrictions and Covenants - Parcels X-2(a) and X-2(b) and Lot 4 of Tract
30781, dated as of November 14, 1986 and recorded in the Official Records of Los
Angeles County, California on November 20, 1986 as number 86-1609429, by and
among Maguire Partners - Crocker Properties-South Tower, a joint venture
organized and existing under the California Uniform Partnership Act (as
predecessor-in-interest to Borrower), The Community Redevelopment Agency of the
City of Los Angeles, California, a public body corporate and politic established
pursuant to Chapter 2 of the Community Redevelopment Law of the State of
California, and The RHF-Bunker Hill Corporation, a California non-profit
corporation.

2.
Reciprocal Easement and Operating Agreement, dated as of December 20, 1982 and
recorded in the Official Records of Los Angeles County, California on December
22, 1982 as number 82-1279463, by and between Maguire Partners - Crocker
Properties Phase I, a California limited partnership (as predecessor-in-interest
to North Tower LLC, a Delaware limited liability company), and Maguire Partners
- Crocker Properties-South Tower, a California limited partnership (as
predecessor-in-interest to Borrower), as amended by that certain First Amendment
to Reciprocal Easement and Operating Agreement, dated as of June 28, 1985 and
recorded in the Official Records of Los Angeles County, California on August 26,
1987 as number 87-1374869, by and between Maguire Partners - Crocker Properties
Phase I, a California limited partnership (as predecessor-in-interest to North
Tower LLC, a Delaware limited liability company), and Maguire Partners - Crocker
Properties-South Tower, a California limited partnership (as
predecessor-in-interest to Borrower), as supplemented by that certain Transient
Parking Capacity Agreement, dated as of June 28, 1985, by and between Maguire
Partners - Crocker Properties Phase I, a California limited partnership (as
predecessor-in-interest to North Tower LLC, a Delaware limited liability
company), and Maguire Partners - Crocker Properties-South Tower, a California
limited partnership (as predecessor-in-interest to Borrower).







Schedule B
1

--------------------------------------------------------------------------------





Schedule C
Monthly Property Tax Deposits
[Attached]






Schedule C
1

--------------------------------------------------------------------------------





Schedule D
Unfunded Obligations






Schedule D
1

--------------------------------------------------------------------------------





Schedule E
Exception Report




Schedule E
1

--------------------------------------------------------------------------------





Schedule F
[RESERVED]






Schedule F
1

--------------------------------------------------------------------------------





Schedule G
Rent Roll






Schedule G
1

--------------------------------------------------------------------------------





Schedule H
Material Agreements
None




Schedule H
1

--------------------------------------------------------------------------------





Schedule I
Deferred Maintenance Conditions






Schedule I
1